 

Exhibit 10.96

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT, is entered into as of May 28, 2014
(the “Effective Date”), by and among WAYPOINT ENDERS INVESTORS, LP, a Delaware
limited partnership (“WEI”), WAYPOINT ENDERS GP, LLC, a Delaware limited
liability company (“WEGP”; WEI and WEGP are individually referred to as a
“Seller” and collectively referred to as the “Sellers”) and WAYPOINT BLUEROCK
ENDERS JV, LLC, a Delaware limited liability company (“Purchaser”).

 

RECITALS:

 

WHEREAS, WEI owns a limited liability company interest with a 49% Sharing
Percentage (the “Company Membership Interest”) in Waypoint Enders Owner, LLC, a
Delaware limited liability company (the “Company”);

 

WHEREAS, the affairs of the Company are governed by an Amended and Restated
Limited Liability Company Agreement of the Company by and among WEI and
Purchaser dated October 2, 2012, as modified by those certain letter agreements
from Waypoint Enders Investors, LP to Waypoint Bluerock Enders JV, LLC, each
dated November 19, 2013 (the “Company LLC Agreement”; capitalized terms used
herein and not defined shall have the respective meanings assigned in the
Company LLC Agreement);

 

WHEREAS, WEGP owns a limited liability company interest with a 0.1% Sharing
Percentage (the “MM Membership Interest”) in Purchaser;

 

WHEREAS, the affairs of the Purchaser are governed by a Limited Liability
Company Agreement by and among WEGP and BR Enders Managing Member, LLC dated
October 2, 2012 (the “Purchaser LLC Agreement”; and along with the Company LLC
Agreement, the “LLC Agreements”); and

 

WHEREAS, Sellers desire to sell and Purchaser desires to purchase the Company
Membership Interest and MM Membership Interest (collectively, the “Membership
Interests”) from the Sellers, on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and promises herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT:

 

1.          Definitions. In addition to terms defined in the Recitals and body
of this Agreement, the following terms, as used herein, have the following
meanings:

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys' fees and expenses;
provided, however, liability for Adverse Consequences shall specifically exclude
consequential, special or punitive damages.

 

1

 

  

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Declaration” means that certain Declaration of Condominium for Enders Place at
Baldwin Park, recorded in the Official Records of Orange County, Florida, in
Deed Book 8664, Page 4447, as the same may have been amended from time to time.

 

“Encumbrance” means any mortgage, pledge, claim, lien, encumbrance, charge,
security interest or other restriction of any kind or nature.

 

“Holder” means the holder of the Existing Loan Documents (as such documents are
listed on Exhibit D).

 

“Leases” means those certain leases for the Property set forth on Exhibit B
attached hereto.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“Loan Modification Documents” shall have the meaning set forth in Exhibit D.

 

“Party” means Purchaser and Sellers.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).

 

“Property” means those certain condominium units located at Enders Place at
Baldwin Park, Orlando, Florida, as more particularly described on Exhibit A
attached hereto.

 

“Property Management Agreement” means that certain Property Management Agreement
dated as of October 2, 2012 between Waypoint Residential, as owner, and Bridge
Real Estate Group, LLC (D/B/A Waypoint Management), as manager.

 

“Property Manager” means Bridge Real Estate Group, LLC (D/B/A Waypoint
Management.

 

“Remaining Termination Units” shall mean Unit 27-208 (Reyes), Unit 22-202 (Bell)
and Units 10-105 (Hartley), as more particularly described on Exhibit Q attached
hereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller’s Representations” shall have the meaning set forth in Section 4(e).

 

2

 

 

“Stipulated Closing Costs” shall mean costs (to the extent such items are not
actually payable in connection with the Closing) associated with documentary
stamp taxes and a brokerage commission payable to Jones Lang LaSalle based upon
a [0.25%] commission (each of the foregoing to be calculated using the “gross”
Purchase Price).

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the
Internal Revenue Code of 1986, as amended), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property (including assessments, fees or other charges based on
the use or ownership of real property), personal property (tangible and
intangible), transactional, use, transfer, registration, value added,
alternative or add-on minimum, estimated tax, or other tax of any kind
whatsoever, or any liability for unclaimed property or escheatment based on
common law, including any interest, penalty or addition thereto, whether
disputed or not, including any item for which liability arises as a transferee
or successor-in-interest.

 

“Tax Return” means any return, report, information return, declaration, claim
for refund, or other document, together with all amendments and supplements
thereto (including all related or supporting information), required to be
supplied to any governmental authority or any Person responsible for the
administration of laws governing Taxes.

 

“Termination Units” shall mean those certain units identified on Exhibit R
hereto. “Termination Unit Escrow Funds” shall mean those funds, in the amount of
$412,231.67, which are presently held by the Title Company in connection with
the Termination Plan and [$262,665.41] which is held by the Company as an
indemnity/legal reserve.

 

“Title Company” means Greenspoon Marder P.A., as agent for First American Title
Insurance Company.

 

“Transactions” means the transactions contemplated by this Agreement.

 

2.          Purchase and Sale of Membership Interests.

 

(a)          Basic Transaction. On and subject to the terms and conditions of
this Agreement, Purchaser agrees to purchase from Sellers, and Sellers agree to
sell to Purchaser, the Membership Interests for the Purchase Price.

 

(b)          Purchase Price. The purchase price (“Purchase Price”) for the
Membership Interests to be payable to Sellers at Closing shall be determined
based upon an amount equal to the sum of:

 

(i)          the amount WEI would have been entitled to receive if the Company
had sold its assets for a gross sales price of $37,000,000 and the Company had
immediately paid all Company liabilities and customary closing costs (which
expressly shall not include any loan defeasance, yield maintenance pre-payment
costs and/or the $50,000 fee due under the Buy-Sell Transfer Rider (as defined
in Section 3(b)), but which closing costs shall expressly include the Stipulated
Closing Costs) and distributed the net proceeds of sale to the members of the
Company pursuant to the terms of the Company LLC Agreement; and

 

3

 

  

(ii)         the amount WEGP would have been entitled to receive if the Company
had sold its assets for a gross sales price of $37,000,000 and the Company had
immediately paid all Company liabilities and customary closing costs (which
expressly shall not include any loan defeasance, yield maintenance pre-payment
costs and/or the $50,000 fee due under the Buy-Sell Transfer Rider (as defined
in Section 3(b)), but which closing costs shall expressly include the Stipulated
Closing Costs) and distributed the net proceeds of sale to the members of the
Company, and the Purchaser made distributions to its members pursuant to the
terms of the MM LLC Agreement.

 

The above methodology to calculate the Purchase Price (including the agreed
amounts for the Stipulated Closing Costs to be deducted therefrom) and the
methodology to calculate the distributions that would flow to Seller, and thus
constitute the Purchase Price, is provided in Exhibit N attached hereto. In the
event of any inconsistency between the terms of this Section 2(b) and Exhibit N,
the stipulated Closing Costs and the calculations/methodology set forth on
Exhibit N shall govern. The Purchase Price shall be payable by wire transfer to
Sellers at Closing.

 

(c)          Earnest Money. Within five (5) business days following the date of
this Agreement, Purchaser shall deliver to the Title Company an earnest money
deposit (the “Earnest Money”) in an amount equal to Three Hundred Thousand and
No/100 Dollars ($300,000.00). The Earnest Money, unless refunded to Purchaser in
accordance with the terms of this Agreement, shall be applied to the Purchase
Price at Closing. Notwithstanding anything contained herein to the contrary, if
Escrow Agent has not received the Deposit within five (5) business days
following the date of this Agreement (the “Earnest Money Deadline”), then Escrow
Agent shall send written notice to each of Sellers and Purchaser, and Sellers
shall have the right, exercisable by 5:00 p.m. on the first (1st) business day
immediately following the Earnest Money Deadline to terminate this Agreement
upon written notice to Purchaser, in which case this Agreement shall be deemed
canceled and of no further force or effect, and neither party shall have any
further rights or liabilities against or to the other except for such provisions
which are expressly provided in this Agreement to survive a termination hereof.

 

(d)          Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on the date which is ten (10) days
following the later of (i) Holder's confirmation that all conditions set forth
in the Buy-Sell Transfer Rider have been satisfied or waived; and (ii) the
satisfaction of the Supplemental Loan Condition set forth in Section 8(a)(iv)
(the “Closing Date”), but in no event shall the Closing Date be later than July
31, 2014. In the event that the Closing Date does not occur by July 31, 2014,
then either Party may terminate this Agreement, whereupon the Earnest Money
shall be returned to Purchaser provided that failure to close is not caused by
the breach, default, act or omission of the party seeking to terminate this
Agreement.

 

4

 

 

3.          Existing Materials; Membership Interest Transfer; Replacement
Guarantor; Supplemental Loan.

 

(a)          Upon execution of this Agreement, Purchaser hereby acknowledges
that Sellers have delivered (to the extent in Seller's possession or control and
not already in the possession of Purchaser as the managing member of the
Company), (i) the existing title insurance policy with respect to the Property;
(ii) the survey of the Property obtained at the acquisition of the Property;
(iii) the Property Condition Report obtained at the acquisition of the Property;
(iv) the Phase I Environmental Report (the “Original Phase I Report”) obtained
at the acquisition of the Property, and the interim update to the Original Phase
I Report dated as of March 10, 2014. Prior to the date of this Agreement, Seller
has provided a further updated Phase I Environmental Report with respect to the
Property dated as of May 19, 2014.

 

(b)          Purchaser and Sellers each acknowledge and agree that, pursuant to
the terms of that certain Buy-Sell Transfer Rider to Multifamily Loan and
Security Agreement dated as of October 2, 2012 (the “Buy-Sell Transfer Rider”)
between Jones Lang LaSalle Operations, L.L.C. (“Lender”) and the Company (a copy
of the Buy-Sell Transfer Rider is attached hereto as Exhibit K), Lender has
pre-approved the one-time transfer of the Membership Interests from Sellers to
Purchaser (the “Membership Interest Transfer”) subject only to the requirements
set forth in the Buy-Sell Transfer Rider. Sellers and Purchaser shall use
diligent and commercially reasonable good-faith efforts to comply with such
requirements to effectuate the transfer of Membership Interests from Sellers to
Purchaser.

 

(c)          In connection with the Membership Interest Transfer pursuant to the
terms of the Buy-Sell Transfer Rider, Purchaser shall take all commercially
reasonable good-faith and diligent efforts to (i) procure a release of Robert C.
Rohdie as a non-recourse carve-out guarantor and environmental indemnitor under
the Loan, (the “Existing Guarantor”) from that certain Guaranty dated as of
October 2, 2012 and that certain Environmental Indemnity Agreement dated as of
October 2, 2012, each executed in connection with the Existing Loan
(collectively, the “Existing Guaranty”) and have Existing Guarantor replaced by
Bluerock Residential Growth REIT, Inc. (the “Replacement Guarantor”) upon terms
and conditions which are consistent with the terms of the Existing Guaranty; and
(ii) have the holder of the Existing Loan Documents (“Holder”) accept the
appointment of Replacement Guarantor. The form and scope of the guaranty release
with regard to Existing Guarantor shall be in the form and of a scope
customarily provided by Freddie Mac (and servicers of Freddie Mac loans) in
connection with transfers and replacements of guarantors which occur in concert
with the process set forth in the Buy-Sell Rider. Purchaser and Seller shall use
commercially reasonable good faith efforts to cause Holder to acknowledge the
consummation of the Membership Interest Transfer contemplated herein pursuant to
the terms and conditions set forth in the Buy-Sell Transfer Rider.
Notwithstanding the foregoing, Sellers may elect to waive such discharge and
release of Existing Guarantor condition at any time in its sole discretion.

 

(d)          Purchaser has, prior to the Effective Date, contacted Holder to
advise the Holder of the Membership Interest Transfer and apply to Holder to
commence Holder’s process to effectuate the Membership Interest Transfer in
accordance with the conditions set forth in the Buy-Sell Transfer Rider. Sellers
agree to cooperate with Purchaser in connection with the Membership Interest
Transfer. Purchaser shall pursue the effectuation of the Membership Interest
Transfer consistent with the Buy-Sell Transfer Rider in a commercially
reasonable, good-faith and diligent manner.

 

5

 

  

(e)          Purchaser shall use commercially reasonable good-faith diligent
efforts to cause the Company to obtain additional loan proceeds (the
“Supplemental Loan”) from the Federal Home Loan Mortgage Corporation (“Freddie
Mac”) pursuant to Section 11.11 of the Loan Agreement (as defined on Exhibit D)
for the Property in an amount of at least Eight Million Four Hundred Thousand
and No/100 Dollars ($8,400,000.00) on the terms and conditions set forth in the
Existing Loan Documents. Purchaser confirms that prior to the date hereof,
Purchaser has made application for the Supplemental Loan in an amount of
$8,400,000.00 and that Purchaser has delivered a true and correct copy thereof
to Seller and Seller agrees to pay all costs, deposits, fees and other expenses
in connection therewith. Purchaser agrees to provide to Seller true, correct and
complete copies of all commitment letters, material correspondence with Freddie
Mac and/or its counsel, and any other material information in connection with
the Supplemental Loan and Freddie Mac approval of the Membership Interest
Transfer in accordance with the Buy-Sell Rider.

 

(f)          Due Diligence Period. For the period commencing on the Effective
Date and ending on June 2, 2014, (the “Due Diligence Period”), Purchaser and its
agents, employees, contractors and representatives (hereinafter collectively
called “Purchaser’s Designees”) shall have the right to conduct (subject to the
conditions set forth below) non-invasive inspections, tests, surveys,
geotechnical reviews, soils tests, borings, engineering, environmental
assessments, and similar activities on the Property; provided, however, that (i)
any activities by or on behalf of Purchaser, including, without limitation, the
entry by Purchaser or Purchaser’s Designees onto the Property, or the other
activities of Purchaser or Purchaser’s Designees with respect to the Property
(hereinafter called “Purchaser’s Activities”) shall not damage the Property or
unreasonably disturb or interfere with the rights or possession of any tenant of
the Property; (ii) in the event the Property is altered or disturbed in any
material manner in connection with any Purchaser’s Activities, Purchaser shall
immediately return the Property to substantially the same condition existing
prior to Purchaser’s Activities; (iii) Purchaser shall keep the results of any
inspections or tests confidential except for necessary disclosures to
Purchaser's attorneys, investors or as required by law; (iv) all inspection
fees, appraisal fees, engineering fees and other costs and expenses of any kind
incurred by Purchaser relating to such inspection and its other due diligence
shall be at the sole cost and expense of Purchaser; and (v) Purchaser shall
indemnify, defend and hold Sellers harmless to the extent of any and all claims,
liabilities, damages, losses, costs and expenses of any kind or nature
whatsoever (including, without limitation, attorneys’ fees and expenses and
court costs) suffered, incurred or sustained by Seller to the extent arising
from any Purchaser’s Activities; provided, however, in no event shall Purchaser
have any such obligations with respect to pre-existing conditions to the extent
not exacerbated by Purchaser or with respect to matters arising from the
negligent or willful actions of Seller. Notwithstanding any provision of this
Agreement to the contrary, Purchaser shall not have the right to undertake any
invasive environmental studies or testing beyond the scope of a standard “Phase
I” evaluation without the prior written consent of Sellers. Sellers or its
representative shall have the opportunity to be present at the time of any
review of the Property or any meeting with a tenant at the Property or with
governmental officials. Notwithstanding anything in this Agreement to the
contrary, if Purchaser is not satisfied with such inspections, for any reason or
no reason in Purchaser's sole discretion, Purchaser may terminate this Agreement
upon written notice to Seller any time prior to expiration of the Due Diligence
Period, in which event the Earnest Money shall be promptly refunded to
Purchaser, and neither party shall have any further obligations to the other
under this Agreement. In the event such written termination notice is not
received by Sellers prior to the expiration of the Due Diligence Period,
Purchaser shall have no further right to terminate this Agreement pursuant to
this Section 3(f). The provisions of this Section 3(f) shall survive the Closing
or the earlier termination of this Agreement.

 

6

 

  

4.          Representations and Warranties.

 

(a)          Representations and Warranties Concerning Sellers and the Company.
Sellers jointly and severally represent and warrant, as of the date of this
Agreement and as of the date of Closing, that:

 

(i)          each Seller is a limited liability company or limited partnership
(as applicable), duly organized, validly existing and in good standing under the
laws of the State of Delaware;

 

(ii)         each of the Sellers has full right, power and authority to execute
and deliver this Agreement and/or all documents contemplated hereunder to be
executed by each of them and to perform all of their respective obligations
hereunder and thereunder;

 

(iii)        each of the Sellers has full power and authority to own, lease or
otherwise hold its properties and assets, and to carry on its business as now
being conducted;

 

(iv)        this Agreement and all documents contemplated hereunder to be
executed by the Sellers have been or will be duly authorized by all requisite
action on the part of the Sellers and are legally binding obligations of the
Sellers, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect that
affect creditors' rights generally and by general equitable principles;

 

(v)         no consent or approval of any Person is required that has not been
obtained in order for the Sellers to enter into this Agreement or any documents
contemplated hereunder, and no consent or approval of any Person or government
entity is required that has not been obtained in order for the Sellers to
perform any obligation under this Agreement or any of the documents contemplated
hereunder or to consummate the Transactions, other than such consents that have,
or will be, obtained prior to Closing;

 

(vi)        neither the execution and delivery of this Agreement and all of the
documents contemplated hereunder to be executed by the Sellers, nor the
performance of obligations by the Sellers hereunder or thereunder will result
in: (a) to Seller’s knowledge, a violation of any law, rule or regulation; (b) a
violation of or a conflict with any provision of the limited liability company
agreement or other organizational documents of any Seller or the Company; (c) to
Seller’s knowledge, a conflict with any order or decree of any court or
governmental instrumentality of any nature by which either Seller or the Company
is bound; or (d) to Seller’s knowledge, an imposition of any Encumbrance on
either Membership Interest;

 

7

 

  

(vii)       no action, suit, claim, investigation or proceeding, whether legal
or administrative or in mediation or arbitration, is pending or, to Sellers'
knowledge, threatened, at law or in equity, against either Sellers before or by
any court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality (a) which would prevent
either Sellers from performing its obligations pursuant to this Agreement or
consummating the transactions contemplated hereby; (b) which relates to a claim
or dispute under either LLC Agreement; or (c) which constitutes a claim by any
Person to an interest in the profits or distributions of the Company; in
addition, there are no judgments, decrees or orders entered in a suit or
proceeding against Sellers (except for any slip and fall, and/or personal injury
which are covered by insurance or landlord-tenant suits or claims), for which an
adverse decision in which might, or which judgment, decree or order does,
adversely affect either Seller's ability to perform its obligations pursuant to,
or Purchaser's rights under, this Agreement, or which seeks to restrain,
prohibit, invalidate, set aside, rescind, prevent or make unlawful this
Agreement or the carrying out of this Agreement or the transactions contemplated
hereby. Seller represents and warrants that Exhibit O attached hereto and
incorporated herein by reference constitutes all slip and fall or personal
injury suits covered by insurance and any landlord-tenant suits that are
presently pending against the Property or Seller;

 

(viii)      the membership interests in the Company owned by WEI constitute all
of the outstanding limited liability company interests in the Company now or
formerly owned, directly or indirectly, by WEI in the Company, and there are no
outstanding options, warrants or other rights that would entitle any other
Person to acquire any interest in the Company, or in or to any distributions or
profits of the Company; except as set forth in Company LLC Agreement, there are
(a) no rights of first refusal or similar rights or restrictions with respect to
the sale of any interests in the Company; and (b) no agreements to which Sellers
are a party with respect to the voting or transfer of interests;

 

(ix)         the membership interests in Purchaser owned by WEGP constitute all
of the outstanding limited liability company interests in the Purchaser now or
formerly owned, directly or indirectly, by WEGP in Purchaser;

 

(x)          on the Closing Date, there will be no loans outstanding to or from
the Company by, to or from either Sellers or any affiliate of either Seller;

 

(xi)         each Seller is the lawful and beneficial owner of, and has good,
marketable and valid title in and to its Membership Interests, free and clear of
any and all Encumbrances and with no restriction on the voting rights and other
incidents of record and beneficial ownership pertaining thereto, and each Seller
will transfer and deliver to Purchaser at Closing good and valid title to its
Membership Interests free and clear of any such Encumbrances;

 

8

 

 

(xii)        to Seller's knowledge, there are no audits, disputes, claims,
assessments, levies, administrative proceedings against or with respect to the
Company; the Company has not requested a waiver of, or extended or waived, the
application of any statute of limitations of any jurisdiction regarding the
assessment or collection of any Tax; Seller has not received a notice of
deficiency or assessment from any taxing authority with respect to liabilities
for Taxes of the Company which have not been fully paid or finally settled; to
Seller’s knowledge, the Company is not a party to, is bound by or has any
obligation under any tax sharing arrangement, tax indemnification agreement or
similar contract or arrangement; and to Seller’s knowledge there are no Tax
liens (other than liens for Taxes not yet due and payable) upon the Property;

 

(xiii)       Reserved;

 

(xiv)      to Seller’s knowledge, the Company is in compliance with, and has
complied at all times, with all material statutes, laws, rules, regulations,
orders, decrees, injunctions and ordinances applicable to it;

 

(xv)       the Company has operated its business in the ordinary course, and:

(a) there has been no material destruction or loss of or to any of its assets or
properties;

(b) there has been no sale, transfer or other disposition of any of its material
asset or properties; and (c) there has been no Encumbrance created by Seller or
their affiliates with respect to the Company or the Property and to Seller’s
knowledge, there are no Encumbrances that are not shown on the title report
attached hereto as Exhibit C except for notices of commencement filed by vendors
performing capital improvement work in accordance with the business plan
presented by WEI and approved by Purchaser pursuant to the Company LLC
Agreement;

 

(xvi)      the operating statements of the Company attached hereto as Exhibit G
show all items of income and expense (operating and capital) incurred in
connection with the ownership, operation, and management of the Property for the
periods indicated and are true, correct, and complete in all material respects;

 

(xvii)     Sellers are not acting, directly or indirectly for, or on behalf of,
any person, group, entity or nation named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any Law that is enforced or administered by the Office of
Foreign Assets Control, and are not engaging in the Transactions, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
described herein, directly or indirectly, on behalf of, any such Person;

 

(xviii)    neither Seller has (a) made a general assignment for the benefit of
creditors; (b) filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition by such Seller's creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
such Seller's assets; (d) suffered the attachment or other judicial seizure of
all, or substantially all, of such Seller's assets; (e) admitted in writing its
inability to pay its debts as they come due; or (f) made an offer of settlement,
extension or compromise to its creditors generally. Neither Seller is insolvent
and neither Seller will become insolvent as a result of executing, delivering or
performing its obligations hereunder;

 

9

 

  

(xix)       to Seller’s knowledge, all documents containing information material
to the ownership or operation of the Property that have been delivered to
Purchaser are correct and complete copies; and

 

(xx)        attached as Exhibit I is a true, correct and complete description of
the status, as of the Effective Date, for each of the Remaining Termination
Units and the buy-out and possession of the apartment units described therein,
along with copies of the three (3) indemnification agreements made by the
Company in favor of the applicable unit owners (the “Indemnification
Agreements”) attached as Exhibit P.

 

(xxi)       to Seller’s knowledge, neither Seller is in default or breach of the
performance or observance of any covenant, obligation or agreement to be
performed or observed by such Seller under the LLC Agreement to which it is a
party; and

 

(xxii)      to Seller’s knowledge, the Company does not have, and never has had,
any assets other than the Property and other miscellaneous assets in the
ordinary course of its ownership of the Property, and has not incurred any
obligations or liabilities, including, without limitation, any contingent
liabilities (other than the obligations under the Indemnification Agreements,
which obligations are set forth on a schedule included as Exhibit P attached
hereto and made a part hereof), that have not been paid and satisfied in full at
Closing, other than the Loan and those arising solely by reason of the
acquisition, ownership and operation of the Property such as covenants,
conditions and restrictions which burden the Property and taxes and other
expenses in connection with the ownership and operation of the Property in the
ordinary course, all of which obligations arising in connection with the
ownership and operation of the Property have either been paid and satisfied in
full, will be paid in the ordinary course of business prior to Closing, or will
be prorated or adjusted between Sellers and Purchaser at Closing.

 

(b)          Representations and Warranties Concerning the Property and the
Loan. Sellers jointly and severally represent and warrant, as of the date of
this Agreement and as of the date of Closing, that:

 

(i)          To Sellers’ knowledge, there are no pending or threatened lawsuits
or similar proceedings (other than any slip and fall or personal injury suits or
claims which are covered by insurance or landlord-tenant actions and which have
been disclosed to Purchaser in Exhibit O) that could have a material adverse
effect on the Property or Sellers’ ability to perform its obligations hereunder
which have not been disclosed in writing to Purchaser;

 

(ii)         to Seller’s knowledge, there are no pending eminent domain
proceedings or zoning changes that will adversely affect the Property which have
not been disclosed, in writing, to Purchaser;

 

10

 

  

(iii)        to Seller's knowledge, the Declaration was terminated in accordance
with F.S. 718.177(3), effective as of April 17, 2014, and there are no
assessments or other charges payable thereunder;

 

(iv)        the originals or copies of the tenant lease files made available to
Purchaser in connection with Section 3 of this Agreement are, to Seller’s
knowledge, complete and accurate originals or copies, as applicable, of all of
the tenant lease files, and represent all such documents in Seller’s possession
and control. To Seller’s knowledge, there are no written or oral promises,
understandings or commitments between Sellers and any tenant under the Leases
that would be binding on Purchaser and have any material adverse economic effect
on Purchaser other than as set forth in such copies of the Leases and the tenant
lease files made available to Purchaser pursuant to Section 3 hereof;

 

(v)         each Lease constitutes the entire agreement and understanding of the
parties thereto with respect to the subject matter thereof;

 

(vi)        except as set forth on Exhibit J, Seller has not received written
notice of any material default of Landlord from any Tenant under any Lease;

 

(vii)       the rent roll attached to this Agreement as Exhibit B is true,
correct and complete in all material respects as of the date thereof;

 

(viii)      Seller has no affiliate, representative, officer, employee or other
agent who sits on, is a member of or has any other official or unofficial role
as a director, officer or other position in any governing or administrative body
associated with the Property or the Declaration.

 

(ix)         the list of Existing Loan Documents set forth on Exhibit D is a
complete and accurate list of all Existing Loan Documents which evidence,
secure, guaranty or otherwise govern the Existing Loan. The copies of such
Existing Loan Documents delivered to Purchaser in connection with Seller’s
execution of this Agreement are complete and accurate copies of such Existing
Loan Documents. Such Existing Loan Documents have not been supplemented,
amended, modified, or extended in any manner whatsoever (other than the Loan
Modification Documents) as listed on Exhibit D which have been delivered to
Purchaser. There are no written or oral promises, understandings, commitments,
or agreements between Seller and Holder relating to the Existing Loan, and no
other documents or instruments which evidence, secure or otherwise govern the
Existing Loans, other than as set forth in the copies of the Existing Loan
Documents provided by Seller to Purchaser. Seller has not received any actual
written notice of any default or breach under the Existing Loan Documents, and
to Seller’s knowledge, there is no existing or uncured default or breach under
the Existing Loan Documents and there exist no facts or circumstances that, with
the passage of time or the giving of notice, or both, would constitute a default
or breach under the Existing Loan Documents;

 

11

 

 

(x)          Seller has obtained an updated Phase I Report (the “Phase I
Update”) dated as of May 19, 2014 (a copy of which is attached hereto as Exhibit
L) to supplement the Original Phase I Report delivered to Purchaser;

 

(xi)         Exhibit H attached provides a true and correct accounting of the
funds used to terminate the condominium and cause the acquisition of the
apartment units by the Company and the documents evidencing same (the “WEO II
Documents”);

 

(xii)        to Seller’s knowledge, all obligations of the Company and/or the
“Trustee” (as defined in that certain Plan of Termination of Enders Place at
Baldwin Park, a Condominium, dated December 2, 2013, and filed for record on
December 10, 2013 at Book 10675, Page 1315, in the Office of the Orange County
Clerk in Orange County, Florida (“Termination Plan”)), under the Termination
Plan have been fully performed, except for the remaining obligations set forth
on Exhibit Q. All conditions to the effectiveness of the Termination Plan have
been satisfied (except as otherwise indicated on Exhibit Q). Purchaser shall
have no obligations under the Termination Plan following closing except as set
forth on Exhibit Q;

 

(xiii)       the Termination Unit Escrow Funds are, to Seller's knowledge,
sufficient to payoff amounts owing in connection with the Remaining Termination
Units pursuant to the Termination Plan;

 

(xiv)      possession of all Termination Units has been surrendered to Seller in
accordance with the Termination Plan, except for Units 22-202 and 10-105.

Possession of both of these units is anticipated in advance of Closing; and

 

(xv)       to the best of Seller’s knowledge, all records, permits, approvals,
title insurance policies, surveys, plans, specifications, warranties, or other
instruments pertaining to the Company or the Property and delivered to Purchaser
pursuant to Section 6(c)(v) are in the name of the Company.

 

(c)          For purposes of this Agreement, the term “Seller’s knowledge” and
words of similar import, shall mean the actual knowledge (but not constructive
or imputed knowledge) of (i) Colin Strong; (ii) Eric J. Hade; and (iii) Raymond
Barrows (collectively, “Seller’s Representatives”), without any duty of inquiry
or investigation. Seller’s Representatives shall not have any personal liability
arising out of or related to this Agreement or the Property whatsoever.

 

(d)          In addition to the foregoing, the representations and warranties of
Seller herein shall be deemed modified to the extent of Purchaser's knowledge
(i.e. for avoidance of doubt, Purchaser's knowledge as defined in Section 4(i))
of any facts inconsistent with such representations and warranties prior to
Closing.

 

12

 

  

(e)          In connection with the acquisition by Purchaser of the Membership
Interests at Closing, Purchaser does hereby acknowledge, represent, warrant and
agree, to and with Seller, that, with the exception of the representations and
warranties contained in this Agreement, including, but not limited to, those set
forth in Section 4 hereof, any indemnity made by Sellers in this Agreement,
including, but not limited to, those set forth in Section 10(c) of this
Agreement, or any representation, warranty or indemnity set forth in the
documents to be delivered by Sellers to Purchaser at Closing (collectively,
hereinafter referred to as “Seller’s Representations”): (i) Purchaser is
purchasing the Membership Interests, and indirectly the Property, in an “AS IS,
WHERE IS, AND WITH ALL FAULTS” condition; (ii) Purchaser agrees that Sellers
shall not be liable for any construction, latent or patent defects in the
Property, and shall not be bound in any manner whatsoever by any guarantees,
promises, projections, operating expenses, set-ups or other information
pertaining to the Property made, furnished or claimed to have been made or
furnished by Seller or any other Person, whether verbally or in writing (other
than to the extent Sellers have breached any express applicable warranties under
Section 4 of this Agreement); (iii) Purchaser acknowledges that neither Seller
nor any of the employees, agents or attorneys of Seller has made any verbal or
written representations or warranties whatsoever to Purchaser, whether express,
implied, statutory, or by operation of law, except as expressly set forth in
this Agreement and, in particular, that no such representations and warranties
have been made with respect to the physical condition or operation of the
Property; (iv) Purchaser has not relied and is not relying upon any
representations or warranties, other than Seller’s Representations, or upon any
statements made in any informational materials with respect to the Property
provided by Seller or any other Person; (v) Purchaser is and will be relying
strictly and solely upon the advice and counsel of its own agents and officers
as Purchaser deems necessary or appropriate under the circumstances; and (vi)
Purchaser has had and will have, pursuant to this Agreement, an adequate
opportunity to make such legal, factual and other inquiries and investigations
as Purchaser deems necessary, desirable or appropriate with respect to the
Membership Interests and the Property; and (vii) by reason of all of the
foregoing, from and after the Closing, Purchaser shall assume the risk of any
loss or damage occasioned by any fact, circumstance, condition or defect
pertaining to the physical and other conditions of the Property and/or the
operation of the Property, regardless of whether the same is capable of being
observed or ascertained (without limitation of the qualification set forth
above, except to the extent of any claim against Seller arising from Seller's
Representations). IN ADDITION TO, AND WITHOUT LIMITATION OF THE FOREGOING,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER MAKES NO WARRANTY,
EXPRESS, IMPLIED, STATUTORY, OR BY OPERATION OF LAW, AS TO THE QUANTITY,
QUALITY, MERCHANTABILITY, TITLE, MARKETABILITY, FITNESS, OR SUITABILITY FOR A
PARTICULAR PURPOSE OF THE PROPERTY OR ANY COMPONENT THEREOF, AND THE PROPERTY
AND EACH COMPONENT THEREOF ARE ACCEPTED BY PURCHASER FOLLOWING CLOSING IN AN “AS
IS, WHERE IS CONDITION, WITH ALL FAULTS”.

 

(f)          EXCEPT AS EXPRESSLY SET FORTH (BY SUCH SELLER) IN THIS AGREEMENT,
SELLERS HAVE NOT, DO NOT AND WILL NOT, WITH RESPECT TO THE PROPERTY, THE COMPANY
AND/OR THE MEMBERSHIP INTERESTS, MAKE ANY REPRESENTATIONS, EXPRESS OR IMPLIED,
OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY
WARRANTY OF CONDITION OR MERCHANTABILITY, OR WITH RESPECT TO THE VALUE,
PROFITABILITY OR OPERATING POTENTIAL OF THE PROPERTY, THE COMPANY AND/OR THE
MEMBERSHIP INTERESTS.

  

13

 

  

NOTWITHSTANDING THE FOREGOING OR ANY PROVISION HEREOF TO THE CONTRARY, THE
ACKNOWLEDGEMENTS TERMS AND AGREEMENTS SET FORTH IN SECTIONS 4(E), 4(F) AND 4(G)
BY PURCHASER AND THE TIME LIMITATION IN THE SURVIVAL PERIOD SET FORTH IN SECTION
10(C) OF THIS AGREEMENT SHALL NOT APPLY TO ANY CLAIM WITH RESPECT TO ANY
FRAUDULENT OR INTENTIONAL MISREPRESENTATION BY SELLER. FOR AVOIDANCE OF DOUBT,
IN NO EVENT SHALL THE ACKNOWLEDGEMENTS TERMS AND AGREEMENTS SET FORTH IN
SECTIONS 4(E), 4(F) AND 4(G) BY PURCHASER EXTEND TO ANY PARTY OTHER THAN SELLER,
INCLUDING, WITHOUT LIMITATION, PROPERTY MANAGER.

 

(g)          Except as otherwise set forth in this Agreement, including, without
limitation, any liability Seller may have to Purchaser in connection with
Seller's Representations, upon the Closing: (i) the Purchaser and the Company
shall be deemed to have fully released and waived any and all Adverse
Consequences and all claims, actions, losses, damages, indemnities, and other
rights or remedies against the Sellers or their affiliates arising out of or
otherwise related to the Company LLC Agreement, MM LLC Agreement and WEO II
Documents and (ii) Sellers shall be deemed to have fully released and waived any
and all claims, actions, losses, damages, indemnities, and other rights or
remedies against the Company and the Purchaser.

 

(h)          The provisions of this Section 4(e), (f) and (g) shall survive any
termination of this Agreement and shall survive Closing and the delivery of the
Assignments and Assumptions of Membership Interests at Closing.

 

(i)          Representations and Warranties Concerning Purchaser. Purchaser
hereby represents and warrants to and in favor of Sellers that, as of the date
hereof:

 

(i)          Purchaser has all requisite power and authority to enter into this
Agreement and consummate the transactions herein contemplated and all necessary
and proper limited liability company action, approvals and authorizations have
been taken or given to authorize the execution and delivery of this Agreement
and the performance of the obligations hereunder by Purchaser. This Agreement
shall be enforceable in accordance with its terms upon Purchaser;

 

(ii)         the execution and performance of this Agreement will not be a
default under or otherwise violate any material contract or agreement, or any
order, law or regulation to which Purchaser may be subject;

 

(iii)        Purchaser is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware;

 

(iv)        no consent or approval of any Person is required that has not been
obtained in order for Purchaser to enter into this Agreement or any documents
contemplated hereunder, and no consent or approval of any Person or government
entity is required that has not been obtained in order for Purchaser to perform
any obligation under this Agreement or any of the documents contemplated
hereunder or to consummate the Transactions;

 

14

 

  

(v)         to Purchaser’s knowledge, (a) Purchaser is not in material default
or breach of the performance or observance of any covenant, obligation or
agreement in any material respect to be performed or observed by Purchaser under
the Company LLC Agreement and (b) BR Enders Managing Member, LLC is not in
material default or breach of the performance or observance of any covenant,
obligation or agreement in any material respect to be performed or observed by
BR Enders Managing Member, LLC under the MM LLC Agreement;

 

(vi)        neither the execution and delivery of this Agreement and all of the
documents contemplated hereunder to be executed by Purchaser, nor the
performance of obligations by Purchaser hereunder or thereunder will result in:
(a) to Purchaser’s knowledge, a violation of any law, rule or regulation; (b) a
violation of or a conflict with any provision of the limited liability company
agreement or other organizational documents of Purchaser or the Company; or (c)
to Purchaser’s knowledge, a conflict with any order or decree of any court or
governmental instrumentality of any nature by which either Purchaser or the
Company is bound; and

 

(vii)       all Tax Returns required to be filed by or with respect to the
Company for periods ending on or prior to the Closing Date (a) have been or will
be timely filed with the appropriate taxing authorities in all jurisdictions in
which such Tax Returns are required to be filed and true and correct copies
thereof have been (and will be prior to filing thereof) delivered to Seller for
review and approval; and (b) are or will be true and correct in all material
respects, and all Taxes reported on such Tax Returns due on or prior to the
Closing Date have been or will be timely paid; to Purchaser's knowledge, there
are no audits, disputes, claims, assessments, levies, administrative proceedings
pending or threatened (in writing) against or with respect to the Company; to
Purchaser's knowledge, the Company has not requested a waiver of, or extended or
waived, the application of any statute of limitations of any jurisdiction
regarding the assessment or collection of any Tax; to Purchaser's knowledge, the
Company has not received a written notice of deficiency or assessment from any
taxing authority with respect to liabilities for Taxes of the Company which have
not been fully paid or finally settled; to Purchaser's knowledge, the Company is
not a party to, is bound by or has any obligation under any tax sharing
arrangement, tax indemnification agreement or similar contract or arrangement;
the Company is currently, and has at all times been, classified as a partnership
for U.S. federal income tax purposes; the Company has not made an election
pursuant to Treasury Regulation Section 301.7701-3(c) to be treated as an
association taxable as a corporation for federal income tax purposes.

 

For purposes of this Agreement, the term “Purchaser’s knowledge” and words of
similar import, shall mean the actual, then current knowledge (but not
constructive or imputed knowledge) of (i) James A. Babb; and (ii) Michael L.
Konig (collectively, “Purchaser’s Representatives”), without any duty of inquiry
or investigation. Purchaser’s Representatives shall not have any personal
liability arising out of or related to this Agreement or the Property
whatsoever.

 

15

 

 

In addition to the foregoing, the representations and warranties of Purchaser
herein shall be deemed modified to the extent of Seller's knowledge of any facts
inconsistent with such representations and warranties prior to Closing

 

5.          Pre-Closing Covenants. The Parties agree as follows with respect to
the period between the execution of this Agreement and the Closing.

 

(a)          Notices and Consents. Each of the Parties will give any notices to,
make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
required to consummate the transaction contemplated by this Agreement.

 

(b)          Operation and Maintenance of Property. Sellers shall not (i)
intentionally cause any waste or damage to occur to the Property, ordinary wear
and tear excepted (but in no event shall Seller nor any of its affiliates have
any obligation to contribute capital in connection with the Property); (ii) make
or permit any material alterations to the Property not within the ordinary
course of business or consistent with current practice, except as required by
law or Loan Documents; (iii) enter into or consent to any covenant, condition,
restriction, easement, Encumbrance or other agreement which affects or could
affect the Property in any material manner other than in the ordinary course of
business, in accordance with the mutually approved business plan for the
Property; or (iv) amend or consent to the amendment in any material adverse
manner or cancellation of any Lease (other than for non-payment or default),
without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed during the Loan Approval Period.

 

(c)          Additional Covenants. After the Effective Date and until the
Closing Date or termination of this Agreement under the terms hereof, the
following shall apply:

 

(i)          Exercise of Buy-Sell. Neither Seller nor Purchaser (nor WEGP nor BR
Enders Managing Member, LLC) shall exercise their rights, respectively, under
Section 3.8 of the Company LLC Agreement and the provision titled “Deadlock;
Buy/Sell” in the MM LLC Agreement, provided that the other party is not in
default or breach under this Agreement beyond applicable notice and cure
periods.

 

(ii)         Transfer of Interests. Provided that the other Party is not in
default or breach under this Agreement beyond applicable notice and cure
periods, Seller or Purchaser, as applicable, shall not make a voluntary
assignment (or consent to or acquiesce to an involuntary assignment), transfer,
exchange, or other disposition of all, any portion of, or any direct or indirect
interest in the MM Membership Interest or the Company Membership Interest (as
applicable), nor pledge, mortgage, hypothecate, grant a security interest in, or
any encumbrances, claims, easements, rights of way, covenants, conditions or
restrictions or any other adverse claims or rights (including without limitation
a title transfer or retention arrangement) having similar effect on all or any
portion of or any interest in the MM Membership Interest or the Company
Membership Interest (as applicable), including a transfer, assignment,
hypothecation or pledge of its rights to receive distributions of funds from
Company and allocations of income, gain, loss, deduction and credit, in all of
the foregoing cases, except to the extent same shall be fully discharged and
released at Closing. Any transfer of the MM Membership Interest or the Company
Membership Interest (as applicable), made in contravention of this Section
3(d)(2) during the pendency of this Agreement is void ab initio.

 

16

 

  

6.          Closing.

 

(a)          Escrow Closing.  The Closing shall occur in escrow through the
Title Company on the Closing Date.

 

(b)          Purchaser's Obligations. At the Closing, Purchaser shall:

 

(i)          deliver the Purchase Price to Sellers by wire transfer;

 

(ii)         execute and deliver an assignment of each of the Membership
Interests to Seller in the form of the Membership Assignment attached hereto as
Exhibit E-1 and Exhibit E-2;

 

(iii)        execute and deliver the Amendments to Operating Agreement attached
hereto as Exhibit F-1 and Exhibit F-2 (“Operating Agreement Amendment”);

 

(iv)        execute and deliver to Sellers a certificate confirming that
Purchaser’s representations and warranties set forth in Section 4 above are true
and correct as of the Closing in all material respects; and

 

(v)         execute and deliver to Sellers any customary documents or
instruments reasonably required by Sellers or the Title Company in order to
effectuate the transaction contemplated hereby.

 

(c)          Sellers' Obligations. At the Closing, Sellers shall:

 

(i)          execute and deliver an assignment of each of the Membership
Interests to Purchaser in the form of the Membership Assignment attached hereto
as Exhibit E-1 and Exhibit E-2;

 

(ii)         execute and deliver the Amendments to Operating Agreement attached
hereto as Exhibit F-1 and Exhibit F-2 (“Operating Agreement Amendment”);

 

(iii)        execute and deliver to Purchaser a certificate confirming that
Sellers' representations and warranties set forth in Section 4 above are true
and correct as of the Closing in all material respects;

 

(iv)        deliver an updated rent roll to Purchaser, certified to Purchaser as
true, correct and complete, in all material respects;

 

(v)         deliver any and all records, permits, approvals, title insurance
policies, surveys, plans, specifications, warranties, or other instruments
pertaining to the Company or the Property in Sellers' possession or control;

 

17

 

 

(vi)        execute and deliver such other customary documents or instruments
reasonably required by Purchaser or the Title Company in order to effectuate the
transaction contemplated hereby; and

 

(vii)       deliver a termination of the Property Management Agreement, executed
by the Property Manager, and pay any and all termination fees (if any) owing in
connection with such termination.

 

(d)          Prorations and Distributions. The day of Closing shall belong to
Purchaser and all prorations hereinafter provided to be made as of the Closing
shall each be made as of 11:59 PM of the day immediately preceding the Closing
Date, based on a 365-day year and the actual number of days in the month in
which Closing occurs. For the avoidance of doubt, all references to allocations
between Seller and Purchaser of prorated items shall be based upon their
respective Sharing Percentages under the Company LLC Agreement, after giving
effect to the Company’s receipt of the applicable income/revenue item and/or the
Company’s expenditure of the applicable expenses/liability item, as the case may
be.

 

(i)          Collected Rent. All prepaid rent and collected rent (excluding
tenant reimbursements, if any, for Operating Costs as defined below) and other
collected income under Leases (and any applicable state or local tax on rent) in
effect on the Closing Date shall be prorated as of the Closing. Any prepaid
rents for the period following the Closing Date shall be paid over by Seller to
Purchaser or credited against the amount to be paid at Closing by Purchaser.
Purchaser shall bill and attempt to collect any delinquencies (i.e. amounts due
from a tenant under a Lease with respect to the monthly installment of rent that
was due for any month prior to the month in which the Closing Date occurs) in
the ordinary course of business but shall not be obligated to engage a
collection agency or take any legal action to collect any delinquencies. Any
rents under Leases received by Seller following the Closing Date shall be paid
to Purchaser within five (5) days following receipt thereof.

 

(ii)         Operating Costs and Commissions. Amounts for taxes, insurance,
utilities, common area maintenance and other operating costs and expenses
(collectively, “Operating Costs”) shall be prorated based upon the actual
current governmental tax bills at Closing. Utilities shall be prorated (i) by
having the utility company make a meter reading on or immediately prior to the
Closing (and Sellers shall use commercially reasonable efforts to have such
meter reading occur prior to Closing); or (ii) if such readings cannot be
obtained, on the basis of the most recent utility bills that are available. If
the proration is not based on actual current readings, then, upon the taking of
a subsequent actual reading or receipt of subsequent bills, such proration shall
be readjusted and Sellers or Purchaser, as the case may be, shall make an
appropriate payment to the other following Closing based upon the actual reading
or bill and deliver to the other the amount determined to be due upon such
readjustment. If the Company has paid any utilities no more than thirty (30)
days in advance in the ordinary course of business, then Purchaser shall be
charged its portion of such payment at Closing. Sellers shall cause the Company
to promptly pay all unpaid utility bills applicable to the period to the day
preceding the Closing, which obligation shall survive Closing.

 

18

 

 

(iii)        Taxes and Assessments. Real estate taxes and assessments imposed by
governmental authority shall be prorated as of the Closing based upon the most
recent tax bill. Seller shall receive a credit for its allocable share of any
taxes and assessments actually paid by Seller and applicable to any period after
the Closing.

 

(iv)        Final Adjustment After Closing. If final prorations cannot be made
at Closing for any item being prorated under this Section 6(d), then Purchaser
and Seller agree to allocate such items on a fair and equitable basis as soon as
invoices or bills are available and applicable reconciliation with tenants have
been completed, to the effect that income and expenses are received and paid by
the parties with respect to their period of ownership, and their respective
prorated shares of ownership, with final adjustment to be made as soon as
reasonably possible after the Closing (within sixty (60) days), but in no event
later than three hundred sixty-five (365) days after the Closing, after which
time no such adjustments shall be made. Payments in connection with the final
adjustment shall be due within thirty (30) days of written notice. Seller and
Purchaser shall have reasonable access to, and the right to inspect and audit,
the other’s books to confirm the final prorations.

 

(v)         Termination Unit Escrow Funds. The entirety of the Termination Unit
Escrow Funds shall remain with the Company, and Seller shall receive no credit
or adjustment to the Purchaser Price attributable to the Termination Unit Escrow
Funds; provided, however, in the event that after the full payoff of amounts
owing in connection with Remaining Termination Units pursuant to the Termination
Plan, excess funds remain with respect to Termination Unit Escrow Funds, then in
such event, such funds shall be prorated among the parties in accordance with
their respective Sharing Percentages under the Company LLC Agreement.

 

(vi)        Utility Deposits. If applicable, Purchaser shall provide a credit to
Seller at Closing for Seller’s pro rata share (based on Seller’s Membership
Interest in the Company) of any deposits made by the Company with utility
companies for establishing the Company’s accounts with such utility companies.

 

(vii)       Company Distributions. All cash held by Company and any
Distributable Funds (as defined in Section 5.2 of the Company LLC Agreement)
earned but unpaid as of the Closing shall be allocated among the Membership
Interests and shall be disbursed by the Company to the Members in accordance
with the Company LLC Agreement and under the methodology set forth in Exhibit N.

 

(viii)      Purchaser and Sellers agree, upon request, to provide the other
Party with all information that the other Party may reasonably require in order
to determine each Party’s proportionate share of the reimbursements and payments
set forth above, and Purchaser and Sellers shall cooperate fully, as and to the
extent reasonably requested by the other Party, in determining the amount of
such payable to the other Party hereunder. The agreements of Sellers and
Purchaser set forth in this Section 6(d) shall survive the Closing for a period
of one (1) year.

 

19

 

 

(ix)         [WP (Linda/Harvey) to confirm] All profits and losses of the
Company, and each item of income or expense entering into the computation
thereof, attributable to the Company Membership Interest for any period of time
ending on or before Closing shall be allocated to WEI for such period of time;
and all profits and losses of the Company, and each item of income and expense
entering into the computation thereof, attributable to the Company Membership
Interest for any period of time beginning after Closing shall be allocated to
Purchaser in accordance with the Company LLC Agreement.

 

(x)          [WP (Linda/Harvey) to confirm] All profits and losses of the
Purchaser, and each item of income and expense entering into the computation
thereof, attributable to the MM Membership Interest for any period of time
ending on or before Closing shall be allocated to WEGP for such period of time;
and all profits and losses of the Purchaser, and each item of income and expense
entering into the computation thereof, attributable to any period of time
beginning after Closing shall be allocated to Purchaser's sole remaining member
in accordance with the terms of the Purchaser LLC Agreement.

 

(e)          Closing Costs. Purchaser and Seller shall each pay their own legal
fees related to the preparation of this Agreement and all documents required to
close the transaction contemplated hereby. Purchaser shall pay (i) all costs
associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports and any title
insurance policy and endorsement premiums to the extent issued at Closing; (ii)
any document stamp tax, intangible tax or other similar transfer tax in
connection with the Property or the transfer of Membership Interests; provided,
however, the foregoing shall not be construed so as to shift the methodology of
the application of any Stipulated Closings Costs; (iii) any state withholding
tax due, if any, (and acknowledging that no federal Taxes shall be withheld from
the Purchase Price) in connection with the transfer of Membership Interests;
(iv) all costs and fees in connection with the review and effectuation by Lender
or Holder, as applicable, of the transfer of Membership Interests from Sellers
to Purchaser, including without limitation, the Fifty Thousand and No/100
Dollars ($50,000.00) “Transfer Fee” due to Lender pursuant to the Buy-Sell
Rider; and (v) all fees in connection with the Supplemental Loan. Each Party
shall pay one-half of the charges for the escrow services of the Title Company
and one-half of the 0.25% commission payable to Jones Lang LaSalle due in
connection with the transaction contemplated herein. All other closing costs
shall be paid by Sellers or Purchaser in accordance with the local custom for
real estate purchases and sales. Seller shall pay all costs incurred in
connection with terminating that certain Property Management Agreement.

 

(f)          Consistent Tax Reporting. The purchase of the Company Membership
Interest contemplated by this Agreement shall be reported for U.S. federal (and
applicable state and local) income Tax purposes by the Sellers, the Company and
Purchaser (and its affiliates) in a manner consistent with Situation 1 of Rev.
Rul. 99-6, 1999-1 C.B. 4322 (Jan. 15, 1999). Purchaser and Seller and any of
their respective affiliates, agree to reasonably cooperate with each other to
take consistent positions on any Tax Return with respect to the allocation of
the Purchase Price (e.g., as between real property and personal property and as
between the Termination Units and the other prior condominium units comprising
the Property, unless otherwise required to do so by applicable Law.

 

20

 

 

7.          Post-Closing Covenants. In case at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party.

 

8.          Conditions Precedent to Obligation to Close.

 

(a)          Conditions to Obligation of Purchaser. The obligation of Purchaser
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:

 

(i)          the representations and warranties of Sellers set forth in Section
4 above shall be true and correct in all material respects at and as of the
Closing Date;

 

(ii)         Sellers shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing;

 

(iii)        Lender’s or Holder’s acknowledgement of the effectuation of the
Membership Interest Transfer pursuant to the Buy-Sell Transfer Rider; and

 

(iv)        Subject to Purchaser’s obligations per Section 3(e) of this
Agreement, Purchaser shall have obtained a commitment letter from Freddie Mac
for the Supplemental Loan in an amount not less than Eight Million Four Hundred
Thousand and No/100 Dollars ($8,400,000.00), which does not impose on Purchaser
and/or the Replacement Guarantor, any obligations or liabilities, including,
without limitation, recourse obligations under any guaranty, in excess of those
obligations or liabilities which exist under the Existing Loan Documents (i.e.
other than with respect to the obligation to repay the amount of the
Supplemental Loan and the applicable interest rate or as otherwise set forth in
the Existing Loan Documents with respect to such Supplemental Loan) (“Commitment
Letter”); provided, however, that this condition precedent shall be satisfied or
deemed waived if Purchaser fails to elect to terminate this Agreement on or
before July 31, 2014 (the “Supplemental Loan Condition”). For the avoidance of
doubt, but subject to Purchaser’s obligations per Section 3(e) of this
Agreement, in the event Purchaser has not obtained the Commitment Letter prior
to July 31, 2014, then in such event, Purchaser shall have the right to
terminate this Agreement at any time on or before July 31, 2014 whereupon the
terms of Section 8(c)(i) shall apply.

 

(b)          Conditions to Obligation of Sellers. The obligation of Sellers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:

 

(i)          Purchaser shall have delivered funds equal the Purchase Price to
Sellers;

 

(ii)         the representations and warranties of Purchaser set forth in
Section 4 above shall be true and correct in all material respects at and as of
the Closing Date;

 

21

 

  

(iii)        Purchaser shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing; and

 

(iv)        Lender’s or Holder’s acknowledgement of the effectuation of the
Membership Interest Transfer pursuant to the Buy-Sell Transfer Rider and the
release of the Existing Guarantor under the Existing Loan Documents in the
manner contemplated under Section 3(c) of this Agreement.

 

(c)          Failure of Conditions.

 

(i)          In the event any of the conditions set forth in Section 8(a) above
have not been satisfied (and not otherwise waived in writing by Purchaser) as of
the Closing Date, unless such failure is a result of a Seller default (after
receipt of prior written notice of such alleged Seller default and such Seller
default is not cured within the earlier to occur of: (a) one (1) business day
prior to any expiration of the Supplemental Loan commitment, or (b) three (3)
Business Days after receipt by Seller of such default notice), Purchaser may
terminate this Agreement upon written notice to Sellers, in which event the
Earnest Money shall be promptly refunded to Purchaser and neither Party shall
have any further obligations to the other hereunder; and

 

(ii)         In the event any of the conditions set forth in Section 8(b) above
have not been satisfied (and not otherwise waived in writing by Sellers) as of
the Closing Date, Sellers may terminate this Agreement upon written notice to
Purchaser, and, if the failure is a result of a Purchaser default (which is not
cured within the earlier to occur of:

(a) one (1) business day prior to any expiration of the Supplemental Loan
commitment, or (b) three (3) Business Days after receipt by Purchaser of such
default notice) the Earnest Money shall be paid to Sellers as liquidated damages
in accordance with Section 10(a) below and Seller shall have no further
liability or obligations hereunder; provided, however, if the failure is not
attributable to a Purchaser default (which shall, in all instances, be the case
upon the failure of the condition set forth in Section 8(b)(iv)), then Seller
shall have the right to terminate this Agreement, whereupon the Earnest Money
shall be returned to Purchaser.

 

(d)          Waiver of Conditions. Purchaser may waive in writing any condition
set forth in Section 8(a) above. Sellers may waive in writing any condition set
forth in Section 8(b) above.

 

9.          Release and Covenant Not to Sue. Upon the Closing, Purchaser, on
behalf of itself and its successors and assigns, shall be deemed to release and
forever discharge Sellers and their respective successors and assigns, together
with the officers, directors, partners and employees of Sellers (collectively,
the “Seller Parties”), from all claims, damages, judgments, actions,
liabilities, demands, expenses, losses or causes of action of any nature, at law
or in equity, known or unknown, which Purchaser has by reason of any cause,
matter, or thing arising out of or relating to the Company, the Property and/or
the Membership Interests (other than with respect to the express terms and
conditions of this Agreement, including, without limitation, any claims that
Purchaser may have against Seller with respect to Seller's Representations, or a
good faith claim made by Purchaser of fraud against Seller).

 

22

 

  

Upon the Closing, Seller, on behalf of itself and its successors and assigns,
shall be deemed to release and forever discharge Purchaser and their respective
successors and assigns, together with the officers, directors, partners,
employees of Purchaser (collectively, the “Purchaser Parties”), from all claims,
damages, judgments, actions, liabilities, demands, expenses, losses or causes of
action of any nature, at law or in equity, known or unknown, which Seller has by
reason of any cause, matter, or thing arising out of or relating to the Company,
the Property and/or the Membership Interests (other than with respect to the
express terms and conditions of this Agreement or a good faith claim made by
Seller of fraud against Purchaser).

 

10.         Remedies for Breach of This Agreement.

 

(a)          If the purchase and sale of the Membership Interests contemplated
hereby is not consummated in accordance with the terms and provisions of this
Agreement due to circumstances or conditions which constitute a default by
Purchaser under this Agreement, the Earnest Money shall be delivered to and
retained by Sellers as Sellers’ full liquidated damages for such default. The
parties acknowledge that Sellers’ actual damages in the event of a default by
Purchaser will be difficult to ascertain, that such liquidated damages represent
the parties’ best estimate of such damages, and that Sellers and Purchaser
believe such liquidated damages are a reasonable estimate of such damages. The
parties expressly acknowledge that the foregoing liquidated damages are intended
not as a penalty, but as full liquidated damages, in the event of a default.
Such default by Purchaser under this Agreement shall be deemed a default by
Purchaser and its direct and indirect members under Section 3.8 (D) of the
Company LLC Agreement. The foregoing waiver of rights and such liquidated
damages described above shall be the sole and exclusive remedy of Sellers by
reason of a default by Purchaser, and Sellers hereby waive and release any right
to sue Purchaser for specific performance of this Agreement or to prove that
Sellers’ actual damages exceed the amount which is herein provided to Sellers as
full liquidated damages; provided, however, that the foregoing liquidated
damages shall not apply to any duty, obligation, liability or responsibility
which Purchaser may have under the indemnification provisions of this Agreement,
as to which Sellers shall have all rights and remedies provided for or allowed
by law or in equity, exclusive of any special or consequential damages.

 

(b)          If the purchase and sale of the Membership Interest contemplated
hereby is not consummated in accordance with the terms and provisions of this
Agreement due to circumstances or conditions which constitute a default by
Sellers under this Agreement after the receipt by Seller of prior written notice
of such alleged Seller default and such Seller default is not cured within the
earlier to occur (i) one (1) business day prior to any expiration of the
Supplemental Loan commitment; or (ii) three (3) Business Days after receipt by
Seller of such default notice,(“Seller’s Cure Rights”), or if any of Sellers'
representations or warranties is or becomes untrue in any material respect prior
to Closing, Purchaser, as its sole and exclusive remedy, may exercise either of
the following rights and remedies: (a) Purchaser may bring an action for
specific performance of Sellers' obligations under this Agreement; or (b)
Purchaser shall have the right to terminate this Agreement, in which event all
rights and obligations of the parties under this Agreement shall expire, and
this Agreement shall become null and void, and the Earnest Money shall be
refunded to Purchaser promptly upon request. Notwithstanding the foregoing, in
the event such Seller default is caused by any willful or intentional
affirmative act or omission of Seller and specific performance is not available
as a remedy for Purchaser, then, in addition to Purchaser exercising its remedy
provided under clause (b) above, Purchaser shall have the right to sue Sellers
for reimbursement of Purchaser’s actual and verifiable third party costs and
expenses incurred in connection with this Agreement.

 

23

 

  

(c)          Survival of Representations and Warranties. All of the
representations and warranties of the Parties contained in this Agreement shall
survive the Closing hereunder and continue in full force and effect for a period
of twelve (12) months.

 

(d)          Indemnification Provisions. In the event of any breach of any of
the representations, warranties, and covenants of any Party contained herein
(the “Breaching Party”), then the Breaching Party hereby agrees to jointly and
severally indemnify the other Party from and against the Adverse Consequences
the other Party actually suffers or is threatened with in writing through and
after the date of the claim for indemnification resulting from, arising out of,
relating to, in the nature of, or caused by such breach (or such alleged breach)
or otherwise, except if (i) such Adverse Consequences result from such other
Party’s own grossly negligent or willful acts or omissions; or (ii) if the facts
and circumstances relating to such breach of any such representation or warranty
contained herein were otherwise, to Seller’s knowledge, or to Purchaser’s
knowledge (i.e. as such term is defined in Section 4(i) above), as applicable,
known prior to Closing by Seller or Purchaser, as the case may be.

 

11.         Miscellaneous.

 

(a)          No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

(b)          Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

(c)          Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his
or its rights, interests, or obligations hereunder without the prior written
approval of Purchaser and Sellers; provided, however, that Purchaser may assign
this Agreement without Sellers' consent to any Person owned or controlled by
Purchaser, or under common ownership and/or control with Purchaser. Any
assignment in violation of this paragraph shall be deemed null and void.

 

(d)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Facsimile or other
electronic signatures are acceptable.

 

(e)          Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

24

 

 

(f)          Notices. All notices, requests, demands, claims, and other
communications hereunder will be provided in accordance with the LLC Agreement;
provided, however, in addition to providing notice via facsimile, notice may be
transmitted via electronic mail pursuant to the same terms and conditions (i.e.
a hard copy of such notice must be delivered the next business day) any notice
to Purchaser shall be to the following parties:

 

Purchaser:                   WAYPOINT ENDERS OWNER, LLC

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attention: Michael L. Konig

Fax No.: 646.278.4220

Email: mkonig@bluerockre.com

 

With a copy to:           WAYPOINT ENDERS OWNER, LLC

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attention: James Babb

Fax No.: 646.278.4220

Email: jbabb@bluerockre.com

 

With a copy to:            NELSON MULLINS RILEY & SCARBOROUGH LLP

Attention: Eric R. Wilensky, Esq.

201 17th Street NW

Suite 1700

Atlanta, GA 30363

Fax No.: (404) 322-6050

Email: eric.wilensky@nelsonmullins.com

 

Seller:                             WAYPOINT ENDERS INVESTORS, LP

c/o Waypoint Residential

3475 Piedmont Road NE

Atlanta, GA 30305

Attention: Eric J. Hade

Fax No.: (404) 601-9899

Email: ehade@waypointresidential.com

 

With a copy to:            WAYPOINT ENDERS GP, LLC

c/o Waypoint Residential

3475 Piedmont Road NE

Atlanta, GA 30305

Attention: Eric J. Hade

Fax No.: (404) 601-9899

Email: ehade@waypointresidential.com

 

25

 

 

With a copy to:            REED SMITH LLP

Attention: Thomas G. Maira, Esq.

599 Lexington Avenue

New York, New York 10022

Fax No.: (212) 521-5450

Email: tmaira@reedsmith.com

 

(g)          Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

(h)          Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Purchaser and Sellers. No waiver by any Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 

(i)          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(j)          Expenses. Each of the Parties will bear his or its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby; provided, however, that in
the event of any legal or equitable action arising out of this Agreement, upon
the issuance of a final judgment in such action, the prevailing Party shall be
entitled to recover all reasonable fees, costs and expenses, together with
reasonable attorney's fees incurred in connection with such action. The fees,
costs and expenses so recovered shall include those incurred in prosecuting or
defending any appeal. The prevailing Party shall also be entitled to reasonable
attorney's fees incurred to collect or enforce the judgment.

 

(k)          Time of the Essence.         Time is of the essence for all
provisions of this Agreement.

 

(l)          Construction. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.

 

26

 

 

 

(m)          Real Estate Commission. Purchaser, on the one hand, and Sellers, on
the other, each warrant and represent that no broker, finder, or agent is
entitled to a commission or fee resulting from this transaction other than Jones
Lang LaSalle, and each party agrees to indemnify and hold the other harmless
from and against the claim of any other broker, finder, or agent claiming
through or under it.

 

LIST OF EXHIBITS TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

1.          EXHIBIT A - THE PROPERTY

2.          EXHIBIT B - RENT ROLL

3.          EXHIBIT C - EXISTING TITLE POLICY

4.          EXHIBIT D - EXISTING LOAN DOCUMENTS

5.          EXHIBIT E-1 - ASSIGNMENT AND ASSUMPTION AGREEMENT

6.          EXHIBIT E-2 - ASSIGNMENT AND ASSUMPTION AGREEMENT

7.          EXHIBIT F-1 - FORM OF AMENDMENT TO LLC AGREEMENT

8.          EXHIBIT F-2 - FORM OF AMENDMENT TO LLC AGREEMENT

9.          EXHIBIT G - OPERATING STATEMENTS

10.         EXHIBIT H - WEO II INFORMATION

11.         EXHIBIT I - SUMMARY OF CONDOMINIUM UNITS STATUS

12.         EXHIBIT J - NOTICE OF DEFAULT

13.         EXHIBIT K - BUY-SELL TRANSFER RIDER

14.         EXHIBIT L - PHASE I UPDATE

15.         EXHIBIT M – RESERVED

16.         EXHIBIT N - CALCULATION OF NET PURCHASE PRICE AND MEMBER
DISTRIBUTIONS

17.         EXHIBIT O - PENDING LAWSUITS

18.         EXHIBIT P - INDEMNIFICATION AGREEMENTS AND SCHEDULE OF OBLIGATIONS

19.         EXHIBIT Q – REMAINING OBLIGATIONS UNDER THE TERMINATION PLAN

20.         EXHIBIT R – LIST OF TERMINATION UNITS

 

[SIGNATURES ON FOLLOWING PAGE]

 

27

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

  SELLERS:           WAYPOINT ENDERS INVESTORS, LP         By: /s/ Eric Hade  
Name: Eric Hade   Its: Authorized Signatory         WAYPOINT ENDERS GP, LLC    
    By: /s/ Eric Hade   Name: Eric Hade   Its: Authorized Signatory        
PURCHASER:       WAYPOINT BLUEROCK ENDERS JV, LLC,   a Delaware limited
liability company       By: BR Enders Managing Member, LLC, a Delaware limited
liability company, its Managing Member       By: BlueRock Special Opportunity +
Income Fund III, LLC, a Delaware limited liability company, its Manager      
By: BR SOIF III Manager, LLC, a Delaware limited liability company, its Manager
        By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Its: Authorized Signatory

 

28

 



 

EXHIBIT A

 

THE PROPERTY

 

LOTS 202, 203, 204 AND 205 OF BALDWIN PARK UNIT 1, ACCORDING TO THE PLAT THEREOF
AS RECORDED IN PLAT BOOK 50, PAGES 121 THROUGH 133, INCLUSIVE, OF THE PUBUC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

PARCEL 2:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 CREATED BY DECLARATION OF
RECREATIONAL EASEMENT AND COVENANT TO SHARE COSTS RECORDED IN OFFICIAL RECORDS
BOOK 6593, PAGE 3349, AND AMENDMENTS THERETO RECORDED IN OFFICIAL RECORDS BOOK
6723, PAGE 422, AND OFFICIAL RECORDS BOOK 6756, PAGE 4122, OF THE PUBLIC RECORDS
OF ORANGE COUNTY, FLORIDA, OVER AND ACROSS TRACT 5, BALDWIN PARK UNIT 1,
ACCORDING TO THE PLAT THEREOF AS RECORDED IN PLAT BOOK SO, PAGES 121-133,
INCLUSIVE, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

PARCEL 3:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 CREATED BY EASEMENT AGREEMENT
RECORDED IN OFFICIAL RECORDS BOOK 7209, PAGE 2076, AND AMENDED IN OFFICIAL
RECORDS BOOK 7413, PAGE 4347, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA, OVER AND
ACROSS TRACTS 22, 39, 44 AND 46, BALDWIN PARK UNIT 1 ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 50, PAGES 121-133, INCLUSIVE, PUBLIC RECORDS OF
ORANGE COUNTY, FLORIDA.

 

 

 

 

 

EXHIBIT B

 

RENT ROLL

  

[ATTACHED ON FOLLOWING PAGES]

 



 

Page 1

 

Rent Roll with Lease Charges

Enders at Baldwin Park (410201)

As of: 05/22/2014

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents 01-101  cypre3.2 
 1,423   end00001  Walter Dibease   1,885.00   trash   10.00    500.00    0.00  
7/11/2009  11/3/2014      0.00                        rent   1,852.00       
                                        Total   1,862.00                     
    01-102  hethr2.2   1,214   end00002  Robin Knight   1,620.00   trash 
 10.00    500.00    0.00   9/26/2009  8/25/2014      0.00                       
rent   1,652.00                                                Total 
 1,662.00                          01-103  cypre3.2   1,423   t00l9373  Camille
Sacco   1,960.00   rent   1,795.00    200.00    0.00   12/13/2013  12/12/2014 
    0.00                        trash   10.00                               
                Total   1,805.00                          02-101  maple2.2 
 1,191   end00003  Richard Leuner   1,445.00   trash   10.00    500.00    0.00  
8/21/2010  5/20/2012      0.00                        rent   1,410.00       
                                        mtm   100.00                            
                   garage   100.00                                          
     Total   1,620.00                          02-102  maple2.2   1,191  
t0022269  Kristen Kitsmiller   1,520.00   rent   1,485.00    0.00    0.00  
8/22/2013  8/21/2014  6/5/2014   0.00                        trash   10.00  
                                             garage   100.00                  
                             Total   1,595.00                          02-103 
holly1.1   772   weo00001  Jeffrey Dailey   1,170.00   rent   990.00    990.00  
 0.00   12/23/2013  9/30/2014      0.00                        Total   990.00  
                       02-104  holly1.1   772   Model  Model   1,095.00      
 0.00    0.00    0.00            0.00                        Total   0.00       
                  02-105  holly1.1   772   t0016955  Grace Blankenship 
 1,170.00   rent   1,095.00    200.00    0.00   6/29/2013  6/28/2015      0.00 
                      trash   10.00                                          
     Total   1,105.00                          02-106  jasmn2.2   1,024  
t0016555  Renee Johnson   1,425.00   rent   1,475.00    200.00    0.00  
5/1/2014  4/30/2015      0.00                        trash   10.00            
                                   Total   1,485.00                         
02-107  sago2.2   1,147   Model  Model   1,525.00       0.00    0.00    0.00    
       0.00                        Total   0.00                          02-108 
jasmn2.2   1,024   weo00002  Alex Soto   1,400.00   rent   1,300.00    50.00  
 0.00   8/26/2013  12/19/2014      0.00                       garage   50.00  
                                             Total   1350.00                  
      

 

  Thursday, May 22, 2014

 

 

Page 2

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents 02-l09  jasmn2.2 
 1,024   t0020506  Courtney Carroll   1,400.00   rent   1,355.00    200.00  
 0.00   1/30/2014  1/29/2015      0.00                        trash   10.00  
                                             Total   1,365.00                  
       02-201  maple2.2   1,191   t0016750  Yolanda Jones   1,495.00   rent 
 1,405.00    200.00    0.00   6/24/2013  6/23/2015      0.00                  
     trash   10.00                                                Total 
 1,415.00                          02-202  maple2.2   1,191   t0021093  Nick
Eisold   1,495.00   garage   100.00    200.00    0.00   4/6/2014  3/5/2015    
 0.00                        rent   1,385.00                                    
           trash   10.00                                                Total 
 1,495.00                          02-203  holly1.1   772   t0015450  Joan
Robertson   1,145.00   rent   1,185.00    200.00    0.00   4/5/2014  4/4/2015 
    -3,576.00                        trash   10.00                            
                   Total   1,195.00                          02-204  holly1.1 
 772   t0017635  Kaylee Rudd   1,145.00   rent   1,090.00    200.00    0.00  
8/12/2013  7/11/2015      0.00                        trash   10.00            
                                   Total   1,100.00                         
02-205  holly1.1   772   t0022891  David Vilallonga   1,145.00   rent 
 1,145.00    0.00    0.00   7/27/2013  7/26/2014  7/31/2014   0.00            
           trash   10.00                                                Total 
 1,155.00                          02-206  jasmn2.2   1,024   weo00003  Sharon
Richardson   1,425.00   rent   1,050.00    0.00    0.00   12/20/2013 
12/19/2014      0.00                        Total   1,050.00                  
       02-207  sago2.2   1,147   t0020448  Alicia Mccray   1,500.00   rent 
 1,509.00    200.00    0.00   2/14/2014  2/13/2015      -1.00                  
     trash   10.00                                                Total 
 1,519.00                          12-208  jasmn2.2   1,024   t0020642  Charles
Abrams   1,375.00   rent   1,325.00    200.00    0.00   3/14/2014  3/13/2015    
 129.47                        trash   10.00                                    
           Total   1,335.00                          12-209  jasmn2.2   1,024  
t0016140  Lauren Wardell   1,375.00   rent   1,305.00    200.00    0.00  
6/1/2013  5/31/2015      0.00                        trash   10.00            
                                   Total   1,315.00                         
12-301  maple2.2   1,191   end000l7  Hammah Kemeh   1,445.0  trash   10.00  
 250.00    0.00   10/20/2008  11/30/2014      0.00                        rent 
 1,378.00                                                Total   1,388.00       
                  12-302  maple2.2   1,191   end00018  Maria Pascual 
 1,445.00   trash   10.00    0.00    0.00   1/22/2011  1/21/2015      0.00    
                   rent   1,370.00                                          
     Total   1,380.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014

 



 

Page 3



 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents 02-303  holly1.1   772  
end00019  Andrew Budgake   1,095.00   trash   10.00    250.00    0.00  
4/7/2011  4/6/2015      0.00                        rent   1,116.00            
                                   Total   1,126.00                         
02-304  holly1.1   772   t0020551  James Reid   1,145.00   rent   1,135.00  
 200.00    0.00   3/17/2014  3/16/2015      0.00                        trash 
 10.00                                                storage   50.00       
                                        Total   1,195.00                     
    02-305  holly1.1   772   t0020838  William Hirata   1,145.00   rent 
 1,070.00    200.00    0.00   3/10/2014  1/9/2015      0.00                  
     trash   10.00                                                Total 
 1,080.00                          02-306  camla2.2   1,135   end00022  Tania
Velez   1,500.00   trash   10.00    100.00    0.00   10/13/2012  10/12/2014    
 0.00                        rent   1,380.00                                    
           Total   1,390.00                          02-307  sago2.2   1,147  
t0016444  Madeline Gibbs   1,450.00   rent   1,430.00    200.00    0.00  
7/25/2013  5/24/2014  5/24/2014   -325.00                        trash   10.00  
                                             Total   1,440.00                  
       02-308  hwthr2.2   1,135   end00025  Julia Mays   1,390.00   trash 
 10.00    100.00    0.00   8/5/2011  8/4/2014      0.00                       
rent   1,440.00                                                storage   50.00  
                                             Total   1,500.00                  
       02-309  hwthr2.2   1,135   end00132  Teresa Allen   1,390.00   rent 
 1,350.00    200.00    0.00   7/1/2013  6/30/2015      0.00                  
     garage   100.00                                                trash 
 10.00                                                Total   1,460.00       
                  03-101  laurl1.1   958   t0015075  Steven Madow   1,275.00  
trash   10.00    200.00    0.00   4/12/2013  4/11/2015      0.00               
        rent   1,345.00                                                Total 
 1,355.00                          03-102  laurl1.1   958   t0017301  Betty
Godwin   1,275.00   rent   1,280.00    200.00    0.00   8/15/2013  8/14/2014    
 0.00                        trash   10.00                                    
           Total   1,290.00                          03-103  laurl1.1   958  
end00029  Earlene Lynn   1,200.00   trash   10.00    500.00    0.00   9/22/2012 
9/21/2014      0.00                        rent   1,224.00                     
                          Total   1,234.00                          03-201 
mgnla3.2   1,509   end00030  Jonathan Kilman   1,750.00   trash   10.00  
 200.00    0.00   2/25/2012  9/24/2013      0.00                        rent 
 1,855.00                                                mtm   100.00       
                                        storage   50.00                         
                      Total   2,015.00                         

 

Rent Roll with Lease Charges Thursday, May 22, 2014

 

 

Page 4

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents 03-202  alamd2.2 
 1,509   end00031  Lance Butterfield   1,750.00   trash   10.00    200.00  
 0.00   2/14/2012  3/13/2015      0.00                        rent   1,760.00  
                                             Total   1,770.00                  
       03-203  mgnla3.2   1,509   VACANT  VACANT   1,750.00       0.00    0.00  
 0.00             0.00                        Total   0.00                     
    04-101  cypre3.2   1,423   end00033  Tanya Tai   1,885.00   trash   10.00  
 200.00    0.00   1/10/2012  2/9/2015      0.00                         rent 
 1,823.00                                                Total   1,833.00       
                  04-102  hethr2.2   1,214   t0021037  Matthew Brooks 
 1,695.00   rent   1,615.00    200.00    0.00   2/27/2014  2/26/2015    
 -1,625.00                        trash   10.00                               
                Total   1,625.00                          04-103  cypre3.2 
 1,423   end00035  Christopher Erpenbach   1,885.00   trash   10.00    200.00  
 0.00   8/25/2012  8/24/2014      0.00                        rent   1,960.00  
                                             Total   1,970.00                  
       04-104  hethr2.2   1,214   end00036  Jolita Martinkute   1,695.00  
trash   10.00    200.00    0.00   4/15/2012  4/14/2015      0.00               
        rent   1,500.00                                                Total 
 1,510.00                          04-105  cypre3.2   1,423   t0022433  Natalie
Mroz   1,960.00   rent   1,830.00    200.00    0.00   5/3/2014  5/2/2015    
 0.00                        trash   10.00                                    
           Total   1,840.00                          05-101  cypre3.2   1,423  
t0020818  Jack Barone   1,960.00   rent   1,899.00    200.00    0.00  
3/25/2014  3/24/2015      0.00                        trash   10.00            
                                   Total   1,909.00                         
05-102  hethr2.2   1,214   end00039  Michael Wallman   1,620.00   trash 
 10.00    200.00    0.00   9/19/2012  9/18/2014      0.00                       
rent   1,537.00                                                Total 
 1,547.00                          05-103  hethr2.2   1,214   weo00004  Adrian
Bonadio   1,695.00   rent   1,695.00    0.00    0.00   3/3/2014  9/2/2014    
 0.00                       conces-r   -1,695.00                               
                Total   0.00                          05-104  cypre3.2   1,423  
end00040  Robin Ernest   1,885.00   trash   10.00    250.00    0.00   1/1/2010 
12/31/2014      0.00                       rent   2,006.00                     
                          Total   2,016.00                          06-101 
cypre3.2   1,423   t0016903  Warren Stell   1,960.00   rent   1,810.00  
 200.00    0.00   6/29/2013  6/28/2015      0.00                        trash 
 10.00                                                Total   1,820.00       
                 

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 5

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents 06-102  hethr2.2 
 1,214   end00042  Colin Turney   1,620.00  trash   10.00    250.00    0.00  
3/26/2011  3/25/2015      0.00                       rent   1,695.00            
                                   Total   1,705.00                         
06-l03  cypre3.2   1,423   VACANT  VACANT   1,960.00       0.00    0.00  
 0.00             0.00                        Total   0.00                     
    06-104  hethr2.2   1,214   t0017775  Angela Stringham   1,695,00   rent 
 1,675.00    0.00    0.00   8/23/2013  8/22/2014      -11.00                  
     trash   10.00                                                Total 
 1,685.00                          06-105  cypre3.2   1,423   end00045  Vincent
Yenko   1,885.00   trash   10.00    500.00    0.00   11/26/2009  11/25/2014    
 0.00                        rent   1,701.00                                    
           Total   1,711.00                          07-101  cypre3.2   1,423  
t0017565  Heath Jennings   1,960.00   rent   1,950.00    0.00    0.00  
8/30/2013  8/29/2014      0.00                        trash   10.00            
                                   Total   1,960.00                         
07-102  hethr2.2   1,214   end00047  Sadie Williams   1,620.00   trash   10.00  
 100.00    0.00   4/30/2012  4/29/2015      0.00                        rent 
 1,509.00                                                Total   1,519.00       
                  07-103  hethr2.2   1,214   t0016646  Arielle Nicholson 
 1,695.00   trash   10.00    200,00    0.00   6/8/2013  12/7/2014  5/23/2014 
 2,198.00                        rent   1,635.00                               
                Total   1,645.00                          07-104  cypre3.2 
 1,423   t0021522  Daniel De Almeida Cesar   1,960.00   rent   1,710.00  
 1,710.00    0.00   3/26/2014  2/25/2015      1,891.00                       
trash   10.00                                                Total   1,720.00  
                       08-101  laurl1.1   958   t0021657  Joellene Aylor 
 1,275.00   rent   1,355.00    200.00    0.00   5/17/2014  4/16/2015    
 -594.00                        Total   1,355.00                         
08-102  laurl1.1   958   end00015  Jacob Koch   1,275.00   rent   1,275.00  
 200.00    0.00   1/1/2014  12/31/2014      0.00                        trash 
 10.00                                                Total   1,285.00       
                  08-103  laurl1.1   958   t0017329  Micheal Morgan   1,275.00  
rent   1,280.00    0.00    0.00   8/9/2013  7/8/2014      0.00                  
     trash   10.00                                                Total 
 1,290.00                          08-104  laurl1.1   958   end00053  Julia
Lynn   1,200.00   trash   10.00    250.00    0.00   10/1/2009  9/30/2014    
 0.00                        rent   1,250.00                                    
           Total   1,260.00                          08-201  mgnla3.2   1,509  
end00l70  Sally (Lynn) Hogan   1,800.00   rent   1,935.00    0.00    0.00  
10/18/2013  8/17/2014      0.00                        trash   10.00            
                                   Total   1,945.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 6

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents 08-202  alamd2.2 
 1,509   end00055  Janna Souvorova   1,800.00   trash   10.00    500.00  
 0,00   11/1/2009  5/20/2015      0.00                        rent   1,600.00  
                                             Total   1,610.00                  
       08-203  alamd2.2   1,509   t0020449  Cathy Biron   1,800.00   rent 
 1,695.00    200.00    0.00   2/1/2014  9/30/2014      0.00                  
     trash   10.00                                                Total 
 1,705.00                          08-204  mgnla3.2   1,509   t0021974  Susan
Romero   1,800.00   rent   1,865.00    200.00    0.00   4/25/2014  4/24/2015    
 0.00                        trash   10.00                                    
           Total   1,875.00                          09-101  laurl1.1   958  
t0016386  Kelly Mac Donald   1,275.00   rent   1,210.00    200.00    0.00  
6/26/2013  5/25/2015      16.00                        trash   10.00            
                                   Total   1,220.00                         
09-102  laurl1.1   958   end00194  Chiamaka Iheme   1,275.00   rent   1,210.00  
 200.00    0.00   8/1/2013  6/30/2015      0.00                        trash 
 10.00                                                Total   1,220.00       
                  09-103  laurl1.1   958   t0014057  Barbara Gardner 
 1,275.00   trash   10.00    200.00    0.00   7/10/2013  5/9/2015      -12.00 
                      rent   1,250.00                                          
     Total   1,260.00                          09-201  mgnla3.2   1,509  
t0020001  shaun koby   1,800.00   rent   1,765.00    200.00    0.00   1/1/2014 
10/31/2014  10/31/2014   0.00                        trash   10.00            
                                   Total   1,775.00                         
09-202  alamd2.2   1,509   t0015171  Brianna Bladen   1,800.00   trash   10.00  
 200.00    0.00   4/20/2013  4/19/2015      0.00                        rent 
 1,870.00                                                Total   1,880.00       
                  09-203  mgnla3.2   1,509   t0020254  Maria Zankl   1,800.00  
rent   1,840.00    200.00    0.00   1/28/2014  8/27/2014      0.00            
           trash   10.00                                                Total 
 1,850.00                          .0-101  tulip1.1   900   t0020746  Rebecca
Loyd   1,240.00  rent   1,265.00    200.00    0.00   2/14/2014  2/13/2015    
 10.00                        trash   10.00                                    
           Total   1,275.00                          .0-102  hibsc2.2   1,177  
end00067  Daniel Whitman   1,400.00   trash   10.00    100.00    0.00  
9/29/2012  8/28/2014      0.00                        rent   1,428.00       
                                        Total   1,438.00                     
    .0-103  azala2.2   1,287   VACANT  VACANT   1,555.00       0.00    0.00  
 0.00             0.00                        Total   0.00                     
   

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 7

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents .0-104  grden1.1 
 1,101   t0014811  Zachary Barr   1,330.00   trash   10.00    200.00    0.00  
3/15/2013  3/14/2015      -10.00                        rent   1,289.00       
                                        Total   1,299.00                     
    .0-105  lily1.1   552   t0022540  Kimberly Hartly   1,050.00       0.00  
 0.00    0.00   5/3/2014  5/2/2015      1,710.00                        Total 
 0.00                          .0-201  gingr1.1   1,169   end00070  Chana Wyble 
 1,330.00   trash   10.00    200.00    0.00   9/19/2012  11/18/2014      0.00 
                      rent   1,447.00                                          
     Total   1,457.00                          .0-202  redbd2.2   1,449  
end00071  Ryan Dailey   1,630.00   trash   10.00    200.00    0.00   3/7/2012 
3/6/2015      0.00                        rent   1,581.00                     
                          Total   1,591.00                          .0-203 
anise2.2   1,582   end00083  Francois Cahagne   1,735.00   rent   1,675.00  
 200.00    0.00   9/10/2013  9/9/2014      0.00                        trash 
 10.00                                                Total   1,685.00       
                  .0-204  junpr1.1   1,303   t0016551  Vladimir Pech 
 1,475.00   trash   10.00    200.00    0.00   6/15/2013  5/14/2014      0.00    
                   rent   1,631.00                                          
     mtm   100.00                                                Total 
 1,741.00                          .0-205  Iily1.1   552   VACANT  VACANT 
 1,025.00       0.00    0.00    0.00             0.00                       
Total   0.00                          .1-101  tulip1.1   900   weo00006  Sarah
Wallgren   1,240.00   rent   1,085.00    0.00    0.00   2/28/2014  5/29/2014    
 0.00                        Total   1,085.00                          .1-102 
hibsc2.2   1,177   t0016253  Yanira Stack   1,475.00   rent   1,385.00  
 1,385.00    0.00   5/24/2013  5/23/2015      0.00                        trash 
 10.00                                                Total   1,395.00       
                  .1-103  azala2.2   1,287   t0014013  Judy Erickson 
 1,480.00   trash   10.00    200.00    0.00   11/9/2012  11/8/2014      0.00    
                   rent   1,532.00                                          
     Total   1,542.00                          .1-104  grden1.1   1,101  
VACANT  VACANT   1,330.00       0.00    0.00    0.00             0.00       
                Total   0.00                          .1-105  lily1.1   552  
weo00007  Joseph Desetto   1,050.00   rent   1,050.00    200.00    0.00  
12/31/2013  12/30/2014      0.00                        trash   10.00       
                                        Total   1,060.00                     
    .1-201  gingr1.1   1,169   end00077  Andrea Defaria   1,330,00   trash 
 10.00    500.00    0.00   7/30/2009  7/29/2014      0.00                     
rent   1,380.00                                                Total 
 1,390.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 8

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents .1-202  redbd2.2 
 1,449   t0016631  Joanne Houstoun   1,680.00   rent   1,575.00    200.00  
 0.00   6/1/2013  5/31/2015      0.00                        trash   10.00  
                                             Total   1,585.00                  
       .1-203  anise2.2   1,582   t0017282  Lavonne McKeown   1,735.00   rent 
 1,715.00    0.00    0.00   7/9/2013  7/8/2015      0.00                       
trash   10.00                                                Total   1,725.00  
                       .1-204  junpr1.1   1,303   t0015057  Gregory Haley 
 1,475.00   trash   10.00    200.00    0.00   3/15/2013  10/14/2014      0.00 
                      rent   1,527,00                                          
     Total   1,537.00                          .1-205  lily1.1   552   end00081 
Jennifer Wood   975.00   trash   10.00    100.00    0.00   9/14/2012  2/13/2015 
    11.00                        rent   1,030.00                               
                Total   1,040.00                          .2-101  hethr2.2 
 1,214   t0022473  Jeremy Palma   1,695.00   rent   1,200.00    1,200.00  
 0.00   4/15/2014  8/31/2014      10.00                        trash   10.00  
                                             Total   1,210.00                  
       .2-102  hethr2.2   1,214   t0016962  Danielle Mcclellan   1,695.00  
rent   1,620.00    200.00    0.00   6/28/2013  5/27/2014      3,432.10       
                trash   10.00                                               
Total   1,630.00                          .3-101  chtnt4.2   1,748   t0019285 
Salty Hogshead   2,350.00   rent   2,315.00    200.00    0.00   11/12/2013 
6/11/2015      0.00                        trash   10.00                     
                          Total   2,325.00                          .3-102 
brdfd3.2   1,714   t0014912  Paul Loht   2,260.00   trash   10.00    200.00  
 0.00   3/15/2013  8/14/2014      -100.00                        rent 
 2,344.00                                                Total   2,354.00       
                  .4-101  cypre3.2   1,423   t0019216  Robin Shelby   1,960.00  
rent   1,850.00    200.00    0.00   11/12/2013  10/11/2014      -1,860.00       
                trash   10.00                                               
Total   1,860.00                          .4-102  hethr2.2   1,214   t0014588 
Derrick Owens   1,695.00   rent   1,590.00    200.00    0.00   2/1/2014 
1/31/2015      0.00                        trash   10.00                     
                          Total   1,600.00                          .4-103 
cypre3.2   1,423   t0016968  Ligeia Damaso   1,960.00   rent   1,810.00  
 200.00    0.00   8/2/2013  6/1/2015      0.00                        trash 
 10.00                                                Total   1,820.00       
                  .5-101  cypre3.2   1,423   end00089  Susanna Lewis 
 1,885.00   trash   10.00    200.00    0.00   6/21/2012  4/20/2015      0.00    
                   rent   1,885.00                                          
     Total   1,895.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 9

 

Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents .5-102  hethr2.2 
 1,214   t0019681  Julie Broughton   1,695.00   rent   1,760.00    200.00  
 0.00   1/22/2014  1/21/2015      0.00                        trash   10.00  
                                             Total   1,770.00                  
       .5-103  cypre3.2   1,423   t0019278  Jose Pinon   1,960.00   rent 
 1,820.00    200.00    0.00   12/12/2013  12/11/2014      0.00                  
     trash   10.00                                                Total 
 1,830.00                          .6-101  chtnt4.2   1,748   t0017790  Bradford
Zmrazek   2,350.00   rent   2,095.00    200.00    0.00   4/19/2014  3/18/2015 
    -2,105.00                        trash   10.00                            
                   Total   2,105.00                          .6-102  brdfd3.2 
 1,714   weo00008  Mark Davidson   2,335.00   rent   2,300.00    200.00  
 0.00   11/21/2013  11/20/2014      0.00                        trash   10.00  
                                             Total   2,310.00                  
       .7-101  hethr2.2   1,214   end00093  Katherine St. John   1,620.00  
trash   10.00    250.00    0.00   7/15/2003  12/31/2014      0.00               
        rent   1,556.00                                                Total 
 1,566.00                          .7-102  hethr2.2   1,214   weo00009  Michelle
Runzer   1,695.00   rent   1,600.00    0.00    0.00   2/28/2014  7/31/2014    
 52.00                        Total   1,600.00                          .8-101 
tulip1.1   900   weo00010  Jessica Strauss   1,240.00   rent   1,220.00  
 0.00    0.00   11/2/2013  11/1/2014      0.00                        trash 
 10.00                                                Total   1,230.00       
                  .8-102  hibsc2.2   1,177   t0020057  Marley Jackman 
 1,475.00   rent   1,395.00    200.00    0.00   1/18/2014  1/17/2015      0.00 
                      trash   10.00                                          
     Total   1,405.00                          .8-103  azala2.2   1,287  
t0020186  Sean Wood   1,555.00   rent   1,499.00    200.00    0.00   2/12/2014 
2/11/2015      0.00                        trash   10.00                     
                          Total   1,509.00                          .8-104 
grden1.1   1,101   t0018130  Mary Zebel   1,330.00   rent   1,310.00    200.00  
 0.00   10/19/2013  10/18/2014      0.00                        trash   10.00  
                                             Total   1,320.00                  
       .8-105  lily1.1   552   VACANT  VACANT   1,050.00      0.00    0.00  
 0.00             0.00                        Total   0.00                     
    .8-201  gingr1.1   1,169   t0020734  Susan Harris   1,405.00   rent 
 1,375.00    200.00    0.00   2/21/2014  2/20/2015      0.00                  
     trash   10.00                                                Total 
 1,385.00                          .8-202  redbd2.2   1,449   t0018634  Courtney
Katsiaficas   1,630.00   rent   1,635.00    200.00    0.00   10/14/2013 
10/13/2014      0.00                        trash   10.00                     
                          Total   1,645.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 10

 



Unit  Unit type  Unit
Sq Ft   Resident  Name  Market
Rent   Charge
Code  Amount   Resident
Deposit   Other
Deposit   Move In  Lease
Expiration  Move-Out  Balance  Current/Notice Residents .8-203  anise2.2 
 1,582   t0020690  Veronica Brenner   1,735.00   rent   1,654.00    200.00  
 0.00   2/17/2014  2/16/2015      0.00                        trash   10.00  
                                             Total   1,664.00                  
       .8-204  junpr1.1   1,303   t0019641  Katherine Kolacki   1,475.00   rent 
 1,385.00    200.00    0.00   12/13/2013  10/12/2014      0.00                  
     trash   10.00                                                Total 
 1,395.00                          .8-205  lily1.1   552   t0017780  Somer
Spencer   1,025.00   rent   1,060.00    200.00    0.00   8/15/2013  8/14/2014 
8/14/2014   -1.00                        trash   10.00                         
                      Total   1,070.00                          .9-101 
tulip1.1   900   t0021762  Julio Garcia   1,240.00   rent   1,295.00    200.00  
 0.00   5/1/2014  4/30/2015      200.00                        Total 
 1,295.00                          .9-102  hibsc2.2   1,177   end00103  Caryna
Zamora   1,475.00   trash   10.00    200.00    0.00   10/8/2012  8/7/2014 
8/7/2014   10.00                        rent   1,360.00                         
                      Total   1,370.00                          .9-103 
azala2.2   1,287   t0014225  Kelsie Fatino   1,530.00   trash   10.00  
 200.00    0.00   12/2/2012  7/1/2014  7/1/2014   -1,592.00                  
     rent   1,532.00                                                Total 
 1,542.00                          .9-104  grden1.1   1,101   end00105  Candice
Mulligan   1,255.00   trash   10.00    200.00    0.00   9/1/2006  8/31/2014    
 0.00                        rent   1,280.00                                    
           Total   1,290.00                          .9-105  lily1.1   552  
VACANT  VACANT   1,050.00       0.00    0.00    0.00             0.00       
                Total   0.00                          .9-201  gingr1.1   1,169  
VACANT  VACANT   1,380.00       0.00    0.00    0.00             0.00       
                Total   0.00                          .9-202  redbd2.2   1,449  
t0020978  Jamel Ready   1,680.00   rent   1,600.00    200.00    0.00  
2/28/2014  2/27/2015      37.71                        trash   10.00            
                                   Total   1,610.00                         
.9-203  anise2.2   1,582   t0013911  William Matheny   1,685.00   rent 
 1,685.00    200.00    0.00   10/26/2012  5/25/2013      3,910.00               
        storage   50.00                                                trash 
 10.0                                                mtm   100.00               
                                Total   1,845.00                         
.9-204  junpr1.1   1,303   t0020455  Shaira Cruz   1,475.00   rent   1,385.0  
 200.00    0.00   2/14/2014  1/13/2015      -1,395.00                       
trash   10.00                                                Total   1,395.00  
                      

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 11

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move-Out  Balance  Current/Notice Residents 9-205  lily1.1   552   t0016331 
Alan Singer   1,025.00   rent   950.00    250.00    0.00   7/29/2013  7/28/2014 
    0.00                        trash   10.00                               
                Total   960.00                          20-101  laurl1.1   958  
end00110  Heather Baronet   1,275.00   trash   10.00    200.00    0.00  
2/19/2012  2/18/2015      0.00                        rent   1,260.00       
                                        Total   1,270.00                     
    20-102  laurl1.1   958   end00111  Sara Christovich   1,200.00   trash 
 10.00    100.00    0.00   8/21/2012  8/20/2014      -1.00                  
     rent   1,275.00                                                Total 
 1,285.00                          20-103  laurl1.1   838   weo00012  Martin
Dickinson   1,275.00   rent   1,400.00    200.00    0.00   1/25/2014  1/24/2015 
    0.00                        trash   10.00                               
                Total   1,410.00                          10-201  mgnla3.2 
 1,509   t0021372  Brianne Farmer   1,800.00   rent   1,850.00    200,00  
 0.00   4/18/2014  4/17/2015      6.72                        trash   10.00  
                                             Total   1,860.00                  
       20-202  alamd2.2   1,509   t0015565  Angela Duerden   1,800.00   rent 
 1,865.00    200.00    0.00   6/7/2013  6/6/2014  6/23/2014   0.00            
           trash   10.00                                                Total 
 1,875.00                          10-203  mgnla3.2   1,509   end00125  Colin
Watts   1,750.00   rent   1,788.00    100.00    0.00   10/1/2012  9/30/2014    
 0.00                        trash   10.00                                    
           Total   1,798.00                          21-101  laurl1.1   958  
end00115  Patrick Aldridge   1,200.00   trash   10.00    250.00    0.00  
6/15/2007  6/13/2015      0.00                        rent   1,200.00       
                                        Total   1,210.00                     
    21-102  laurl1.1   958   t0018405  Christina Munkberg   1,200.00    rent 
 1,260.00    200.00    0.00   10/4/2013  10/3/2014      0.00                  
     trash   10.00                                                Total 
 1,270.00                          21-103  laurl1.1   958   t0015538  Gina
Jacobs   1,275.00   rent   1,275.00    200.00    0.00   5/23/2013  5/22/2014 
5/22/2014   1,012.00                        trash   10.00                     
                          Total   1,285.00                          21-104 
laurl1.1   958   t0016107  John Geddis   1,275.00   trash   10.00    200.00  
 0.00   7/8/2013  5/6/2015      100.00                        rent   1,275.00  
                                             Total   1,285.00                  
       21-105  laurl1.1   958   t0018439  Stephanie D’Ercole   1,275.00   rent 
 1,260.00    200.00    0.00   9/15/2013  9/14/2014      0.00                  
     trash   10.00                                                Total 
 1,270.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 12

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move-Out  Balance  Current/Notice Residents 21-201  mgnla3.2   1,509  
end00120  Hyndi Khomutetsky   1,800.00   trash   10.00    500.00    0.00  
7/17/2010  7/16/2014  7/16/2014   0.00                        rent   1,810.00  
                                             Total   1,820.00                  
       21-202  alamd2.2   1,509   t0021876  Peter Camacho   1,800.00   rent 
 1,800.00    3,210.00    0.00   5/1/2014  3/31/2015      0.00                  
     trash   10.00                                                Total 
 1,810.00                          21-203  alamd2.2   1,509   t0019445  Wanda
Lopez   1,750.00   rent   1,710.00    200.00    0.00   12/20/2013  12/19/2014 
    0.00                        trash   10.00                               
                Total   1,720.00                          21-204  alamd2.2 
 1,509   end00123  Savannah Worthington   1,800.00   trash   10.00    200.00  
 0.00   6/26/2012  6/25/2014  6/25/2014   -1,935.00                        rent 
 1,750.00                                                Total   1,760.00       
                  21-205  mgnla3.2   1,509   t0013843  Maribel Hernandez 
 1,750.00   trash   10.00    200.00    0.00   11/1/2012  10/31/2014      0.00 
                      rent   1,800.00                                          
     Total   1,810.00                          22-101  tulip1.1   900   VACANT 
VACANT   1,315.00       0.00    0.00    0.00             0.00                  
     Total   0.00                          22-102  hibsc2.2   1,177   t0016174 
Mark Siegel   1,475.00   rent   1,340.00    200.00    0.00   8/10/2013 
6/9/2015      0.00                        trash   10.00                         
                      Total   1,350.00                          22-103 
azala2.2   1,287   t0016749  Subhash Mitra   1,555.00   rent   1,465.00  
 200.00    0.00   7/8/2013  6/7/2014  6/7/2014   0.00                       
trash   10.00                                                Total   1,475.00  
                       22-104  grden1.1   1,101   end00129  Mia Wells 
 1,330.00   trash   10.00    750.00    0.00   4/3/2009  6/2/2014  6/21/2014 
 -1.00                        rent   1,255.00                               
                Total   1,265.00                          22-105  lily1.1 
 552   end00130  Taylor Finnell   975.00   trash   10.00    200.00    0.00  
8/25/2012  8/24/2014      0.00                        rent   985.00            
                                   Total   995.00                         
22-201  gingr1.1   1,169   t0015083  Vasily Balashov   1,380.00   rent 
 1,365.00    200.00    0.00   4/1/2014  3/31/2015      0.00                  
     trash   10.00                                                garage 
 100.00                                                Total   1,475.00       
                  22-202  redbd2.2   1,449   t0022554  Bianca Whiting 
 1,680.00   rent   1,350.00    0.00    0.00   4/15/2014  8/31/2014      200.00 
                      Total   1,350.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 13

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

   Other
Deposit   Move In 

Lease

Expiration

  Move-Out  Balance  Current/Notice Residents 22-203  anise2.2   1,582  
t0018235  Jack Talansky   1,735.00   rent   1,549.00    200.00    0.00  
9/6/2013  7/5/2014      0.00                        trash   10.00               
                                garage   100.00                               
                Total   1,659.00                          22-204  junpr1.1 
 1,303   t0017671  Neslisah Torosdagli   1,475.00   rent   1,465.00    200.00  
 0.00   8/10/2013  6/9/2014  6/9/2014   0.00                        trash 
 10.00                                                Total   1,475.00       
                  22-205  lily1.1   552   t0018432  Pirooz Pirzadeh   1,025.00  
rent   1,035.00    0.00    0.00   9/13/2013  9/12/2014      0.00               
        trash   10.00                                                Total 
 1,045.00                          23-101  tulip1.1   900   end00080  Jenna
Klareich   1,165.00   trash   10.00    0.00    0.00   1/24/2013  8/23/2014    
 0.00                        rent   1,240.00                                    
           Total   1,250.00                          23-102  hibsc2.2   1,177  
t0018682  Daniel Martin   1,475.00   rent   1385.00    200.00    0.00  
10/15/2013  8/14/2014      0.00                        trash   10.00            
                                   Total   1,395.00                         
23-103  azala2.2   1,287   end00137  Korey Taylor   1,480.00   trash   10.00  
 100.00    0.00   8/3/2011  8/2/2014      0.00                        rent 
 1,480.00                                                Total   1,490.00       
                  23-104  grden1.1   1,101   t0016357  Nora Bujosa   1,330.00  
rent   1,240.00    200.00    0.00   6/10/2013  6/9/2015      0.00               
        trash   10.00                                                Total 
 1,250.00                          23-105  lily1.1   552   t0020097  Ben
Landers   1,050.00   rent   1,050.00    200.00    0.00   1/15/2014  1/14/2015 
5/25/2014   0.00                        trash   10.00                         
                      Total   1,060.00                          23-201 
gingr1.1   1,169   end00140  Katrina Laudeman   1,380.00   trash   10.00  
 500.00    0.00   8/8/2010  3/7/2014  5/24/2014   -405.00                       
rent   1,681.00                                                mtm   100.00  
                                             Total   1,791.00                  
       23-202  redbd2.2   1,449   t0022052  Barbara Breunig   1,680.00   rent 
 1,675.00    200.00    0.00   4/25/2014  4/24/2015  5/21/2014   24.64       
                trash   10.00                                               
Total   1,685.00                          23-203  anise2.2   1,582   t0021095 
Judy (Becky) Bierbrodt   1,735.00   rent   1,684.00    2,244.00    0.00  
5/1/2014  4/30/2015      0.00                        trash   10.00            
                                   Total   1,694.00                         
23-204  junpr1.1   1,303   t0015820  Gustavo Lopera Guevara   1,475.00   trash 
 10.00    200.00    0.00   4/12/2013  6/11/2015      0.00                       
rent   1,566.00                                                Total 
 1,576.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 14

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move-Out  Balance  Current/Notice Residents 23-205  lily1.1   552   end00144 
Joseph Jones   1,025.00   trash   10.00    200.00    0.00   9/15/2012 
9/14/2014      0.00                        rent   1,024.00                     
                          Total   1,034.00                          24-101 
tulip1.1   900   t0018307  Luis Negron   1,240.00   rent   1,210.00    200.00  
 0.00   10/21/2013  10/20/2014      0.00                        trash   10.00  
                                             Total   1,220.00                  
       24-102  hibsc2.2   1,177   VACANT  VACANT   1,475.00       0.00    0.00  
 0.00             0.00                        Total   0.00                     
    24-103  azaia2.2   1,287   t0014372  Zoiemy Floyd   1,480.00   trash 
 10.00    200.00    0.00   1/31/2013  1/30/2015      250.00                  
     rent   1,520.00                                                Total 
 1,530.00                          24-104  grden1.1   1,101   end00149  Jessica
Levy   1,255.00   trash   10.00    200.00    0.00   8/4/2012  8/3/2014    
 0.00                        rent   1,255.00                                    
           Total   1,265.00                          24-105  lily1.1   552  
end00150  Natalie Smith   975.00   trash   10.00    250.00    0.00   9/17/2010 
4/16/2015      0.00                        rent   1,035.00                     
                          Total   1,045.00                          24-201 
gingr1.1   1,169   end00151  Suzan Hochstetier   1,380.00   trash   10.00  
 1,275.00    0.00   11/28/2003  3/31/2012  5/31/2014   0.00                  
     rent   1,295.00                                                mtm 
 100.00                                                Total   1,405.00       
                  24-202  redbd2.2   1,449   end00153  William Fink   1,630.00  
trash   10.00    200.00    0.00   9/29/2012  8/28/2014      0.00               
        rent   1,663.00                                                Total 
 1,673.00                          24-203  anise2.2   1,582   end00154  Sommer
Ellis   1,685.00   trash   10.00    200.00    0.00   7/27/2012  7/26/2014    
 0.00                        rent   1,735.00                                    
           storage   50.00                                                Total 
 1,795.00                          24-204  junpr1.1   1,303   t00l9434  Raymond
Templeton   1,475.00   rent   1,350.00    200.00    0.00   11/18/2013 
11/17/2014  5/20/2014   -479.00                        trash   10.00            
                                   Total   1,360.00                         
24-205  lily1.1   552   end00156  Ross Schindler   975.00   trash   10.00  
 200.00    0.00   8/16/2012  8/15/2014      0.00                        rent 
 975.00                                                Total   985.00       
                 

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 15

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

   Other
Deposit   Move In 

Lease

Expiration

  Move-Out  Balance  Current/Notice Residents 25-101  cypre3.2   1,423  
t0016464  Tony Marek   1,960.00   storage   50.00    200.00    0.00   7/8/2013 
2/7/2014  5/30/2014   0.00                        rent   2,040.00               
                                trash   10.00                               
                storage   50.00                                               
Total   2,150.00                          25-102  hethr2.2   1,214   end00158 
Faryda Krynitskaya   1,620.00   trash   10.00    250.00    0.00   10/19/2010 
9/30/2014      0.00                        rent   1,570.00                     
                          Total   1,580.00                          25-103 
cypre3.2   1,423   end00159  Justin Davis   1,885.00   trash   10.00    500.00  
 0.00   8/7/2010  8/6/2014      -1.00                        rent   1,821.00  
                                            Total   1,831.00                  
       25-104  hethr2.2   1,214   VACANT  VACANT   1,695.00       0.00    0.00  
 0.00             0.00                        Total   0.00                     
    25-105  cypre3.2   1,423   t0021453  Enrique Hernandez   1,960.00   rent 
 1,785.00    200.00    0.00   3/19/2014  2/18/2015      103.67                  
     trash   10.00                                                Total 
 1,795.00                          26-101  laurl1.1   958   end00162  Karen
Safcsak   1,200.00   trash   10.00    125.00    0.00   9/24/2004  1/31/2015    
 0.00                        rent   1,275.00                                    
           Total   1,285.00                          26-102  laurl1.1   958  
t0015979  Carl Nickels   1,275.00   rent   1,325.00    200.00    0.00  
5/10/2014  5/8/2015      -400.00                        trashaew   10.00       
                                        Total   1,335.00                     
    26-103  laurl1.1   958   t0019259  George Toth   1,275.00   rent 
 1,250.00    200.00    0.00   11/12/2013  6/11/2014      0.00                  
     trash   10.00                                                Total 
 1,260.00                          26-201  mgnla3.2   1,509   t0018745  Robert
Corson   1,800.00   rent   2,015.00    0.00    0.00   11/2/2013  11/1/2014    
 -1.00                        trash   10.00                                    
           conces-s   -1,008.00                                               
Total   1,017.00                          26-202  alamd2.2   1,509   end00166 
Maximilliano Arderius   1,750.00   trash   10.00    200.00    0.00.   8/25/2012 
8/24/2014      0.00                        rent   1,800.00                     
                          Total   1,810.00                          26-203 
mgnla3.2   1,509   end00167  Kevin Bishop   1,800.00   trash   10.00    200.00  
 0.00   7/27/2012  7/26/2014  7/26/2014   0.00                        rent 
 1,800.00                                                Total   1,810.00       
                 

 



Rent Roll with Lease Charges Thursday, May 22, 2014

 

 

Page 16

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name  Market
Rent   Charge
Code  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move-Out  Balance  Current/ Notice Residents 27-101  maple2.2   1,191  
end00169  Rafael Ruiz   1,445.00   trash   10.00    100.00    0.00   10/7/2012 
10/6/2014      0.00                        garage   100.00                     
                          rent   1,380.00                                       
        Total   1,490.00                          27-102  maple2.2   1,191  
t0019225  James Hutcherson   1,445.00   rent   1,370.00    200.00    0.00  
11/15/2013  11/14/2014      -137.00                        trash   10.00       
                                        Total   1,380.00                     
    27-103  holly1.1   772   weo00013  Gavin Cambre   1,170.00   rent 
 1,025.00    200.00    0.00   2/1/2014  10/31/2014      0.00                  
     trash   10.00                                                Total 
 1,035.00                          27-104  holly1.1   772   t0020943  Fran
Mauldin   1,170.00   rent   1,165.00    200.00    0.00   4/11/2014  4/10/2015 
    0.00                        trash   10.00                               
                Total   1,175.00                          27-105  holly1.1 
 772   t0016931  Tina Figueroa   1,170.00   rent   1,100.00    200.00    0.00  
7/20/2013  7/19/2014  7/19/2014   0.00                        trash   10.00  
                                             garage   100.00                  
                             Total   1,210.00                          27-106 
jasmn2.2   1,024   weo00014  John Calhoun   1,500.00   rent   1,210.00  
 1,210.00    0.00   4/1/2012  5/31/2014  6/7/2014   100.00                  
     Total   1,210.00                          27-107  sago2.2   1,147  
t0016419  Lillian Vides   1,525.00   rent   1,445.00    200.00    0.00  
6/15/2013  6/14/2014  6/15/2014   0.00                        trash   10.00  
                                             Total   1,455.00                  
       27-108  jasmn2.2   1,024   t0022472  Rachel Griffiths   1,400.00   rent 
 1,250.00    0.00    0.00   4/15/2014  7/31/2014      1,250.00                  
     trashaew   10.00                                                Total 
 1,260.00                          27-109  jasmn2.2   1,024   t0014106  Haney
Alvarez   1,325.00   trash   10.00    200.00    0.00   12/27/2012  12/26/2014 
    -1.00                        rent   1,320.00                               
                Total   1,330.00                          27-201  maple2.2 
 1,191   end00175  Michele Wolfe   1,495.00   trash   10.00    200.00    0.00  
4/24/2012  4/23/2015      0.00                        rent   1,495.00       
                                        Total   1,505.00                     
    27-202  maple2.2   1,191   end00176  Jillian Farber   1,495.00   trash 
 10.00    200.00    0.00   7/20/2012  7/19/2014  7/19/2014   0.00               
        rent   1,495.00                                               Total 
 1,505.00                          27-203  holly1.1   772   t0015597  Christine
Spiker   1,145.00   trash   10.00    200.00    0.00   5/18/2013  1/17/2015    
 0.00                        rent   1,178.00                                    
           Total   1,188.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 17

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move Out  Balance  Current/Notice  Residents 27-204  holly1.1   772  
end00178  Stuart Drahota   1,095.00   trash   10.00    200.00    0.00  
7/19/2012  7/18/2014     0.00                        rent   1,145.00            
                                   Total   1,155.00                         
27-205  holly1.1   772   end00179  Maria Diaz   1,145.00   trash   10.00  
 250.00    0.00   3/5/2011  10/19/2014      0.00                        rent 
 1,176.00                                                Total   1,186.00       
                  27-206  jasmn2.2   1,024   end00180  Kelly Hoyt   1,375.00  
trash   10.00    200.00    0.00   6/9/2012  6/8/2015      0.00                  
     rent   1,350.00                                                Total 
 1,360.00                          27-207  sago2.2   1,147   t0018036  Alicia
McIntosh   1,500.00   rent   1,420.00    0.00    0.00   10/5/2013  10/4/2014    
 0.00                        trash   10.00                                    
           Total   1,430.00                          27-208  jasmn2.2   1,024  
t0022590  Amy Rosenfeit   1,375.00   rent   1,350.00    675.00    0.00  
5/10/2014  5/9/2015      200.00                        rent   10.00            
                                   Total   1,360.00                         
27-209  jasmn2.2   1,024   t0013708  Lorraine Jensen   1,325.00   trash 
 10.00    200.00    0.00   11/1/2012  8/31/2014      0.00                       
rent   1,371.00                                                Total 
 1,381.00                          27-301  maple2.2   1,191   t0019080  Daniela
Page   1,495.00   rent   1,345.00    200.00    0.00   10/28/2013  10/27/2014    
 0.00                        trash   10.00                                    
           Total   1,355.00                          27-302  maple2.2   1,191  
t0015613  Robin Kelly   1,495.00   trash   10.00    200.00    0.00   4/12/2013 
2/11/2015      -1,412.00                        rent   1,402.00               
                                Total   1,412.00                         
27-303  holly1.1   772   t0021958  Michelle Armenta   1,145.00   rent 
 1,190.00    200.00    0.00   4/9/2014  2/8/2015      0.00                  
     trash   10.00                                                Total 
 1,200.00                          27-304  holly1.1   772   t0017495  Kristen
Pawlowski   1,145.00   rent   1,090.00    200.00    0.00   8/16/2013  7/15/2014 
    0.00                        trash   10.00                               
                Total   1,100.00                          27-305  holly1.1 
 772   t0015845  Stacey Taylor   1,145.00   trash   10.00    200.00    0.00  
4/26/2013  9/25/2014      0.00                        rent   1,145.00       
                                        Total   1,155.00                     
    27-306  camla2.2   1,135   t0018150  Molly Osmond   1,500.00   rent 
 1,500.00    0.00    0.00   11/2/2013  11/1/2014      0.00                  
     empdisc   -300.00                                                trash 
 10.00                                                Total   1,210.00       
                 

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 18

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move Out  Balance  Current/Notice Residents                               
27-307  sago2.2   1,147   t0022629  Eric Nadeau   1,450.00   rent   1,514.00  
 0.00    0.00   5/19/2014  5/18/2015     639.00                        Total 
 1,514.00                          27-308  hwthr2.2   1,135   t0018155 
Stephanie Everett   1,390.00   rent   1,360.00    0.00    0.00   8/31/2013 
6/30/2014      -14.36                        trash   10.00                     
                          Total   1,370.00                          27-309 
hwthr2.2   1,135   end00190  Jennifer Pazour   1,390.00   trash   10.00  
 250.00    0.00   6/20/2011  8/19/2014      0.00                        rent 
 1,485.00                                                Total   1,495.00       
                  28-101  cypre3.2   1,423   end00191  Camille Cain   1,885.00  
trash   10.00    500.00    0.00   9/29/2012  9/28/2014      0.00               
        rent   1,810.00                                                Total 
 1,820.00                          28-102  hethr2-2   1,214   end00192 
Francisco Torres   1,620.00   trash   10.00    200.00    0.00   8/13/2011 
8/12/2014      0.00                        rent   1,600.00                     
                          Total   1,610.00                          28-103 
hethr2.2   1,214   t0019342  Mary Gittess   1,695.00   rent   1,710.00  
 200.00    0.00   12/7/2013  8/6/2014      0.00                        trash 
 10.00                                                Total   1,720.00       
                  28-104  hethr2.2   1,214   t0014131  Steven Royal   1,695.00  
rent   1,645.00    200.00    0.00   4/1/2014  3/31/2015      0.00               
        trash   10.00                                                Total 
 1,655.00                             hethr2.2   1,214   t0017549  L Harrison
Thayer   1,695.00   rent   1,695.00    200.00    0.00   8/16/2013  8/15/2014    
 0.00  28-105                     trash   10.00                               
                Total   1,705.00                          28-106  hethr2.2 
 1,214   VACANT  VACANT   1,695.00       0.00    0.00    0.00             0.00 
                      Total   0.00                          28-107  cyprs3.2 
 1,423   t0016206  Karen Simmons   1,960.00   rent   1,825.00    200.00  
 0.00   6/19/2013  2/18/2015      0.00                        trash   10.00  
                                             Total   1,835.00                  
       29-101  cypre3.2   1,423   VACANT  VACANT   1,960.00       0.00    0.00  
 0.00            0.00                        Total   0.00                     
    29-102  hethr2.2   1,214   t0018518  Larry Gies   1,695.00   rent 
 1,680.00    200.00    0.00   9/30/2013  9/29/2014      0.00                  
     trash   10.00                                                Total 
 1,690.00                          29-103  hethr2.2   1,214   end00198  Michael
Orr   1,620.00   trash   10.00    200.00    0.00   6/1/2012  5/31/2015    
 0.00                        rent   1,620.00                                    
           Total   1,630.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 19

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move out  Balance  Current/Notice Residents                                 
    29-104  hethr2.2   1,214   t0017088  Michael Bragulla   1,695.00   rent 
 1,620.00    200.00    0.00   6/29/2013  5/28/2015     5.00                  
     trash   10.00                                                Total 
 1,630.00                          29-105  hethr2.2   1,214   t0019749  Aisha
Manon   1,695.00   trash   10.00    200.00    0.00   12/11/2013  11/10/2014    
 0.00                        rent   1,785.00                                    
           Total   1,795.00                          29-106  hethr2.2   1,214  
end00201  Jasmin Baksh   1,695.00   trash   10.00    200.00    0.00   9/11/2012 
6/8/2014      0.00                        rent   1,665.00                     
                          Total   1,675.00                          29-107 
cypre3.2   1,423   t0016254  Jason Teliszczak   1,960.00   rent   1,800.00  
 200.00    0.00   8/1/2013  3/31/2014      -200.00                        trash 
 10.00                                                Total   1,810.00       
                                                                       Future
Residents/Applicants                                      02-102  maple2.2 
 1,191   t0022692  Alison Briggs   1,520.00       0.00    200.00    0.00  
6/23/2014  4/22/2015      0.00                        Total   0.00            
             02-307  sago2.2   1,147   t0017123  Kristen Kitsmiller   1,450.00  
    0.00    0.00    0.00   6/6/2014  6/5/2015      0.00                       
Total   0.00                          06-103  cypre3.2   1,423   t0021815 
Veonna Butler   1,960.00       0.00    200.00    0.00   6/4/2014  6/3/2015    
 0.00                        Total   0.00                          .0-103 
azala2.2   1,287   t0022036  Olivia Hock   1,555.00       0.00    0.00    0.00  
5/23/2014  4/22/2015      650.00                        Total   0.00            
             .0-205  lily1.1   552   weo00005  Michael Mason   1,025.00     
 0.00    0.00    0.00   7/19/2014  7/18/2015      450.00                       
Total   0.00                          .1-104  grden1.1   1,101   t0022401 
Courtney Dunn   1,330.00       0.00    0.00    0.00   5/23/2014  5/22/2015    
 500.00                        Total   0.00                          9-201 
gingr1.1   1,169   t0021214  Truman (Wade) Cassell   1,380.00       0.00  
 0.00    0.00   5/23/2014  3/22/2015      250.00                        Total 
 0.00                          22-101  tulip1.1   900   t0022757  Jessica
Martin   1,315.00       0.00    200.00    0.00   6/14/2014  6/13/2015      0.00 
                      Total   0.00                          22-103  azala2.2 
 1,287   t0022915  Rebeca Samet   1,555.00       0.00    0.00    0.00  
7/1/2014  6/30/2015      700.00                        Total   0.00            
             22-204  junpr1.1   1,303   t0021809  Christina Burzynski 
 1,475.00       0.00    0.00    0.00   6/15/2014  6/14/2015      250.00       
                Total   0.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014



 

 

Page 20

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move out  Balance  Future Residents/Applicants                               
23-201  gingr1.1   1,169   t0022691  Eunice Gutierrez romich   1,380.00     
 0.00    0.00    0.00   6/9/2014  5/8/2015     400.00                       
Total   0.00                          23-202  redbd2.2   1,449   t0023009  Lisa
Bley   1,680.00       0.00    0.00    0.00   6/21/2014  6/20/2015      200.00 
                      Total   0.00                          24-102  hibsc2.2 
 1,177   t0022594  Stephanie Carhuff   1,475.00       0.00    0.00    0.00  
5/24/2014  5/23/2015      315.00                        Total   0.00            
             25-101  cypre3.2   1,423   t0022779  Angela Rounsaville 
 1,960.00       0.00    0.00    0.00   6/14/2014  6/13/2015      400.00       
                Total   0.00                          25-104  hethr2.2   1,214  
t0021816  Khaled Bittar   1,695.00       0.00    0.00    0.00   6/13/2014 
6/12/2015      250.00                        Total   0.00                     
    27-107  sago2.2   1,147   t0022727  Samantha Amato   1,525.00       0.00  
 200.00    0.00   6/27/2014  6/26/2015      0.00                        Total 
 0.00                          27-202  maple2.2   1,191   t0017436  David
Vilallonga   1,495.00       0.00    0.00    0.00   8/1/2014  6/30/2015    
 0.00                        Total   0.00                          28-106 
hethr2.2   1,214   t0021811  Blaine Norton   1,695.00       0.00    200.00  
 0.00   5/27/2014  5/26/2015      0.00                        Total   0.00  
                       29-101  cypre3.2   1,423   weo00017  Victoria Robles 
 1,960.00       0.00    0.00    0.00   6/1/2014  5/31/2015      550.00       
                Total   0.00                         

 



Rent Roll with Lease Charges Thursday, May 22, 2014

 

 

Page 21

 

Unit  Unit type 

Unit

Sq Ft

   Resident  Name 

Market

Rent

  

Charge

Code

  Amount  

Resident

Deposit

  

Other

Deposit

   Move In 

Lease

Expiration

  Move out  Balance                                                           
                                                                                

 

   Square   Market   Lease   Security   Other   # of   Unit   SqFt        
Footage   Rent   Charges   Deposit   Deposit   Units   Occupancy   Occupancy  
Balance  Current/Notice Res.             303,440.00    51,824.00    0.00       
           -686.05  Future Residents/Applicants             0.00    1,000.00  
 0.00                   4,915.00                                                
Occupied Units   239,798.00    309,930.00                   205    93.18  
 94.46       Total Non Rev Units   1,919.00    2,620.00                   2  
 0.91    0.79       Vacant Units   14,073.00    19,240.00                   13  
 5.91    5.54       Totals:   253,871.00    329,170.00    303,440.00  
 52,824.00    0.00    220    99.09    100.00    4,228.95 

 

Summary of Charges by Charge Code (Current/Notice residents only)

 

conces-r   -1,695.00  conces-s   -1,008.00  empdisc   -300.00  garage   850.00 
mtm   600.00  rent   302,723.00  storage   350.00  trash   1,900.00  trashaew 
 20.00  Total   303,440.00 

 



Rent Roll with Lease Charges Thursday, May 22, 2014

 

 

 

 



 

EXHIBIT C

 

EXISTING TITLE POLICY AND UPDATE

 


 

[ATTACHED ON FOLLOWING PAGES] 

 



 

 





 



 [tex10-115exclogo.jpg] First American

First American Title Insurance Company

13450 West Sunrise Blvd., Suite 300
Sunrise, FL 33323
Phn - (954)839-2900

Fax -(888)596-5085



  

Search Update No. 3 (to 3rd Revised Commitment)

 

To: Greenspoon Marder, P.A.   200 East Broward Boulevard   Fort Lauderdale, FL
33301

 

Attn.: Sheila Goldstein

 

Re: FATIC FAST File No.: 1062-3111076                   Agent File No.:
32581.0001

Property Address:    , FL

 

Please contact Pamela Taylor at (954)839-2900 with questions regarding this
update.



Date Prepared: May 22, 2014

Prepared by: Pamela Taylor

 



Search Dates: From April 18, 2014 at 8:00 A.M.   Through May 8, 2014 at 8:00
A.M.

 



Please be advised we have updated the above referenced file in the Public
Records of Orange County, Florida and find the following instrument(s) that
affect title to the property as set forth in the above file:

 

Nothing additional was found.

 

Property taxes as set forth in the above file are X unchanged, or see revised
tax status below:

 

Other: N/A

 

Page 1

File No.: 1062-3111076

 

 

 

  



 [tex10-115exclogo.jpg] First American Title

Owner’s Policy of Title Insurance

(with Florida modifications)

ISSUED BY

First American Title Insurance Company

Owner's Policy

 POLICY NUMBER

5011412-0172927e



  

Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at the
address shown in Section 18 of the Conditions.

 

COVERED RISKS

 

SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B, AND THE CONDITIONS, FIRST AMERICAN TITLE INSURANCE COMPANY, a
California corporation (the “Company ”) insures, as of Date of Policy against
loss or damage, not exceeding the Amount of Insurance, sustained or incurred by
the insured by reason of:

 

1.Title being vested other than as stated in Schedule A,

2.Any defect in or lien or encumbrance on the Title. This Covered Risk includes
but is not limited to insurance against loss from

(a)A defect in the Title caused by

(i)forgery, fraud, undue influence, duress, incompetency, incapacity, or
impersonation;

(ii)failure of any person or Entity to have authorized a transfer or conveyance;

(iii)a document affecting Title not properly created, executed, witnessed,
sealed, acknowledged, notarized, or delivered;

(iv)failure to perform those acts necessary to create a document by electronic
means authorized by law;

(v)a document executed under a falsified, expired, or otherwise invalid power of
attorney;

(vi)a document not property filed, recorded, or indexed in the Public Records
including failure to perform those acts by electronic means authorized by law;
or

(vii)a defective judicial or administrative proceeding.

(b)The lien of real estate taxes or assessments imposed on the Title by a
governmental authority due or payable, but unpaid.

(c)Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land. The term “encroachment” includes encroachments of existing
improvements located on the Land onto adjoining land, and encroachments onto the
Land of existing improvements located on adjoining land.

3.Unmarketable Title,

4.No right of access to and from the Land.

 

(Covered Risks Continued on Page 2)

 

 

 

In Witness Whereof, First American Title Insurance Company has caused its
corporate name to be hereunto affixed by its authorized officers as of Date of
Policy shown in Schedule A.

 



First American Title Insurance Company For Reference:     File #: 32581.0001
 [tex10-115excpg2.jpg] /s/ Dennis J. Gilmore   Dennis J. Gilmore President      
/s/ Timothy Kemp   Timothy Kemp   Secretary  



 

 

(This Policy is valid only when Schedules A and B are attached) This jacket was
created electronically and constitutes an original document

 

Copyright 2006-2006 American Land Title Association. All rights reserved. The
use of this form is restricted to ALTA licensees and ALTA members in good
standing as of the date of use.

All other uses are prohibited. Reprinted under license from the American Land
Title Association. 

 



Form 5011412 (2-1-11) Page 1 of 5 ALTA Owner's Policy of Title Insurance
 (6-17-08) (with Florida modifications)

 

 

 

 

Policy #: 5011412-0172927e COVERED RISKS (Continued)

 

5.The violation or enforcement of any law, ordinance, permit, or governmental
regulation (including those relating to building and zoning) restricting,
regulating, prohibiting, or relating to

(a)the occupancy, use, or enjoyment of the Land;

(b)the character, dimensions, or location of any improvement erected on the
Land;

(c)the subdivision of land; or

(d)environmental protection

if a notice, describing any part of the Land, is recorded in the Public Records
setting forth the violation or intention to enforce, but only to the extent of
the violation or enforcement referred to in that notice.

6,An enforcement action based on the exercise of a governmental police power not
covered by Covered Risk 5 if a notice of the enforcement action, describing any
part of the Land, is recorded in the Public Records, but only to the extent of
the enforcement referred to in that notice.

7.The exercise of the rights of eminent domain if a notice of the exercise,
describing any part of the Land, is recorded in the Public Records.

8.Any taking by a governmental body that has occurred and is binding on the
rights of a purchaser for value without Knowledge.

9,Title being vested other than as stated in Schedule A or being defective

(a)as a result of the avoidance in whole or in part, or from a court order
providing an alternative remedy, of a transfer of all or any part of the title
to or any interest in the Land occurring prior to the transaction vesting Title
as shown in Schedule A because that prior transfer constituted a fraudulent or
preferential transfer under federal bankruptcy, state insolvency, or similar
creditors' rights laws; or

(b)because the instrument of transfer vesting Title as shown in Schedule A
constitutes a preferential transfer under federal bankruptcy, state insolvency,
or similar creditors' rights laws by reason of the failure of its recording in
the Public Records

(I)to be timely, or

(II)to impart notice of its existence to a purchaser for value or to a Judgment
or lien creditor.

10.Any defect in or lien or encumbrance on the Title or other matter included in
Covered Risks 1 through 9 that has been created or attached or has been filed or
recorded in the Public Records subsequent to Date of Policy and prior to the
recording of the deed or other instrument of transfer in the Public Records that
vests Title as shown in Schedule A.

 

The Company will also pay the costs, attorneys' fees, and expenses incurred in
defense of any matter insured against by this Policy, but only to the extent
provided in the Conditions.

 

EXCLUSIONS FROM COVERAGE

 

The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys' fees, or expenses
that arise by reason of:



1. (a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to







(i)the occupancy, use, or enjoyment of the Land;

(ii)the character, dimensions, or location of any improvement erected on the
Land;

(III)the subdivision of land; or

(iv) environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.

(b)Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.

2.Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.Defects, liens, encumbrances, adverse claims, or other matters

(a)created, suffered, assumed, or agreed to by the Insured Claimant;

(b)not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

(c)resulting in no loss or damage to the Insured Claimant;

(d)attaching or created subsequent to Date of Policy; or

(e)resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Title.

4.Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors' rights laws, that the transaction vesting the Title as
shown in Schedule A, is

(a)a fraudulent conveyance or fraudulent transfer; or

(b)a preferential transfer for any reason not stated in Covered Risk 9 of this
policy.

5.Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the deed or other Instrument of transfer in the Public
Records that vests Title as shown In Schedule A.

 



Form 5011412 (2-1-11) Page 2 of 5 ALTA Owner's Policy of Title Insurance
 (6-17-08) (with Florida modifications)

 

 

 

 

Policy #: 5011412-0172927e

 

CONDITIONS

 

1.DEFINITION OF TERMS



The following terms when used in this policy mean:

(a)“Amount of Insurance”: The amount stated In Schedule A, as may be increased
or decreased by endorsement to this policy, increased by Section B(b), or
decreased by Sections 10 end 11 of these Conditions.

(b)“Date of Policy”: The date designated as “Date of Policy” in Schedule A.

(c)“Entity”: A corporation, partnership, trust, limited liability company, or
other similar legal entity.

(d)“Insured”; The Insured named in Schedule A.

(i)The term “Insured” also includes

(A)successors to the Title of the Insured by operation of law as distinguished
from purchase, including heirs, devisees, survivors, personal representatives,
or next of kin;

(B)successors to an insured by dissolution, merger, consolidation, distribution,
or reorganization;

(C)successor to an Insured by its conversion to another kind of Entity;

(D)a grantee of an Insured under a deed delivered without payment of actual
valuable consideration conveying the Title

(1)if the stock, shares, memberships, or other equity interests of the grantee
are wholly-owned by the named Insured,

(2)If the grantee wholly owns the named Insured,

(3)if the grantee is wholly-owned by an affiliated Entity of the named insured,
provided the affiliated Entity and the named Insured are both wholly- owned by
the same person or Entity, or

(4)If the grantee is a trustee or beneficiary of a trust created by a written
instrument established by the Insured named in Schedule A for estate planning
purposes.

(ii)With regard to (A), (B), (C), and (D) reserving, however, all rights and
defenses as to any successor that the Company would have had against any
predecessor Insured.

(e)“insured Claimant”: An insured claiming loss or damage.

(f)“Knowledge” or “Known”: Actual knowledge, not constructive knowledge or
notice that may be imputed to an Insured by reason of the Public Records or any
other records that impart constructive notice of matters affecting the Title,

(g)“Land”: The land described in Schedule A, and affixed improvements that by
law constitute real property, The term “Land” does not include any property
beyond the lines of the area described in Schedule A, nor any right, title,
interest, estate, or easement in abutting streets, roads, avenues, alleys,
lanes, ways, or waterways, but this does not modify or limit the extent that a
right of access to and from the Land is insured by this policy.

(h)“Mortgage”: Mortgage, deed of trust, trust deed, or other security
instrument, including one evidenced by electronic means authorized by law.

(i)“Public Records”: Records established under state statutes at Date of Policy
for the purpose of imparting constructive notice of matters relating to real
property to purchasers for value and without Knowledge. With respect to Covered
Risk 5(d), “Public Records” shall also include environmental protection liens
filed in the records of the clerk of the United States District Court for the
district where the Land is located.

(j)“Title”: The estate or interest described in Schedule A,

(k)“Unmarketable Title”: Title affected by an alleged or apparent matter that
would permit a prospective purchaser or lessee of the Title or lender on the
Title to be released from the obligation to purchase, lease, or lend if there is
a contractual condition requiring the delivery of marketable title.

2.CONTINUATION OF INSURANCE

The coverage of this policy shall continue in force as of Date of Policy in
favor of an Insured, but only so long as the Insured retains an estate or
interest in the Land, or holds an obligation secured by a purchase money
Mortgage given by a purchaser from the Insured, or only so long as the Insured
shall have liability by reason of warranties in any transfer or conveyance of
the Title. This policy shall not continue in force In favor of any purchaser
from the Insured of either (I) an estate or Interest in the Land, or (ii) an
obligation secured by a purchase money Mortgage given to the Insured.

3.NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT

The Insured shall notify the Company promptly in writing (i) In case of any
litigation as set forth In Section 5(a) of these Conditions, (ii) in case
knowledge shall come to an Insured hereunder of any claim of title or interest
that is adverse to the Title, as insured, and that might cause loss or damage
for which the Company may be liable by virtue of this policy, or (iii) if the
Title, as insured, is rejected as Unmarketable Title, If the Company is
prejudiced by the failure of the insured Claimant to provide prompt notice, the
Company's liability to the insured Claimant under the policy shall be reduced to
the extent of the prejudice.

4.PROOF OF LOSS

In the event the Company is unable to determine the amount of loss or damage,
the Company may, at its option, require as a condition of payment that the
Insured Claimant furnish a signed proof of loss, The proof of loss must describe
the defect, lien, encumbrance, or other matter insured against by this policy
that constitutes the basis of loss or damage and shall state, to the extent
possible, the basis of calculating the amount of the loss or damage.

5.DEFENSE AND PROSECUTION OF ACTIONS

(a)Upon written request by the Insured, and subject to the options contained in
Section 7 of these Conditions, the Company, at its own cost and without
unreasonable delay, shall provide for the defense of an Insured in litigation in
which any third party asserts a claim covered by this policy adverse to the
Insured, This obligation is limited to only those stated causes of action
alleging matters Insured against by this policy. The Company shall have the
right to select counsel of its choice (subject to the right of the Insured to
object for reasonable cause) to represent the Insured as to those stated causes
of action. It shall not be liable for and will not pay the fees of any other
counsel. The Company will not pay any fees, costs, or expenses incurred by the
Insured in the defense of those causes of action that allege matters not insured
against by this policy.

  

Form 5011412 (2-1-11) Page 3 of 5 ALTA Owner's Policy of Title Insurance
 (6-17-08) (with Florida modifications)



 

 

 

 



Policy #: 5011412-0172927e CONDITIONS (Continued)



 

(b)the Company shall have the right, in addition to the options contained in
Section 7 of these Conditions, at its own cost, to institute and prosecute any
action or proceeding or to do any other act that in its opinion may be necessary
or desirable to establish the Title, as Insured, or to prevent or reduce loss or
damage to the Insured, The Company may take any appropriate action under the
terms of this policy, whether or not it shall be liable to the Insured. The
exercise of these rights shall not be an admission of liability or waiver of any
provision of this policy, If the Company exercises its rights under this
subsection, it must do so diligently.

(c)Whenever the Company brings an action or asserts a defense as required or
permitted by this policy, the Company may pursue the litigation to a final
determination by a court of competent jurisdiction, and it expressly reserves
the right, In its sole discretion, to appeal any adverse judgment or order.

6.DUTY OF INSURED CLAIMANT TO COOPERATE

(a)In all cases where this policy permits of requires the Company to prosecute
or provide for the defense of any action or proceeding and any appeals, the
Insured shall secure to the Company the right to so prosecute or provide defense
in the action or proceeding, including the right to use, at its option, the name
of the Insured for this purpose. Whenever requested by the Company, the Insured,
at the Company's expense, shall give the Company all reasonable aid (i) in
securing evidence, obtaining witnesses, prosecuting or defending the action or
proceeding, or effecting settlement, and (ii) in any other lawful act that in
the opinion of the Company may be necessary or desirable to establish the Title
or any other matter as Insured. If the Company is prejudiced by the failure of
the Insured to furnish the required cooperation, the Company’s obligations to
the Insured under the policy shall terminate, including any liability or
obligation to defend, prosecute, or continue any litigation, with regard to the
matter or matters requiring such cooperation.

(b)The Company may reasonably require the Insured Claimant to submit to
examination under oath by any authorized representative of the Company and to
produce for examination, inspection, and copying, at such reasonable times and
places as may be designated by the authorized representative of the Company, all
records, In whatever medium maintained, including books, ledgers, checks,
memoranda, correspondence, reports, e-mails, disks, tapes, and videos whether
bearing a date before or after Date of Policy, that reasonably pertain to the
loss or damage. Further, if requested by any authorized representative of the
Company, the Insured Claimant shall grant its permission, In writing, for any
authorized representative of the Company to examine, inspect, and copy all of
these records in the custody or control of a third party that reasonably pertain
to the loss or damage. All Information designated as confidential by the Insured
Claimant provided to the Company pursuant to this Section shall not be disclosed
to others unless, In the reasonable judgment of the Company, It is necessary in
the administration of the claim. Failure of the Insured Claimant to submit for
examination under oath, produce any reasonably requested Information, or grant
permission to secure reasonably necessary information from third parties as
required in this subsection, unless prohibited by law or governmental
regulation, shall terminate any liability of the Company under this policy as to
that claim.

7.OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF LIABILITY

In case of a claim under this policy, the Company shall have the following
additional options:

(a)To Pay or Tender Payment of the Amount of Insurance. To pay or tender payment
of the Amount of Insurance under this policy together with any costs, attorneys'
fees, and expenses incurred by the Insured Claimant that were authorized by the
Company up to the time of payment or tender of payment and that the Company is
obligated to pay. Upon the exercise by the Company of this option, all liability
and obligations of the Company to the insured under this policy, other than to
make the payment required in this subsection, shall terminate, including any
liability or obligation to defend, prosecute, or continue any litigation.

(b)To Pay or Otherwise Settle With Paries Other Than the Insured or With the
Insured Claimant.

(i)To pay or otherwise settle with other parties for or in the name of an
Insured Claimant any claim Insured against under this policy. In addition, the
Company will pay any costs, attorneys' fees, and expenses Incurred by the
Insured Claimant that were authorized by the Company up to the time of payment
and that the Company is obligated to pay; or

(ii)To pay or otherwise settle with the Insured Claimant the loss or damage
provided for under this policy, together with any costs, attorneys' fees, and
expenses incurred by the Insured Claimant that were authorized by the Company up
to the time of payment and that the Company is obligated to pay.

Upon the exercise by the Company of either of the options provided for in
subsections (b)(i) or (ii), the Company’s obligations to the insured under this
policy for the claimed loss or damage, other than the payments required to be
made, shall terminate, Including any liability or obligation to defend,
prosecute, or continue any litigation.

8.DETERMINATION AND EXTENT OF LIABILITY

This policy is a contract of indemnity against actual monetary loss or damage
sustained or Incurred by the Insured Claimant who has suffered loss or damage by
reason of matters Insured against by this policy,

(a)The extent of liability of the Company for loss or damage under this policy
shall not exceed the lesser of

(i)the Amount of Insurance; or

(ii)the difference between the value of the Title as insured and the value of
the Title subject to the risk insured against by this policy,

(b)If the Company pursues its rights under Section 5 of these Conditions and is
unsuccessful in establishing the Title, as Insured,

(i)the Amount of Insurance shall be increased by 10%, and

(ii)the Insured Claimant shall have the right to have the loss or damage
determined either as of the date the claim was made by the Insured Claimant or
as of the date it Is settled and paid.

(c)In addition to the extent of liability under (a) and (b), the Company will
also pay those costs, attorneys' fees, and expenses Incurred In accordance with
Sections 5 and 7 of these Conditions.

 



Form 5011412 (2-1-11) Page 4 of 5 ALTA Owner's Policy of Title Insurance
 (6-17-06) (with Florida modifications)

 

 

 

 

Policy #: 5011412-0172927e CONDITIONS (Continued)

 

9.LIMITATION OF LIABILITY

(a)If the Company establishes the Title, or removes the alleged defect, lien, or
encumbrance, or cures the lack of a right of access to or from the Land, or
cures the claim of Unmarketable Title, all as Insured, in a reasonably diligent
manner by any method, including litigation and the completion of any appeals, It
shall have fully performed its obligations with respect to that matter and shall
not be liable for any loss or damage caused to the Insured.

(b)In the event of any litigation, Including litigation by the Company or with
the Company's consent, the Company shall have no liability for loss or damage
until there has been a final determination by a court of competent jurisdiction,
and disposition of all appeals, adverse to the Title, as insured.

(c)The Company shall not be liable for loss or damage to the Insured for
liability voluntarily assumed by the Insured in settling any claim or suit
without the prior written consent of the Company.

10.REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF LIABILITY

All payments under this policy, except payments made for costs, attorneys' fees,
and expenses, shall reduce the Amount of insurance by the amount of the payment.

11.LIABILITY NONCUMULATIVE

The Amount of Insurance shall be reduced by any amount the Company pays under
any policy Insuring a Mortgage to which exception is taken in Schedule B or to
which the Insured has agreed, assumed, or taken subject, or which is executed by
an Insured after Date of Policy and which is a charge or lien on the Title, and
the amount so paid shall be deemed a payment to the Insured under this policy.

12.PAYMENT OF LOSS

When liability and the extent of loss or damage have been definitely fixed in
accordance with these Conditions, the payment shall be made within 30 days.

13.RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT

(a)

Whenever the Company shall have settled and paid a claim under this policy, it
shall be subrogated and entitled to the rights of the Insured Claimant in the
Title and all other rights and remedies in respect to the claim that the insured
Claimant has against any person or property, to the extent of the amount of any
loss, costs, attorneys' fees, and expenses paid by the Company. If requested by
the Company, the Insured Claimant shall execute documents to evidence the
transfer to the Company of these rights and remedies, the Insured Claimant shall
permit the Company to sue, compromise, or settle in the name of the Insured
Claimant and to use the name of the Insured Claimant in any transaction or
litigation involving these rights and remedies.

If a payment on account of a claim does not fully cover the loss of the Insured
Claimant, the Company shall defer the exercise of its right to recover until
after the Insured Claimant shall have recovered its loss.

(b)The Company's right of subrogation Includes the rights of the Insured to
indemnities, guaranties, other policies of insurance, or bonds, notwithstanding
any terms or conditions contained in those Instruments that address subrogation
rights.

14.ARBITRATION

Unless prohibited by applicable law, arbitration pursuant to the Title Insurance
Arbitration Rules of the American Arbitration Association may be demanded if
agreed to by both the Company and the Insured at the time of a controversy or
claim. Arbitrable matters may include, but are not limited to, any controversy
or claim between the Company and the Insured arising out of or relating to this
policy, any service of the Company in connection with its Issuance or the breach
of a policy provision or other obligation. Arbitration pursuant to this policy
and under the Rules in effect on the date the demand for arbitration is made,
or, at the option of the Insured, the Rules in effect at Date of Policy shall be
binding upon the parties, The award may include attorneys' fees only if the laws
of the state in which the Land is located permit a court to award attorneys'
fees to a prevailing party. Judgment upon the award rendered by the
Arbitrator(s) may be entered In any court having jurisdiction thereof.

The law of the situs of the land shall apply to an arbitration under the Title
Insurance Arbitration Rules.

A copy of the Rules may be obtained from the Company upon request.

15.LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE CONTRACT

(a)This policy together with all endorsements, if any, attached to It by the
Company is the entire policy and contract between the Insured and the Company,
In interpreting any provision of this policy, this policy shall be construed as
a whole.

(b)Any claim of loss or damage that arises out of the status of the Title or by
any action asserting such claim whether or not based on negligence shall be
restricted to this policy.

(c)Any amendment of or endorsement to this policy must be in writing and
authenticated by an authorized person, or expressly incorporated by Schedule A
of this policy.

(d)Each endorsement to this policy issued at any time is made a part of this
policy and is subject to all of its terms and provisions. Except as the
endorsement expressly states, It does not (i) modify any of the terms and
provisions of the policy, (ii) modify any prior endorsement, (iii) extend the
Date of Policy, or (iv) increase the Amount of Insurance.

16. SEVERABILITY

In the event any provision of this policy, in whole or in part, is held invalid
or unenforceable under applicable law, the policy shall be deemed not to include
that provision or such part held to be invalid, but all other provisions shall
remain in full force and effect.

17. CHOICE OF LAW; FORUM

(a)

Choice of Law: The Insured acknowledges the Company has underwritten the risks
covered by this policy and determined the premium charged therefor in reliance
upon the law affecting interests in real property and applicable to the
interpretation, rights, remedies, or enforcement of policies of title insurance
of the jurisdiction where the Land is located.

Therefore, the court or an arbitrator shall apply the law of the jurisdiction
Where the Land is located to determine the validity of claims against the Title
that are adverse to the Insured and to interpret and enforce the terms of this
policy. In neither case shall the court or arbitrator apply its conflicts of law
principles to determine the applicable law,

(b)Choice of Forum: Any litigation or other proceeding brought by the Insured
against the Company must be filed only in a state or federal court within the
United States of America or its territories having appropriate jurisdiction.

18. NOTICES, WHERE SENT

Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at First
American Title Insurance Company, Attn: Claims National Intake Center, 1 First
American Way, Santa Ana, California 92707. Phone; 888-632-1642.

  

Form 5011412 (2-1-11) Page 5 of 5 ALTA Owner's Policy of Title Insurance
 (6-17-06) (with Florida modifications)

 

 

 

 

 [tex10-115exclogo.jpg] First American Title

Owner’s Policy of Title Insurance



ISSUED BY

First American Title Insurance Company

Schedule A



POLICY NUMBER

5011412-0172927e



  

Name and Address of Title Insurance Company:

FIRST AMERICAN TITLE INSURANCE COMPANY, 1 First American Way, Santa Ana,
California 92707

 

File No.: 1062-3111076

Our File: 32581.0001

 

Address Reference: 4248 NEW BROAD STREET, ORLANDO, FLORIDA

 

Amount of Insurance: $29,500,000.00 Premium: $52,580.00

 

Date of Policy: April 17, 2014 at 11:24 A.M.

 

1.Name of Insured: WAYPOINT ENDERS OWNER, LLC, A DELAWARE LIMITED LIABILITY
COMPANY

 

2.The estate or interest in the Land that is Insured by this policy is: Fee
Simple

 

3.Title is vested in: WAYPOINT ENDERS OWNER, LLC, A DELAWARE LIMITED LIABILITY
COMPANY

 

4.The Land referred to in this policy is described as follows:

 

See Schedule A (continued)

 

GREENSPOON MARDER, P.A.         By: /s/ Mark F, Grant    

Mark F, Grant, V.P Authorized Signatory 

        By:       Authorized Countersignature     (This Schedule A valid only
when Schedule B is attached)  

 

Forms 5011412-A (2-1-11) and 5011412-B-STD, 17558337v1 ALTA Owner's Policy of
Title Insurance (6-17-06) (with Florida modifications)         Page 1 of 8  



 

 

 

  



 [tex10-115exclogo.jpg] First American Title

Owner’s Policy of Title Insurance



ISSUED BY

First American Title Insurance Company

Schedule A (Continued)

 POLICY NUMBER

5011412-0172927e

  

File No.: 1062-3111076

Our File: 32581.0001

 

EXHIBIT “A” - Legal Description

PARCEL 1:

 

LOTS 202, 203, 204 AND 205 OF BALDWIN PARK UNIT 1, ACCORDING TO THE PLAT THEREOF
AS RECORDED IN PLAT BOOK 50, PAGES 121 THROUGH 133, INCLUSIVE, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA

 

PARCEL 2:

 

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 CREATED BY DECLARATION OF
RECREATIONAL EASEMENT AND COVENANT TO SHARE COSTS RECORDED IN OFFICIAL RECORDS
BOOK 6593, PAGE 3349, AND AMENDMENTS THERETO RECORDED IN OFFICIAL RECORDS BOOK
6723, PAGE 422, AND OFFICIAL RECORDS BOOK 6756, PAGE 4122, OF THE PUBLIC RECORDS
OF ORANGE COUNTY, FLORIDA, OVER AND ACROSS TRACT 5, BALDWIN PARK UNIT 1,
ACCORDING TO THE PLAT THEREOF AS RECORDED IN PLAT BOOK 50, PAGES 121-133,
INCLUSIVE, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA

 

PARCEL 3:

 

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 CREATED BY EASEMENT AGREEMENT
RECORDED IN OFFICIAL RECORDS BOOK 7209, PAGE 2076, AND AMENDED IN OFFICIAL
RECORDS BOOK 7413, PAGE 4347, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA, OVER AND
ACROSS TRACTS 22, 39, 44 AND 46, BALDWIN PARK UNIT 1 ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 50, PAGES 121-133, INCLUSIVE, PUBLIC RECORDS OF
ORANGE COUNTY, FLORIDA.

 



Forms 5011412-A (2-1-11) and 5011412-B-STD, 17558337v1 ALTA Owner's Policy of
Title insurance (6-17-06) (with Florida modifications)         Page 2 of 8  



 



 

 

   



 [tex10-115exclogo.jpg] First American Title

Owner’s Policy of Title Insurance



ISSUED BY

First American Title Insurance Company

Schedule B

 POLICY NUMBER

5011412-0172927e

  

File No.: 1062-3111076

Our File: 32581.0001

 

EXCEPTIONS FROM COVERAGE

 

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys' fees, or expenses) that arise by reason of:

 

1.Any rights, interests, or claims of parties in possession of the land not
shown by the public records, except for executed leases as referenced on the
Rent Roll.

 

2.Any encroachment, encumbrance, violation, variation or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the land.

 

3.Any lien for services, labor, or materials in connection with improvements,
repairs or renovations provided before, on, or after Date of Policy, not shown
by the public records.

 

4.Any dispute as to the boundaries caused by a change in the location of any
water body within or adjacent to the land prior to Date of Policy, and any
adverse claim to all or part of the land that is, at Date of Policy, or was
previously, under water.

 

5.Taxes or special assessments not shown as liens in the public records or in
the records of the local tax collecting authority, at Date of Policy.

 

6.Any minerals or mineral rights leased, granted or retained by prior owners.

 

7.Taxes and assessments for the year 2014 and subsequent years, which are not
yet due.

 

NOTE: Exception(s) numbered 2-6 above are hereby deleted.

 

8.Any Lien arising under Chapter 159, Florida Statutes, in favor of any city,
town, village or port authority for unpaid service charges for Service by any
water system, sewer system or gas system servicing the lands described herein.

 

9.Matters appearing on the plat of Baldwin Park Unit 1 recorded in Plat Book 50,
Page(s) 121; together with Acknowledgement of Easement Rights Previously
Reserved by Baldwin Park Development Company recorded in Book 7260, Page 893.

 



Forms 5011412-A (2-1-11) and 5011412-B-STD, 17558337v1 ALTA Owner's Policy of
Title insurance (6-17-06) (with Florida modifications)         Page 3 of 8  

  

 

 

 



 [tex10-115exclogo.jpg] First American Title

Owner’s Policy of Title Insurance



ISSUED BY

First American Title Insurance Company

Schedule B

 POLICY NUMBER

5011412-0172927e

  

10.Declaration of Covenants, Conditions, Restrictions and Obligations, which
contains provisions for a private charge or assessments, and provides for a
right of first refusal or the prior approval of a future purchaser or occupant,
recorded in Book 6593, Page 3162; as amended in Book 6756, Page 4113; Book 8538,
Page 1; and Book 10258, Page 1912; and any subsequent amendments thereto., but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c).

 

11.Declaration of Covenants, Conditions and Restrictions for Baldwin Park
Commercial Properties, which contains provisions for a private charge or
assessments, including any amendments or modifications thereto, recorded August
15, 2002 in Book 6593, Page 3275, but deleting any covenant, condition or
restriction indicating a preference, limitation or discrimination based on race,
color, religion, sex, handicap, familial status or national origin to the extent
such covenants, conditions or restrictions violate 42 USC 3604(c).

 

12.Restrictions contained in Deeds recorded in Book 5869, Page 970; Book 5869,
Page 2469; Book 6553, Page 4428; Book 6553, Page 4467; Book 6553, Page 4487;
Book 6553, Page 4408; and Book 6756, Page 4127; as amended by Release of Deed
Restrictions, Parcel 1 recorded in Book 6536, Page 4095.

 

13.Terms and conditions contained in Notice of Establishment of the Urban
Orlando Community Development District recorded in Book 5910, Page 942; together
with Notices of Boundary Amendment recorded in Book 7260, Page 1048; and Book
9815, Page 2504.

 

14.Terms and conditions contained in that certain Amended and Restated
Interlocal Agreement between The City of Orlando and Urban Orlando Community
Development District recorded in Book 6247, Page 2204; as amended in Book 7257,
Page 762; and Book 7821, Page 2739.

 

15.Terms and conditions contained in that certain Declaration of Consent to
Jurisdiction of Community Development District and to Imposition of Special
Assessments recorded in Book 6364, Page 6306; as affected by Partial Releases
and Allocations of Special Assessment Liens recorded in Book 6600, Page 4201;
and Book 6756, Page 4110; and Book 8948, Page 3723.

 

16.Terms and conditions contained in Urban Orlando Community Development
District Notice of Imposition of Special Assessments recorded in Book 6369, Page
5004; and Supplemental Notice in Book 6550, Page 3784.

 

17.Perpetual Non-Exclusive Wall Construction, Landscaping and Irrigation
Easement Agreement in favor of the Urban Community Development District recorded
in Book 6593, Page 3253,

 



Forms 5011412-A (2-1-11) and 5011412-B-STD, 17558337v1 ALTA Owner's Policy of
Title insurance (6-17-06) (with Florida modifications)         Page 4 of 8  

 

 

 

 

  



 [tex10-115exclogo.jpg] First American Title

Owner’s Policy of Title Insurance



ISSUED BY



First American Title Insurance Company

Schedule B

 POLICY NUMBER

5011412-0172927e

  

18.Terms and conditions contained in Declaration of Recreational Easement and
Covenant to Share Costs recorded in Book 6593, Page 3349; as amended in Book
6723, Page 422; Book 6756, Page 4122; Book 6863, Page 4315; Book 7658, Page
2020; Book 8064, Page 2463; Book 8409, Page 4416; Book 8506, Page 3533; and Book
8664, Page 4710.

 

19.Terms and conditions contained in that certain Interim Access and Indemnity
Agreement by and between Orlando NTC Partners and Time Warner
Entertainment-Advanced Newhouse partnership d/b/a Time Warner Cable recorded in
Book 6689, Page 3083.

 

20.Terms and conditions contained in that certain Deed for Early Transfer
Portion of Parcel 14 (SA39) recorded in Book 6736, Page 1629; as affected by
Book 6736, Page 2414,

 

21.Terms and conditions contained in that certain Special Warranty Deed recorded
in Book 6756, Page 4127.

 

22.Terms and conditions contained in that certain Easement Agreement by and
between Orlando NTC Partners, a Joint Venture, and BP Apartments Bennett,
L.L.C., recorded in Book 7209, Page 2076; as amended in Book 7413, Page 4347.

 

23.Terms and conditions contained in License and Memorandum of Agreement
recorded in Book 7413, Page 3952.

 

24.Utility Easement in favor of the City of Orlando and the Orlando Utilities
Commission recorded in Book 7553, Page 1560.

 

25.Easement to Bellsouth Telecommunications, Inc. recorded in Book 7849, Page
747.

 

26.Amended and Restated Declaration of Covenants, Conditions and Restrictions
for Baldwin Park Residential Properties, which also contains provisions for a
private charge or assessments, recorded in Book 9372, Page 1303; as amended in
Book 9719, Page 3986; and any subsequent amendments thereto; but deleting any
covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status or
national origin to the extent such covenants, conditions or restrictions violate
42 USC 3604(c).

 

27.Urban Orlando Community Developments District's Notice of Series 2007 Special
Assessments recorded in Book 9518, Page 3877.

 



Forms 5011412-A (2-1-11) and 5011412-B-STD, 17558337v1 ALTA Owner's Policy of
Title insurance (6-17-06) (with Florida modifications)         Page 5 of 8  

   

 

 

  

[tex10-115exclogo.jpg]   Owner’s Policy of Title Insurance First American Title

ISSUED BY

First American Title Insurance Company

Schedule B  

POLICY NUMBER

5011412-0172927e

 

28.Disclosure of Public Financing and Maintenance of Improvements to real
Property Undertaken by the Urban Orlando Community Development District recorded
in Book 10241, Page 8347.

 

29.Mortgage recorded in Book 10451, Page 4301; as assigned in Book 10451, Page
4326; as further assigned in Book 10566, Page 5386; and as amended by Mortgage
Spreader Agreement recorded in Book 10731, Page 7033.

 

30.UCC Financing Statement recorded in Book 10451, Page 4331, as assigned in
Doc# 20130246171, Book 10566, Page 5392, and amended and recorded in Book 10731,
Page 7040.

 

31.Terms and conditions of any existing unrecorded lease(s), and all rights of
lessee(s) and any parties claiming through the lessee(s) under the lease(s)

 

Note: All of the recording information contained herein refers to the Public
Records of Orange County, Florida, unless otherwise indicated. Any reference
herein to a Book and Page is a reference to the Official Record Books of said
county, unless indicated to the contrary.

 

Notices - Where Sent

 

All notices required to be given the Company and any statement in writing
required to be furnished the Company shall include the number of this policy and
shall be addressed to the Company, Attention: Claims Department, 1 First
American Way, Santa Ana, CA 92707.

 

Service, Quality and Availability

 

First American Title Insurance Company cares about its customers and their
ability to obtain information and service on a convenient, timely and accurate
basis. A qualified staff of service representatives is dedicated to serving you.
A toll-free number is available for your convenience in obtaining information
about coverage and to provide assistance in resolving complaints at
1-800-929-7186, Office hours are from 8:30 a.m. through 5:30 p.m. Monday through
Friday.

 

Forms 5011412-A (2-1-11) and 5011412-B-STD,      17558337v1 ALTA Owner's Policy
of Title Insurance (6-17-06) (with Florida modifications)

 



 

 

 



 [tex10-115exclogo.jpg] First American Title

Privacy Information

 

We Are Committed to Safeguarding Customer Information

 

In order to better serve your needs now and in the future, we may ask you to
provide us with certain information. We understand that you may be concerned
about what we will do with such information - particularly any personal or
financial information. We agree that you have a right to know how we will
utilize the personal information you provide to us. Therefore, together with our
subsidiaries we have adopted this Privacy Policy to govern the use and handling
of your personal information.

 

Applicability

 

This Privacy Policy governs our use of the information that you provide to us.
It does not govern the manner in which we may use information we have obtained
from any other source, such as information obtained from a public record or from
another person or entity. First American has also adopted broader guidelines
that govern our use of personal information regardless of its source, First
American calls these guidelines its Fair Information Values.

 

Types of Information

 

Depending upon which of our services you are utilizing, the types of nonpublic
personal information that we may collect include:

 

·Information we receive from you on applications, forms end in other
communications to us, whether in writing. In person, by telephone or any other
means;

·Information about your transactions with us, our affiliated companies, or
others; and

·Information we receive from a consumer reporting agency.

 

Use of Information

 

We request information from you for our own legitimate business purposes and not
for the benefit of any nonaffiliated party. Therefore, we will not release your
information to nonaffiliated parties except: (1) as necessary for us to provide
the product or service you have requested of us; or (2) as permitted by law. We
may, however, store such information indefinitely, including the period after
which any customer relationship has ceased. Such information may be used for any
internal purpose, such as quality control efforts or customer analysis. We may
also provide all of the types of nonpublic personal information listed above to
one or more of our affiliated companies. Such affiliated companies include
financial service providers, such as title insurers, property and casually
insurers, and trust and investment advisory companies, or companies involved in
real estate services, such as appraisal companies, home warranty companies and
escrow companies. Furthermore, we may also provide all the information we
collect, as described above, to companies that perform marketing services on our
behalf, on behalf of our affiliated companies or to other financial institutions
with whom we or our affiliated companies have joint marketing agreements.

 

Former Customers

 

Even if you are no longer our customer, our Privacy Policy will continue to
apply to you.

 

Confidentiality and Security

 

We will use our best efforts to ensure that no unauthorized parties have access
to any of your information. We restrict access to nonpublic personal information
about you to those individuals and entitles who need to know that information to
provide products or services to you. We will use our best efforts to train and
oversee our employees and agents to ensure that your information will be handled
responsibly and In accordance with this Privacy Policy and First American's Fair
Information Values. We currently maintain physical, electronic, and procedural
safeguards that comply with federal regulations to guard your nonpublic personal
Information.

 

Information Obtained Through Our Web Site

 

First American Financial Corporation is sensitive to privacy issues on the
internet We believe it is important you know how we treat the information about
you we receive on the Internet.

In general, you can visit First American or its affiliates' Web sites on the
World Wide Web without telling us who you are or revealing any information about
yourself. Our Web servers collect the domain names, not the e-mail addresses, of
visitor. This information is aggregated to measure the number of visits, average
time spent on the site, pages viewed and similar information. First American
uses this information to measure the use of our site and to develop ideas to
improve the content of our site.

There are times, however, when we may need information from you, such as your
name and email address. When information is needed, we will use our best efforts
to let you know at the time of collection how we will use the personal
information. Usually, the personal information we collect is used only by us to
respond to your inquiry, process an order or allow you to access specific
account/profile information. If you choose to share any personal information
with us, we will only use it in accordance with the policies outlined above.

 

Business Relationships

 

First American Financial Corporation's she and its affiliates' sites may contain
links to other Web sites. While we try to link only to sites that share our high
standards and respect for privacy, we are not responsible for the content or the
privacy practices employed by other sites.

 

Cookies

 

Some of First American's Web sites may make use of "cookie" technology to
measure site activity and to customize information to your personal tastes. A
cookie is an element of data that a web site can send to your browser, which may
then store the cookie on your hard drive.

FirstAm.com uses stored cookies. The goal of this technology is to better serve
you when visiting our site, save you time when you are here and to provide you
with a more meaningful and productive Web site experience.

 



 

Fair Information Values

 

Fairness We consider consumer expectations about their privacy in all our
businesses. We only offer products and services that assure a favorable balance
between consumer benefits and consumer privacy.

Public Record We believe that an open public record creates significant value
for society, enhances consumer choice and creates consumer opportunity. We
actively support an open public record and emphasize its importance and
contribution to our economy.

Use We believe we should behave responsibly when we use information about a
consumer in our business. We will obey the laws governing the collection, use
and dissemination of data.

 



Forms 5011412-A (2-1-11) and 5011412-B-STD,      17558337v1 ALTA Owner's Policy
of Title Insurance (6-17-06) (with Florida modifications)

 



 

 

 

Accuracy We will take reasonable steps to help assure the accuracy of the date
we collect, use and disseminate. Where possible, we will take reasonable steps
to correct inaccurate information. When, as with the public record, we cannot
correct inaccurate information, we will take all reasonable steps to assist
consumers in identifying the source of the erroneous data so that the consumer
can secure the required corrections.

Education We endeavor to educate the users of our products end services, our
employees and others in our industry about the importance of consumer privacy.
We will instruct our employees on our fair information values and on the
responsible collection and use of data. We will encourage others in our industry
to collect and use information in a responsible manner.

Security We will maintain appropriate facilities and systems to protect against
unauthorized access to and corruption of the data we maintain.

 



Forms 5011412-A (2-1-11) and 5011412-B-STD,      17558337v1 ALTA Owner's Policy
of Title Insurance (6-17-06) (with Florida modifications)

 



 

 

 

[tex10-115exclogo.jpg] First American Title Loan Policy of Title Insurance

ISSUED BY

First American Title Insurance Company

Schedule A (Continued)

POLICY NUMBER

5011312-0213367e

 

File No.: 32581.0001

 

EXHIBIT “A” - Legal Description

PARCEL 1:

 

LOTS 202, 203, 204 AND 205 OF BALDWIN PARK UNIT 1, ACCORDING TO THE PLAT THEREOF
AS RECORDED IN PLAT BOOK 50, PAGES 121 THROUGH 133, INCLUSIVE, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA

 

PARCEL 2:

 

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 CREATED BY DECLARATION OF
RECREATIONAL EASEMENT AND COVENANT TO SHARE COSTS RECORDED IN OFFICIAL RECORDS
BOOK 6593, PAGE 3349, AND AMENDMENTS THERETO RECORDED IN OFFICIAL RECORDS BOOK
6723, PAGE 422, AND OFFICIAL RECORDS BOOK 6756, PAGE 4122, OF THE PUBLIC RECORDS
OF ORANGE COUNTY, FLORIDA, OVER AND ACROSS TRACT 5, BALDWIN PARK UNIT 1,
ACCORDING TO THE PLAT THEREOF AS RECORDED IN PLAT BOOK 50, PAGES 121-133,
INCLUSIVE, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA

 

PARCEL 3:

 

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 CREATED BY EASEMENT AGREEMENT
RECORDED IN OFFICIAL RECORDS BOOK 7209, PAGE 2076, AND AMENDED IN OFFICIAL
RECORDS BOOK 7413, PAGE 4347, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA, OVER AND
ACROSS TRACTS 22, 39, 44 AND 46, BALDWIN PARK UNIT 1 ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 50, PAGES 121-133, INCLUSIVE, PUBLIC RECORDS OF
ORANGE COUNTY, FLORIDA.

 



Forms 5011412-A (2-1-11) and 5011412-B-STD,      17558337v1 ALTA Owner's Policy
of Title Insurance (6-17-06) (with Florida modifications)

 



22

 





  

Gross Potential Rent

Enders at Baldwin Park: (410201)

As of Date: 03/13/2014

As of Month: 03/2014

Page: 1

 



Property
Unit  Unit
Type  Resident
Code  Resident Name  Market
Rent   Loss/Gain
to Lease   Potential
Rent   Vacancy   Actual Rent 
Charge   Con-
cession   Write Off   Rental
Income   Receipts:
Cur Mon
RentChrg   Receipts:
Previous
Rent Chrg   Delin-
quency   Prepays  410201                                                      
   01-101  cypre3.2  end00001  Walter Dibease   1,885.00    33.00    1,852.00  
 0.00    1,852.00    0.00    0.00    1,852.00    1,852.00    00.0    0.00  
 0.00  01-102  hethr2.2  end00002  Robin Knight   1,620.00    -32.00  
 1,652.00    0.00    1,652.00    0.00    0.00    1,652.00    1,652.00    0.00  
 0.00    0.00  01-103  cypre3.2  t0019373  Camille Sacco   1,960.00    165.00  
 1,795.00    0.00    1,795.00    0.00    0.00    1,795.00    1,795.00    0.00  
 0.00    0.00  02-101  maple2.2  end00003  Richard Leuner   1,445.00    35.00  
 1,410.00    0.00    1,410.00    0.00    0.00    1,410.00    1,410.00    0.00  
 0.00    0.00  02-102  rnaple2.2  t0017123  Kristen Kitsmiller   1,520.00  
 35.00    1,485.00    0.00    1,485.00    0.00    0.00    1,485.00    1,485.00  
 0.00    0.00    0.00  02-105  holly1.1  t0016955  Grace Blankenship 
 1,170.00    75.00    1,095.00    0.00    1,095.00    0.00    0.00    1,095.00  
 0.00    0.00    1,095.00    1,105.00  02-105  jasmn2.2  end00007  David
Oglethorpe   1,425.00    100.00    1,325.00    0.00    1,325.00    0.00  
 0.00    1,325.00    1,325.00    0.00    0.00    0.00  02-109  jasmn2.2 
t0020506  Courtney Carrol   1,400.00    45.00   1,355.00    0.00    1,355.00  
 0.00    0.00    1,355.00    1,355.00    0.00    0.00    0.00  02-201  maple2.2 
t0016750  Yolanda Jones   1,495.00    90.00    1,405.00    0.00    1,405.00  
 0.00    0.00    1,405.00    1,405.00    0.00    0.00    0.00  02-202  maple2.2 
end000l0  Zeren Eder   1,495.00    0.00    1,495.00    289.00    1,206.00  
 -200.00    0.00    1,006.00    1,206.00    0.00    0.00    0.00  02-203 
holly1.1  VACANT  VACANT   1,145.00    0.00    1,145.00    1,145.00    0.00  
 0.00    0.00    0.00    0.00    0.00    0.00    0.00  02-204  holly1.1 
t0017635  Kaylee Rudd   1,145.00    55.00    1,090.00    0.00    1,090.00  
 0.00    0.00    1,090.00    1,090.00    0.00    0.00    0.00  02-205  holly1.1 
t0017436  David Vilallonga   1,145.00    0.00    1,145.00    000    1,145.00  
 0.00    0.00    1,145.00    1,145.00    0.00    0.00    0.00  02-207  sago2.2 
t0020448  Alda Mocray   1,500.00    -9.00    1,509.00    0.00    1,509.00  
 0.00    0.00    1,509.00    212.00    0.00    1,297.00    -212.00  02-208 
jasmn2.2  VACANT  VACANT   1,375.00    0.00    1,375.00    1,375.00    0.00  
 0.00    0.00    0.00    0.00    0.00    0.00    0.00  02-209  jasmn2.2 
t0016140  Lauren Wardell   1,375.00    70.00    1,305.00    0.00    1,305.00  
 0.00    0.00    1,305.00    1,305.00    0.00    0.00    0.00  02-301  maple2.2 
end00017  Hammah Kemeh   1,445.00    67.00    1,378.00    0.00    1,378.00  
 0.00    0.00    1,378.00    1,378.00    0.00    0.00    0.00  02-302  maple2.2 
end00018  Maria Pascual   1,445.00    75.00    1,370.00    0.00    1,370.00  
 0.00    0.00    1,370.00    1,370.00    0.00    0.00    0.00  02-303  holly1.1 
end00019  Andrew Budgake   1,095.00    17.00    1,078.00    0.00    1,078.00  
 0.00    0.00    1,078.00    1,078.00    0.00    0.00    0.00  02-304  holly1.1 
VACANT  VACANT   1,145.00    0.00    1,145.00    1,145.00    0.00    0.00  
 0.00    0.00    0.00    0.00    0.00    0.00  02-305  holly1.1  t0020838 
William Hirata   1,145.00    75.00    1,070.00    311.00    759.00    0.00  
 0.00    759.00    759.00    0.00    0.00    17.00  02-306  camla2.2  end00022 
Tania Velez   1,500.00    120.00    1,380.00    0.00    1,380.00    0.00  
 0.00    1,380.00    1,380.00    0.00    0.00    0.00  02-307  sago2.2 
t0016444  Madeline Gibbs   1,450.00    20.00    1,430.00    0.00    1,430.00  
 0.00    0.00    1,430.00    1,430.00    0.00    0.00    0.00  02-306  hwthr2.2 
end00025  Julia Mays   1,390.00    -50.00    1,440.00    0.00    1,440.00  
 0.00    0.00    1,440.00    1,440.00    0.00    0.00    0.00  02-309  hwthr2.2 
end00132  Teresa Allen   1,390.00    40.00    1,350.00    0.00    1,350.00  
 0.00    0.00    1,350.00    1,350.00    0.00    0.00    0.00  03-101  laurl1.1 
t0015075  Steven Madow   1,275.00    0.00    1,275.00    0.00    1,275.00  
 0.00    0.00    1,275.00    1,275.00    0.00    0.00    0.00  03-102  laurl1.1 
t0017301  Betty Godwin   1,275.00    -5.00    1,280.00    0.00    1,280.00  
 0.00    0.00    1,280.00    1,280.00    0.00    0.00    0.00  03-103  laurl1.1 
end00029  Earlene Lynn   1,200.00    -24.00    1,224.00    0.00    1,224.00  
 0.00    0.00    1,224.00    1,224.00    0.00    0.00    0.00  03-201  mgnla3.2 
end00030  Jonathan Kilman   1,750.00    -105.00    1,855.00    0.00  
 1,855.00    0.00    0.00    1,855.00    1,855.00    0.00    0.00    285.00
03-202  alamd2.2  end00031  Lance Butterfield   1,750.00    25.00    1,725.00  
 -20.00    1,745.00    0.00    0.00    1,745.00    1,745.00    0.00    0.00  
 0.33  03-203  mgnla3.2  t0016555  Renee Johnson   1,750.00    -140.00  
 1,890.00    0.00    1,890.00    0.00    0.00    1,890.00    1,573.00    0.00  
 317.00    0.00  04-101  cypre3.2  end00033  Tanya Tai   1,885.00    62.00  
 1,823.00    0.00    1,823.00    0.00    0.00    1,823.00    1,823.00    49.00  
 0.00    0.00  04-102  hethr2.2  t0021037  Matthew Brooks   1,695.00    80.00  
 1,615.00    0.00    1,615.00    -600.00    0.00    1,015.00    1,064.50  
 0.00    550.50    -1,064.50  04-103  cypre3.2  end00035  Christopher 
 1,885.00    -75.00    1,960.00    0.00    1,960.00    0.00    0.00  
 1,960.00    1,960.00    0.00    0.00    0.00  04-104  hethr2.2  end00036 
Erpenbach Jolita Martinkute   1,695.00    211.00    1,484.00    0.00  
 1,484.00    0.00    0.00    1,484.00    1,484.00    0.00    0.00    0.00 
04-105  cypre3.2  t0020999  Carmen Nickels   1,960.00    190.00    1,770.00  
 0.00    1,770.00    0.00    0.00    1,770.00    1,770.00    0.00    0.00  
 0.00  05-101  cypre3.2  VACANT  VACANT   1,960.00    0.00    1,960.00  
 1,960.00    0.00    0.00    0.00    0.00    0.00    0.00    0.00    0,00 
05-102  hethr2.2  end00039  Michael Wallman   1,620.00    83.00    1,537.00  
 0.00    1,537.00    0.00    0.00    1,537.00    0.00    0.00    1,537.00  
 0.00  05-104  cypre3.2  end00040  Robin Ernest   1,885.00    -121.00  
 2,006.00    0.00    2,006.00    0.00    0.00    2,006.00    2,006.00    0.00  
 0.00    0.00 

  

Thursday March 13, 2014

 



 

 

 

Page 2

 





Property
Unit  Unit
Type  Resident
Code  Resident Name  Market
Rent   Loss/Gain
 to Lease   Potential
Rent   Vacancy   Actual Rent
Charge   Con-
cession   Write Off   Rental
Income   Receipts:
Curr Mon 
Rent Chrg   Receipts:
Previous
Rent Chrg   Delin-
quency   Prepays  06-101  cypre3.2  t0016903  Warren Stell   1,960.00  
 150.00    1,810.00    0.00    1,810.00    0.00    0.00    1,810.00  
 1,810.00    0.00    0.00    0.00  06-102  hethr2.2  end00042  Colin Turney 
 1,620.00    0.00    1,620.00    -14.00    1,634.00    0.00    0.00  
 1,634.00    1,634.00    0.00    0.00    0.00  06-103  cypre3.2  t0019690 
RonimarieApruebo   1,960.00    86.00    1,874.00    0.00    1,874.00    0.00  
 0.00    1,874.00    1,854.00    0.00    20.00    0.00  06-104  hethr2.2 
t0017775  Angela Stringham   1,695.00    20.00    1,675.00    0.00    1,675.00  
 0.00    0.00    1,675.00    1,675.00    0.00    0.00    0.00  06-105  cypre3.2 
end00045  Vincent Yenko   1,885.00    184.00    1,701.00    0.00    1,701.00  
 0.00    0.00    1,701.00    1,701.00    0.00    0.00    0.00  07-101  cypre3.2 
t0017565  Heath Jennings   1,960.00    10.00    1,950.00    0.00    1,950.00  
 0.00    0.00    1,950.00    1,950.00    0.00    0.00    0.00  07-102  hethr2.2 
end00047  Sadie Williams   1,620.00    161.00    1,459.00    0.00    1,459.00  
 0.00    0.00    1,459.00    1,459.00    0.00    0.00    0.00  07-103  hethr2.2 
t0016646  Arielle Nicholson   1,695.00    105.00    1,590.00    0.00  
 1,590.00    0.00    0.00    1,590.00    1,590.00    0.00    0.00    0.00 
07-104  cypre3.2  VACANT  VACANT   1,960.00    0.00    1,960.00    1,739.00  
 221.00    0.00    0.00    221.00    221.00    0.00    0.00    -117.39  08-101 
laurl1.1  end00050  Kristen Sedig   1,275.00    75.00    1,200.00    0.00  
 1,200.00    0.00    0.00    1,200.00    1,200.00    0.00    0.00    0.00 
08-102  laurl1.1  end00015  Jacob Koch   1,275.00    0.00    1,275.00    0.00  
 1,275.00    0.00    0.00    1,275.00    1,275.00    0.00    0.00    5.00 
08-103  laurl1.1  t0017329  Micheal Morgan   1,275.00    -5.00    1,280.00  
 0.00    1,280.00    0.00    0.00    1,280.00    1,280.00    0.00    0.00  
 0.00  08-104  laurl1.1  end00053  Julia Lynn   1,200.00    -50.00    1,250.00  
 0.00    1,250.00    0.00    0.00    1,250.00    1,250.00    0.00    0.00  
 0.00  08-201  mgnla3.2  end00170  Sally (Lynn) Hogan   1,800.00    -135.00  
 1,935.00    0.00    1,935.00    0.00    0.00    1,935.00    1,935.00    0.00  
 0.00    0.00  08-202  alamd2.2  end00055  Janna Souvorova   1,800.00  
 300.00    1,500.00    0.00    1,500.00    0.00    0.00    1,500.00  
 1,500.00    0.00    0.00    -1.00  08-203  alamd2.2  t0020449  Cathy Biron 
 1,800.00    105.00    1,695.00    0.00    1,695.00    0.00    0.00  
 1,695.00    1,695.00    0.00    0.00    0.00  08-204  mgnla3.2  t0020474 
Tatiana Balashova   1,800.00    0.00    1,800.00    0.00    1,800.00    0.00  
 0.00    1,800.00    1,800.00    0.00    0.00    0.00  09-101  laurl1.1 
t0016386  Kelly MacDonald   1,275.00    65.00    1,210.00    0.00    1,210.00  
 0.00    0.00    1,210.00    1,210.00    0.00    0.00    0.00  09-102  laurl1.1 
end00194  Chiamaka Iheme   1,275.00    65.00    1,210.00    0.00    1,210.00  
 0.00    0.00    1,210.00    1,210.00    0.00    0.00    -1,220.00  09-103 
laurl1.1  t0014057  Barbara Gardner   1,275.00    65.00    1,210.00    0.00  
 1,210.00    0.00    0.00    1,210.00    1,210.00    0.00    0.00    0.00 
09-201  mgnla3.2  t0020001  Shaun koby   1,800.00    35.00    1,765.00    0.00  
 1,765.00    0.00    0.00    1,765.00    1,765.00    0.00    0.00    0.00 
09-202  alamd2.2  t0015171  Brianna Bladen   1,800.00    0.00    1,800.00  
 0.00    1,800.00    0.00    0.00    1,800.00    1,800.00    0.00    0.00  
 0.00  09-203  mgnla3.2  t0020254  Maria Zankl   1,800.00    -40.00  
 1,840.00    0.00    1,840.00    0.00    0.00    1,840.00    1,840.00    0.00  
 0.00    0.00  10-101  tulip1.1  t0020746  Rebecca Loyd   1,240.00    -25.00  
 1,265.00    0.00    1,265.00    0.00    0.00    1,265.00    1,265.00    0.00  
 0.00    0.00  10-102  hibsc2.2  end00067  Daniel Whitman   1,400.00    -28.00  
 1,428.00    0.00    1,428.00    0.00    0.00    1,428.00    1,428.00    0.00  
 0.00    0.00  10-103  azala2.2  end00068  Tascha Campbell   1,480.00    0.00  
 1,480.00    0.00    1,480.00    0.00    0.00    1,480.00    1,480.00    0.00  
 0.00    0.00  10-104  grden1.1  t0014811  Zach Barr   1,330.00    75.00  
 1,255.00    -19.00    1,274.00    0.00    0.00    1,274.00    1,274.00  
 0.00    0.00    0.00  10-201  gingr1.1  end00070  Chana Wyble   1,330.00  
 -27.00    1,357.00    0.00    1,357.00    0.00    0.00    1,357.00  
 1,357.00    0.00    0.00    0.00  10-202  redbd2.2  end00071  Ryan Dailey 
 1,630.00    49.00    1,581.00    15.00    1,566.00    0.00    0.00  
 1,566.00    1,566.00    0.00    0.00    15.00  10-203  anise2.2  end00083 
Francois Cahagne   1,735.00    60.00    1,675.00    0.00    1,675.00    0.00  
 0.00    1,675.00    1,675.00    0.00    0.00    0.00  10-204  junpr1.1 
t0016551  Vladimir Pech   1,475.00    65.00    1,410.00    0.00    1,410.00  
 0.00    0.00    1,410.00    1,410.00    0.00    0.00    0.00  11-102  hibsc2.2 
t0016253  Yanira Stack   1,475.00    90.00    1,385.00    0.00    1,385.00  
 0.00    0.00    1,385.00    1,385.00    0.00    0.00    0.00  11-103  azala2.2 
t0014013  Judy Erickson   1,480.00    -52.00    1,532.00    0.00    1,532.00  
 0.00    0.00    1,532.00    1,532.00    -1,391.64    0.00    1,401.64  11-104 
grden1.1  t0015813  Jenna Rashbaum   1,330.00    50.00    1,280.00    0.00  
 1,280.00    0.00    0.00    1,280.00    1,280.00    0.00    0.00    0.00 
11-201  gingr1.1  end00077  Andrea Defaria   1,330.00    -50.00    1,380.00  
 0.00    1,380.00    0.00    0.00    1,380.00    1,380.00    0.00    0.00  
 0.00  11-202  redbd2.2  t0016631  Joanne Houstoun   1,680.00    105.00  
 1,575.00    0.00    1,575.00    0.00    0.00    1,575.00    1,575.00    0.00  
 0.00    0.00  11-203  anise2.2  t0017282  Lavonne McKeown   1,735.00    20.00  
 1,715.00    0.00    1,715.00    0.00    0.00    1,715.00    1,715.00    0.00  
 0.00    0.00  11-204  junpr1.1  t0015057  Gregory Haley   1,475.00    -52.00  
 1,527.00    0.00    1,527.00    0.00    0.00    1,527.00    1,527.00    0.00  
 0.00    0.00  11-205  lily1.1  end00081  Jennifer Wood   975.00    -20.00  
 995.00    0.00    995.00    0.00    0.00    995.00    995.00    0.00    0.00  
 10.00  12-102  hethr2.2  t0016962  Danielle Mcclellan   1,695.00    75.00  
 1,620.00    0.00    1,620.00    0.00    0.00    1,620.00    1,620.00    0.00  
 0.00    20.00  13-101  chtnt4.2  t0019285  Sally Hogshead   2,350.00    35.00  
 2,315.00    0.00    2,315.00    0.00    0.00    2,315.00    2,315.00    0.00  
 0.00    0.00  13-102  brdfd3.2  t0014912  Paul Loht   2,260.00    -84.00  
 2,344.00    0.00    2,344.00    0.00    0.00    2,344.00    2,344.00    0.00  
 0.00    0.00  14-101  cypre3.2  t0019216  Robin Shelby   1,960.00    110.00  
 1,850.00    0.00    1,850.00    0.00    0.00    1,850.00    1,850.00    0.00  
 0.00    0.00  14-102  hethr2.2  t0014588  Derrick Owens   1,695.00    105.00  
 1,590.00    0.00    1,590.00    0.00    0.00    1,590.00    1,590.00    0.00  
 0.00    0.00  14-103  cypre3.2  t0016968  Ligela Damaso   1,960.00    150.00  
 1,810.00    0.00    1,810.00    0.00    0.00    1,810.00    1,810.00    0.00  
 0.00    0.00 

 

Gross Potential Rent Thursday, March 13, 2014

 

 

 

Page: 3



 

Property
Unit  Unit
Type  Resident
Code  Resident Name  Market
Rent   Loss/Gain
to Lease   Potential
Rent   Vacancy   Actual Rent
Charge   con
cession   Write Off   Rental
Income   Receipts:
 Curr Mon
 Rent Chrg   Receipts: 
Previous
Rent Chrg   Defin-
quency-   Prepays  15-101   cypre3.2   end00089   Susanna Lewis     1,385.00    
  0.00       1,885.00       0.00       1,885.00       0.00       0.00      
1,885.00       1,885.00       0.00       0.00       0.00   15-102   hethr2.2  
t0019681   Julie Broughton     1,695.00       -65.00       1,760.00       0.00  
    1,760.00       0.00       0.00       1,760.00       1,760.00       0.00    
  0.00       0.00   15-103   cypre3.2   t0019278   Jose Pinon     1,960.00      
140.00       1,820.00       0.00       1,820.00       0.00       0.00      
1,820.00       1,820.00       0.00       0.00       0.00   16-101   chtnt4.2  
t0019999   Omar Quddus     2,350.00       -105.00       2,455.00       0.00    
  2,455.00       0.00       0.00       2,455.00       2,455.00       0.00      
0.00       0.00   17-101   hethr2.2   end00093   Katherine St John     1,620.00
      64.00       1,556.00       0.00       1,556.00       0.00       0.00      
1,556.00       1,556.00       0.00       0.00       0.00   18-102   hibsc2.2  
t0020057   Marley Jackman     1,475.00       80.00       1,395.00       0.00    
  1,395.00       0.00       0.00       1,395.00       1,395.00       0.00      
0.00       0.00   18-103   azala2.2   t0020186   Sean Wood     1,555.00      
56.00       1,499.00       0.00       1,499.00       0.00       0.00      
1,499.00       1,499.00       0.00       0.00       10.00   18-104   gnden1.1  
t0018130   Mary Zebel     1,330.00       20.00       1,310.00       0.00      
1,310.00       0.00       0.00       1,310.00       1,310.00       0.00      
0.00       0.00   18-201   glngr1.1   t0020734   Susan Harris     1,405.00      
30.00       1,375.00       0.00       1,375.00       -500.00       0.00      
875.00       888.00       0.00       487.00       -888.00   18-202   redbd2.2  
t0018634   Courtney Katsiaficas     1,630.00       -5.00       1,635.00      
0.00       1,635.00       0.00       0.00       1,635.00       1,635.00      
0.00       0.00       0.00   18-203   anise2.2   t0020690   Veronica Bremer    
1,735.00       81.00       1,654.00       0.00       1,654.00       -1,654.00  
    0.00       0.00       1,654.00       0.00       0.00       0.00   18-204  
junpr1.1   t0019641   Katherine Kolacki     1,475.00       90.00       1,385.00
      0.00       1,385.00       0.00       0.00       1,385.00       1,385.00  
    0.00       0.00       0.00   18-205   lily1.1   t0017780   Somer Spencer    
1,025.00       -35.00       1,060.00       0.00       1,060.00       0.00      
0.00       1,060.00       1,060.00       0.00       0.00       0.00   19-101  
tulip1.1   VACANT   VACANT     1,240.00       0.00       1,340.00       1,240.00
      0.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00   19-102   hibsc2.2   end00103   Caryna Zamora     1,400.00       40.00  
    1,360.00       0.00       1,360.00       0.00       0.00       1,360.00    
  1,360.00       0.00       0.00       -1,360.00   19-103   azala2.2   t0014225
  Kelsie Fatino     1,430.00       -52.00       1,532.00       0.00      
1,532.00       0.00       0.00       1,532.00       1,532.00       0.00      
0.00       0.00   19-104   grden1.1   end00105   Candice Mulligan     1,255.00  
    -25.00       1,280.00       0.00       1,280.00       0.00       0.00      
1,280.00       1,280.00       0.00       0.00       5.00   19-201   gingr1.1  
t0018304   Donna King     1,380.00       30.00       1,350.00       0.00      
1,350.00       -250.00       0.00       1,100.00       1,350.00       0.00      
0.00       0.00   19-202   redbd2.2   t0020978   Jamel Ready     1,680.00      
80.00       1,600.00       0.00       1,600.00       0.00       0.00      
1,600.00       1,600.00       0.00       0.00       25.00   19-203   anise2.2  
t0013911   William Matheny     1,685.00       0.00       1,685.00       0.00    
  1,685.00       0.00       0.00       1,685.00       0.00       0.00      
1,685.00       0.00   19-204   junpr1.1   t0020455   Shaira Oruz     1,475.00  
    90.00       1,385.00       0.00       1,385.00       -1,242.00       0.00  
    143.00       553.00       0.00       832.00       -553.00   19-205   lily1.1
  t0016331   Alan Singer     1,025.00       75.00       950.00       0.00      
950.00       0.00       0.00       950.00       950.00       0.00       0.00    
  0.00   20-101   laurl1.1   end00110   Heather Baronet     1,275.00       15.00
      1,260.00       0.00       1,260.00       -100.00       0.00       1,160.00
      1,260.00       110.00       0.00       0.00   20-102   laurl1.1   end00111
  Sara Christovich     1,200.00       -75.00       1,375.00       0.00      
1,275.00       0.00       0.00       1,275.00       1,275.00       0.00      
0.00       0.00   20-201   mgnla3.2   VACANT   VACANT     1,800.00       0.00  
    1,800.00       26.00       1,774.00       0.00       0.00       1,774.00    
  903.00       0.00       871.00       0.00   20-202   alamd2.2   t0015565  
Angela Duerden     1,800.00       -65.00       1,865.00       0.00      
1,865.00       0.00       0.00       1,865.00       1,865.00       0.00      
0.00       0.00   20-203   mgnla3.2   end00125   Colln Watts     1,750.00      
-38.00       1,788.00       0.00       1,788.00       0.00       0.00      
1,788.00       1,788.00       0.00       0.00       0.00   21-101   laurl1.1  
end00115   Patrick Aldridge     1,200.00       0.00       1,200.00       0.00  
    1,200.00       0.00       0.00       1,200.00       1,200.00       0.00    
  0.00       0.00   21-102   laurl1.1   t0018405   Christina Munkberg    
1,200.00       -60.00       1,260.00       0.00       1,260.00       0.00      
0.00       1,260.00       1,260.00       0.00       0.00       0.00   21-103  
laurl1.1   t0015538   Gina Jacobs     1,375.00       0.00       1,275.00      
0.00       1,275.00       0.00       0.00       1,275.00       1,275.00      
0.00       0.00       0.00   21-104   laurl1.1   t0016107   John Geddis    
1,375.00       60.00       1,215.00       0.00       1,215.00       0.00      
0.00       1,215.00       1,215.00       0.00       0.00       0.00   21-105  
laurl1.1   t0018439   Stephanie D'Ercole     1,275.00       15.00       1,360.00
      0.00       1,360.00       0.00       0.00       1,260.00       1,260.00  
    0.00       0.00       0.00   21-201   mgnla3.2   end00120   Hyndi
Khornutetsky     1,750.00       -60.00       1,810.00       0.00       1,810.00
      0.00       0.00       1,810.00       1,730.00       90.00       80.00    
  0.00   21-202   alamd2.2   end00121   Zach Schooler     1,800.00       237.00
      1,563.00       0.00       1,563.00       0.00       0.00       1,563.00  
    1,522.00       0.00       41.00       0.00   21-203   alamd2.2   10019445  
Wanda Lopez     1,750.00       40.00       1,710.00       0.00       1,710.00  
    0.00       0.00       1,710.00       1,710.00       0.00       0.00      
0.00   21-204   alamd2.2   end00123   Savannah
Worthington     1,750.00       0.00       1,750.00       0.00       1,750.00    
  0.00       0.00       1,750.00       1,750.00       0.00       0.00      
115.00   21-205   mgnia3.2   t0013843   Marlbel Hernandez     1,750.00      
-50.00       1,800.00       0.00       1,800.00       0.00       0.00      
1,800.00       1,800.00       0.00       0.00       0.00   22-102   hibsc2.2  
t0016174   Mark Siegel     1,475.00       1,35.00       1,340.00       0.00    
  1,340.00       0.00       0.00       1,340.00       1,340.00       0.00      
0.00       0.00   22-103   azala2.2    t0016749   Subhash Mitra     1,555.00    
  90.00       1,465.00       0.00       1,465.00       0.00       0.00      
1,465.00       1,465.00       0.00       0.00       0.00   22-104   grden1.1  
end00129   Mia Wells     1,330.00       75.00       1,255.00       0.00      
1,255.00       0.00       0.00       1,255.00       1,255.00       0.00      
0.00       0.00   22-105   lily1.1   end00130   Taylor Finnell     975.00      
-10.00       985.00       0.00       985.00       0.00       0.00       985.00  
    98500       0.00       0.00       0.00   22-201   gingr1.1   t0019864  
Scott Schmidt     1,380.00       -35.00       1,415.00       137.00      
1,278.00       0.00       0.00       1,278.00       1,278.00       0.00      
0.00       638.00   22-203   anlse2.2   t0018235   Jack Talansky     1,735.00  
    186.00       1,549.00       0.00       1,549.00       0.00       0.00      
1,549.00       1,549.00       0.00       0.00       0.00   22-204   junpr1.1  
t0017671   Neslisah Torosdagli     1,475.00       10.00       1,465.00      
0.00       1,465.00       0.00       0.00       1,465.00       1,465.00      
0.00       0.00       0.00   22-205   illy1.1   t0018432   Pirooz Prizadeh    
1,025.00       -10.00       1,035.00       0.00       1,035.00       0.00      
0.00       1,035.00       1,035.00       0.00       0.00       0.00  







 



Gross Potential Rent Thursday, March 13, 2014

 

 

 

  

Page: 4

 



Property
Unit  Unit
Type   Resident 
Code    Resident Name  Market
Rent   Loss/Gain 
to Lease   Potential
Rent   Vacancy   Actual Rent 
Charge   Con-
cession   Write Off   Rental
Income   Receipts:
Curr Mon
Rent Chrg   Receipts: 
Previous
Rent chrg   Defin-
quency   Prepays  23-101  tulip1.1  end00080   Jenna Klareich   1,165.00  
 -75.00    1,240.00    0.00    1,240.00    0.00    0.00    1,240.00  
 1,240.00    0.00    0.00    0.00  23-102  hibsc2.2  t0018682   Daniel Martin 
 1,475.00    90.00    1,385.00    0.00    1,385.00    0.00    0.00    1,385.00  
 1,385.00    0.00    0.00    0.00  23-103  azala2.2  end00137   Korey Tayior 
 1,480.00    0.00    1,480.00    0.00    1,480.00    0.00    0.00    1,48000  
 1,480.00    0.00    0.00    0.00  23-104  grden1.1  t0016357   Nora Bujosa 
 1,330.00    90.00    1,240.00    0.00    1,240.00    0.00    0.00    1,240.00  
 1,240.00    0.00    0.00    0.00  23-105  lily1.1  t0020097   Ben Landers 
 1,050.00    0.00    1,050.00    0.00    1,050.00    0.00    0.00    1,050.00  
 1,050.00    0.00    0.00    0.00  23-201  gingr1.1  end00140   Katrina
Laudeman   1,330.00    -351.00    1,681.00    58.00    1,623.00    0.00  
 0.00    1,623.00    1,623.00    0.00    0.00    1.00  23-202  redbd2.2  VACANT
  VACANT   1,680.00    0.00    1,680.00    1,680.00    0.00    0.00    0.00  
 0.00    0.00    0.00    0.00    0.00  23-203  anise2.2  end00142   Juan Diego
Recinos   1,735.00    5.00    1,730.00    0.00    1,730.00    -200.00    0.00  
 1,530.00    1,730.00    0.00    0.00    -1,740.00  23-204  junpr1.1  t0015820  
Gustavo Lopera Guevara   1,475.00    -101.00    1,576.00    0.00    1,576.00  
 0.00    0.00    1,576.00    1,576.00    0.00    0.00    0.00  23-205  lily1.1 
end00l44   Joseph Jones   1,025.00    1.00    1,024.00    0.00    1,024.00  
 0.00    0.00    1,024.00   1,024.00    0.00    0.00    0.00  24-101  tulip1.1 
t0018307   Luis Negron   1,240.00    30.00    1,210.00    0.00    1,210.00  
 0.00    0.00    1,210.00    1,210.00    0.00    0.00    0.00  24-102  hibsc2.2 
t0020706   Steven Royal   1,475.00    30.00    1,445.00    0.00    1,445.00  
 0.00    0.00    1,445.00    1,445.00    0.00    0.00    1.00  24-103  azala2.2 
t0014372   Zoiemy Floyd   1,480.00    -40.00    1,520.00    0.00    1,520.00  
 -100.00    0.00    1,420.00    0.00    0.00    1,520.00    0.00  24-104 
gredn1.1  end00149   Jessica Levy   1,255.00    0.00    1,255.00    0.00  
 1,255.00    0.00    0.00    1,255.00    1,255.00    0.00    0.00    0.00 
24-105  lily1.1  end00150   Natalie Smith   975.00    -20.00    995.00    0.00  
 995.00    0.00    0.00    995.00    995.00    0.00    0.00    0.00  24-201 
gingr1.1  end00151   Suzan Hochstetler   1,330.00    35.00    1,295.00    0.00  
 1,295.00    0.00    0.00    1,295.00    1,295.00    0.00    0.00    0.00 
24-202  redbd2.2  end00153   William Fink   1,630.00    -33.00    1,663.00  
 0.00    1,663.00    0.00    0.00    1,663.00    1,663.00    0.00    0.00  
 0.00  24-203  arise2.2  end00154   Sommer Elis   1,685.00    -50.00  
 1,735.00    0.00    1,735.00    0.00    0.00    1,735.00    1,735.00    0.00  
 0.00    0.00  24-204  junpr1.1  t0019434   Raymond Templeton   1,475.00  
 125.00    1,350.00    0.00    1,350.00    0.00    0.00    1,350.00  
 1,350.00    0.00    0.00    0.00  24-205  lily1.1  end00156   Ross Schindler 
 975.00    0.00    975.00    0.00    975.00    0.00    0.00    975.00  
 975.00    0.00    0.00    0.00  25-101  cypre3.2  t0016464   Tony Marek 
 1,960.00    -80.00    2,040.00    0.00    2,040.00    0.00    0.00  
 2,040.00    2,040.00    0.00    0.00    0.00  25-102  hethr2.2  end00158  
Faryda Krynitskaya   1,620.00    100,00    1,520.00    0.00    1,520.00  
 0.00    0.00    1,520.00    1,520.00    0.00    0.00    50.00  25-103 
cypre3.2  end00159   Justin Davis   1,885.00    64.00    1,821.00    0.00  
 1,821.00    0.00    0.00    1,821.00    1,821.00    0.00    0.00    1.00 
25-104  hethr2.2  t0015450   Joan Robertson   1,695.00    0.00    1,695.00  
 0.00    1,695.00    0.00    0.00    1,695.00    1,695.00    0.00    0.00  
 966.00  25-105  cypre3.2  VACANT   VACANT   1,960.00    0.00    1,960.00  
 1,960.00    0.00    0.00    0.00    0.00    0.00    0.00    0.00    0.00 
26-101  laurl1.1  end00162   Karen Safcsak   1,200.00    -75.00    1,275.00  
 0.00    1,275.00    0.00    0.00    1,275.00    1,275.00    0.00    0.00  
 0.00  26-102  laurl1.1  t0014878   Sarah Florio   1,275.00    37.50  
 1,237.50    0.00    1,237.50    0.00    0.00    1,237.50    855.00    0.00  
 382.50    200.00  26-103  laurl1.1  t0019259   George Toth   1,275.00  
 25.00    1,350.00    0.00    1,250.00    0.00    0.00    1,250.00    1,250.00  
 0.00    0.00    0.00  26-201  mgnla3.2  t0018745   Robert Corson   1,800.00  
 -215.00    2,015.00    0.00    2,015.00    -1,008.00    0.00    1,007.00  
 2,015.00    0.00    0.00    0.00  26-202  alamd2.2  end00166   Maximillilano
Arderius   1,750.00    -50.00    1,800.00    0.00    1,800.00    0.00    0.00  
 1,800.00    1,800.00    0.00    0.00    0.00  26-203  mgnla3.2  end00167  
Kevin Bishop   1,750.00    -50.00    1,800.00    0.00    1,800.00    0.00  
 0.00    1,800.00    1,800.00    0.00    0.00    0.00  27-101  maple2.2 
end00169   Rafael Ruiz   1,445.00    65.00    1,380.00    0.00    1,380.00  
 0.00    0.00    1,380.00    1,380.00    0.00    0.00    0.00  27-102  maple2.2 
t0019225   James Hutcherson   1,445.00    75.00    1,370.00    0.00  
 1,370.00    0.00    0.00    1,370.00    1,370.00    0.00    0.00    0.00 
27-104  holly1.1  end00171   Jerome Terrell   1,170.00    165.00    1,005.00  
 0.00    1,005.00    0.00    0.00    1,005.00    1,005.00    0.00    0.00  
 0.00  27-105  holly1.1  t0016931   Tina Figueroa   1,170.00    70.00  
 1,100.00    0.00    1,100.00    0.00    0.00    1,100.00    1,100.00    0.00  
 0.00    100.00  27-107  sago2.2  t0016419   Lillian Vides   1,525.00    80.00  
 1,445.00    0.00    1,445.00    0.00    0.00    1,445.00    1,445.00    0.00  
 0.00    0.00  27-109  jasmn2.2  t0014106   Haney Alvarez   1,325.00    5.00  
 1,320.00    0.00    1,320.00    0.00    0.00    1,320.00    1,320.00    0.00  
 0.00    0.00  27-201  maple2.2  end00175   Michele Wolfe   1,495.00    50.00  
 1,445.00    0.00    1,445.00    -200.00    0.00    1,245.00    1,445.00  
 0.00    0.00    0.00  27-202  maple2.2  end00176   Jillian Farber   1,445.00  
 -50.00    1,495.00    0.00    1,495.00    0.00    0.00    1,495.00  
 1,495.00    0.00    0.00    0.00  27-203  holly1.1  t0015597   Christine
Spiker   1,145.00    20.00    1,125.00    -24.00    1,149.00    0.00    0.00  
 1,149.00    735.00    0.00    414.00    -735.00  27-204  holly1.1  end00178  
Stuart Drahota   1,095.00    -50.00    1,145.00    0.00    1,145.00    0.00  
 0.00    1,145.00    1,145.00    0.00    0.00    0.00  27-205  holly1.1 
end00179   Maria Diaz   1,145.00    -31.00    1,176.00    0.00    1,176.00  
 0.00    0.00    1,176.00    1,176.00    0.00    0.00    0.00  27-206  jasmn2.2 
end00180   Kelly Hoyt   1,375.00    25.00    1,350.00    0.00    1,350.00  
 0.00    0.00    1,350.00    1,350.00    0.00    0.00    0.00  27-207  sago2.2 
t0018036   Alida McIntosh   1,500.00    80.00    1,420.00    0.00    1,420.00  
 0.00    0.00    1,420.00    1,420.00    0.00    0.00    0.00  27-209  jasmn2.2 
t0013708   Lorraine Jensen   1,325.00    -46.00    1,371.00    0.00  
 1,371.00    0.00    0.00    1,371.00    1,371.00    0.00    0.00    0.00 

 

Gross Potential Rent Thursday, March 13, 2014

 

 

  

Page: 5

 



                                           Receipts:   Receipts:         
Property  Unit  Resident     Market   Loss/ Gain   Potential       Actual Rent  
Con-       Rental   Curr Mon   Previous   Delin-      Unit  Type  Code  Resident
Name  Rent   to Lease   Rent   Vacancy   Charge   cession   Write Off   Income  
Rent Chrg   Stent Chrg   quency   Prepays  27-301  maple2.2  t0019080  Daniela
Page   1,495.00    150.00    1,345.00    0.00    1,345.00    0.00    0.00  
 1,345.00    1,345.00    0.00    0.00    0.00  27-302  maple2.2  t0015613  Robin
Kelly   1,495.00    140.00    1,355.00    0.00    1,355.00    0.00    0.00  
 1,355.00    1,355.00    0.00    0.00    -1,365.00  27-303  holly1.1  VACANT 
VACANT   1,145.00    0.00    1,145.00    1,145.00    0.00    0.00    0.00  
 0.00    0.00    0.00    0.00    0.00  27-304  hollyl.1  t0017495  Kristen
Pawlowskl   1,145.00    55.00    1,090.00    0.00    1,090.00    0.00    0.00  
 1,090.00    1,090.00    0.00    0.00    0.00  27-305  holly1.1  t0015848 
Stacey Taylor   1,145.00    0.00    1,145.00    0.00    1,145.00    0.00  
 0.00    1,145.00    1,145.00    123.00    0.00    0.00  27-306  camla 2.2 
t0018150  Molly Osmond   1,500.00    0.00    1,500.00    0.00    1,500.00  
 0.00    0.00    1,500.00    1,210.00    0.00    290.00    -1,210.00  27-307 
sago2.2  t0019803  Brian Mirras   1,450.00    -84.00    1,534.00    0.00  
 1,534.00    0.00    0.00    1,534.00    1,534,00    0.00    0.00    -1,510.00 
27-308  hwthr2.2  t0018155  Stephanie Everett   1,390.00    30.00    1,360.00  
 0.00    1,360.00    0.00    0.00    1,360.00    1,180.00    0.00    180.00  
 0.00  27-309  hwthr2.2  end00190  Jennifer Pazour   1,390.00    -95.00  
 1,485.00    0.00    1,485.00    0.00    0.00    1,485.00    1,485.00    0.00  
 0.00    -1,495.00  28-101  cypre3.2  end00191  Camille Cain   1,885.00  
 75.00    1,810.00    0.00    1,810.00    0.00    0.00    1,810.00    1,810.00  
 0.00    0.00    0.00  28-102  hethr2.2  end00192  Francisco Torres   1,620.00  
 20.00    1,600.00    0.00    1,600.00    0.00    0.00    1,600.00    1,600.00  
 0.00    0.00    0.00  28-103  hethr2.2  t0019342  Mary Gittess   1,695.00  
 -15.00    1,710.00    0.00    1,710.00    0.00    0.00    1,710.00  
 1,710.00    0.00    0.00    0.00  28-104  hethr2.2  t0015309  Brenda Troy 
 1,695.00    75.00    1,620.00    523.00    1,097.00    0.00    0.00  
 1,097.00    1,097.00    0.00    0.00    0.00  28-105  hethr2.2  t0017549  L
Harrison Thayer   1,695.00    0.00    1,695.00    0.00    1,695.00    0.00  
 0.00    1,695.00    1,695.00    0.00    0.00    0.00  28-106  hethr2.2 
t0020620  Bradford Zmrazek   1,695.00    10.00    1,685.00    0.00    1,685.00  
 0.00    0.00    1,685.00    1,685.00    0.00    0.00    -1,695.00  28-107 
cypre3.2  t0016206  Karen Simmons   1,960.00    135.00    1,825.00    0.00  
 1,825.00    0.00    0.00    1,825.00    1,825.00    0.00    0.00    0.00 
29-102  hethr2.2  t0018518  Larry Gies   1,695.00    15.00    1,680.00    0.00  
 1,680.00    0.00    0.00    1,680.00    1,680.00    0.00    0.00    0.00 
29-103  hethr2.2  end00l98  Michael Orr   1,620.00    0.00    1,620.00    0.00  
 1,620.00    0.00    0.00    1,620.00    1,620.00    0.00    0.00    0.00 
29-104  hethr2.2  t0017088  Michael Bragulla   1,695.00    75.00    1,620.00  
 0.00    1,620.00    0.00    0.00    1,620.00    1,620.00    0.00    0.00  
 0.00  29-105  hethr2.2  t0019749  Aisha Manon   1,695.00    -210.00  
 1,905.00    0.00    1,905.00    0.00    0.00    1,905.00    1,905.00    0.00  
 0.00    0.00  29-106  hethr2.2  end00201  Jasmin Baksh   1,695.00    30.00  
 1,665.00    0.00    1,665.00    0.00    0.00    1,665.00    1,665.00    0.00  
 0.00    0.00  29-107  cypre3.2  t0016254  Jason Teliszczak   1,960.00  
 160.00    1,800.00    0.00    1,800.00    0.00    0.00    1,800.00  
 1,800.00    0.00    0.00    0.00  410201  Enders at Baldwin Park   297,875.00  
 4,619.50    293,255.50    14,671.00    278,584.50    -6,054.00    0.00  
 272,530.50    266,985.50    -1,019.64    11,599.00    10,194.92 



 

Non-Revenue Units

 

Model              02-104  holly1.1   1,095.00    1,095 00  02-107  sago2.2 
 1,525.00    1,525.00  Total Model      2,620.00    2,620.00       
 300,495.00    295,875.50 

 

Gross Potential Rent Thursday, March 13,2014

 

 

 

  

Gross Potential Rent

WEO II, LLC (410201w)

As of Date: 03/13/2014

As of March: 03/2014

Page : 1

 



Property
Unit  Unit
Type  Resident
Code  Resident Name  Market
Rent   Loss/Gain
to Lease   Potential
Rent   Vacancy   Actual Rent
Charge   Con-
cession   Write Off   Rental
Income   Receipts:
Curr Mon
Rent Chrg   Receipts:
Previous
Rent Chrg   Delin-
quency   Prepays  410201w                                                       
              10-205  a11_stu  VACANT  VACANT   1,025.00    0.00    1,025.00  
 1,025.00    0.00    0.00    0.00    0.00    0.00    0.00    0.00    0.00 
11-101  a11  VACANT  VACANT   1,240.00    0.00    1,240.00    1,240.00    0.00  
 0.00    0.00    0.00    0.00    0.00    0.00    0.00  11-105  a11_stu 
t0019714  Joseph Desetto   1,050.00    0.00    1,050.00    0.00    1,050.00  
 0.00    0.00    1,050.00    1,050.00    0.00    0.00    0.00  16-102  b32 
t0018967  Mark Davidson   2,335.00    35.00    2,300.00    0.00    2,300.00  
 0.00    0.00    2,300.00    2,300.00    0.00    0.00    0.00  17-102  b22 
VACANT  VACANT   1,695.00    0.00    1,695.00    1,695.00    0.00    0.00  
 0.00    0.00    0.00    0.00    0.00    0.00  18-101  a11  t0018904  Jessica
Strauss   1,240.00    20.00    1,220.00    0.00    1,220.00    0.00    0.00  
 1,220.00    1,220.00    190.00    0.00    0.00  18-105  a11_stu  VACANT 
VACANT   1,050.00    0.00    1,050.00    1,050.00    0.00    0.00    0.00  
 0.00    0.00    0.00    0.00    0.00  19-105  a11_stu  t0020335  Justin
Hoffiman   1,050.00    100.00    950.00    0.00    950.00    0.00    0.00  
 950.00    950.00    0.00    0.00    950.00  2-103  a11  t0019940  Jeffrey
Dailey   1,170.00    180.00    990.00    0.00    990.00    0.00    0.00  
 990.00    990.00    0.00    0.00    0.00  2-108  a22  t0018604  Alex Sato 
 1,400.00    100.00    1,300.00    1,300.00    0.00    0.00    0.00    0.00  
 0.00    0.00    0.00    0.00  2-206  a22  t0019987  Sharon Richardson 
 1,425.00    375.00    1,050.00    0.00    1,050.00    0.00    0.00  
 1,050.00    1,050.00    0.00    0.00    0.00  20-103  b11  t0020345  Martin
Dickinson   1,275.00    -125.00    1,400.00    0.00    1,400.00    0.00  
 0.00    1,400.00    1,400.00    0.00    0.00    0.00  22-101  a11  t0020465 
Dimitar Kovachev   1,240.00    -110.00    1,350.00    0.00    1,350.00  
 -1,350.00    0.00    0.00    0.00    0.00    1,350.00    0.00  27-103  a11 
t0020540  Gavin Cambre   1,170.00    145.00    1,025.00    0.00    1,025.00  
 0.00    0.00    1,025.00    1,025.00    0.00    0.00    0.00  27-106  a22 
t0020042  John Calhoun   1,450.00    240.00    1,210.00    0.00    1,210.00  
 0.00    0.00    1,210.00    1,210.00    0.00    0.00    0.00  27-208  a22 
t0019974  Executive Corporate   1,375.00    0.00    1,375.00    0.00  
 1,375.00    0.00    0.00    1,375.00    1,375.00    0.00    0.00    0.00 
29-101  a32  t0020340  Joaquin Brignoni   1,960.00    100.00    1,860.00  
 0.00    1,860.00    0.00    0.00    1,860.00    1,860.00    0.00    0.00  
 0.00  5-103  b22  VACANT  VACANT   1,695.00    0.00    1,695.00    1,695.00  
 0.00    0.00    0.00    0.00    0.00    0.00    0.00    0.00  410201w  WEO II,
LLC         24,845.00    1,060.00    23,785.00    8,005.00    15,780.00  
 -1,350.00    0.00    14,430.00    14,430.00    190.00    1,350.00    950.00 



 

Non-Revenue Units

 

       Total            24,845.00   23,785.00

 

Thursday, March 13, 2014

 

 

 

 

 

Page 1

 

Enders at Baldwin Park (410201)

Income Statement (12 months)

Period = Jan 2014-Apr 2014

Book = Accrual,GAAP; Tree = enders_is

 

       Jan 2014   Feb 2014   Mar 2014   Apr 2014   Total   4000000   Revenues 
                                                         4010000   Rental
Revenues                           4010100   Rent Potential                     
     4010601   Market rent potential   300,020    300,495    300,495  
 316,030    1,217,040   4010602   Loss to lease   -4.268    -5,176    -4,856  
 -5,087    -19,386   4010699   Total Rent Potential   295,752    295,320  
 295,639    310,943    1,197,654                                   4010200  
Adjustments to Rent                           4010603   Vacancy loss   -21,984  
 -18,278    -11,558    -20,772    -72,593   4010604   Employee rent allowance 
 -300    -300    -300    -300    -1,200   4010606   Rental concessions 
 -1,408    -4,980    -7,076    -3,172    -16,636   4010617   Model Units 
 -2,620    -2,620    -2,620    -2,620    -10,480   4010200   Total Adjustments
to Rent   -26,312    -26,178    -21,554    -26,864    -100,909              
                    4010999   Total Rental Revenues   269,440    269,141  
 274,085    284,079    1,096,745                                   4030200   Bad
Debt                           4030201   Bad debt expense   211    41  
 -2,482    2,250    20   4030299   Total Bad Debt   211    41    -2,482  
 2,250    20                                   4040100   Other Property Revenue 
                         4040102   Resid. - Guest suite   0    0    0    100  
 100   4040105   Resid. - NSF fees   200    -100    0    200    300   4040107  
Resid. - Application fee   1,050    850    950    1,225    4,075   4040108  
Resid. - Pet fee   1,850    2,000    800    1,200    5,850   4040109   Resid. -
Tenant damage   888    195    0    300    1,383   4040110   Resid. - Liquidated
Damages   2,001    0    0    5,863    7,864   4040113   Resid. - other income 
 0    825    748    362    1,936   4040114   Resid. - month to month   884  
 607    758    705    2,954   4040116   Resid. - redecorating fee   4,000  
 2,900    4,400    4,700    16,000   4040117   Resid. - term. tenant inc 
 -698    3,542    160    486    3,490   4040118   Resid. - storage fees   375  
 325    325    325    1,350   4040119   Resid. - late fees   1,000    1,095  
 1,457    1,419    4,971   4040127   Resid. - Garage   1,003    999    1,349  
 1,201    4,552   4040130   Other Income Concessions   -850    -3,300  
 -3,050    -3,250    -10,450   4040199   Total Other Property Revenue   11,703  
 9,938    7,897    14,837    44,375                                   4900000  
Total Revenues   281,354    279,120    279,499    301,166    1,141,140         
                         5000000   Expenses                                 
                         5100100   Payroll and Related                         
 5101501   Other labor costs - int   0    103    31    0    134   5101601  
Payroll - resid. manager   4,307    3,745    3,932    4,120    16,104 
 5101602   Payroll - resid. ast. mgr   2,399    2,092    2,563    2,514  
 9,568   5101603   Payroll - resid. leasing   182    2,754    922    -605  
 3,253   5101605   Payroll - resid. bonuses   925    890    720    725    3,260 

 

Thursday May 22, 2014
03:32 PM

 

 

 

 

Page 2

 

Enders at Baldwin Park (410201)

Income Statement (12 months)

Period = Jan 2014-Apr 2014

Book = Accrual,GAAP; Tree = enders_is

 

       Jan 2014   Feb 2014   Mar 2014   Apr 2014   Total   5101607   Payroll -
mainten. staff   2,893    2,434    2,573    2,813    10,712   5101608   Payroll
- groundsperson   2,758    2,300    2,453    2,603    10,115   5101612   Pay
tax/ben. - resident.   2,966    2,690    2,141    1,393    9,191   5101613  
Education - residential   59    58    58    57    233   5101615   Payroll
Benefits   2,530    2,173    2,259    2,294    9,257   5101618   Temporary -
Leasing   0    0    370    152    521   5101701   Payroll Reimbursement Acc 
 -5,021    -5,243    -5,117    -4,938    -20,319   5101799   Total Payroll and
Related   13,999    13,998    12,906    11,127    52,029                        
          5210000   Landscaping                           5210209   Landscaping
cont- ext   0    0    0    1,600    1,600   5210000   Total Landscaping   0  
 0    0    1,600    1,600                                   5210300   Utilities 
 0    0    0    745    745   5210119   Rubbish removal contract   -1,791  
 -1,893    -1,856    -1,850    -7,390   5210120   Rubbish Removal Reimb.   0  
 0    0    3,813    3,813   5230101   Electricity   938    -87    590    710  
 2,151   5230111   Electricity - Vacant   -163    -507    -67    -711    -1,448 
 5230114   Reimbursable utilities   -1,017    -2,486    -1,333    2,707  
 -2,129       Total Utilities                                                
          5210400   Redecorating                           5210401   Turnover -
Painting   1,245    4,130    1,177    1,610    8,162   5210402   Turnover -
carpet clean   400    75    250    235    960   5210403   Turnover - paint
supplies   2,391    1,985    0    1,485    5,861   5210405   Turnover -
cleaning   2,340    1,300    795    825    5,260   5210406   Turnover - clean
supplies   0    0    0    13    13   5210407   Turnover - misc. repairs   90  
 0    0    0    90   5210408   Turnover - other   173    649    0    540  
 1,362   5210400   Total Redecorating   6,639    8,139    2,222    4,707  
 21,708                                   5210100   Repairs and Maintenance 
                         5210101   Cleaning contract   340    530    225  
 -60    1,035   5210102   Cleaning supplies   0    168    0    0    168 
 5210105   HVAC maint. contract   0    300    0    0    300   5210106   HVAC
repair and maint.   432    144    702    776    2,052   5210111   Electrical
RandM - int   95    0    0    0    95   5210112   Electrical sup. - int   76  
 346    217    439    1,078   5210114   Plumbing supplies - int   162    498  
 59    136    855   5210117   Extermin. contract - int   0    0    0    132  
 132   5210127   Fire prot serv contract   0    0    0    293    293   5210130  
Doors and glass RandM - int   91    138    0    5    234   5210135   Misc. RandM
- int   0    325    0    0    325   5210136   Misc. RandM supplies   0    250  
 30    113    392   5210143   Locksmith and hardware   0    118    22    92  
 232   5210153   Appliance supplies   172    654    0    376    1,203 
 5210219   Parking garage RandM   885    0    435    125    1,445   5210100  
Total Repairs and Maintenance   2,253    3,471    1,689    2,426    9,840 

 

Thursday May 22, 2014
03:32 PM

 

 

 

 

Page 3

 

Enders at Baldwin Park (410201)

Income Statement (12 months)

Period = Jan 2014-Apr 2014

Book = Accrual,GAAP; Tree = enders_is

 

       Jan 2014   Feb 2014   Mar 2014   Apr 2014   Total   5250100   Marketing 
                         5250102   Promotion   77    166    487    23    752 
 5250105   Special programs   0    -27    0    0    -27   5250112   Internet
Infrastructure   867    0    1,888    327    3,082   5250113   Model apartments 
 0    0    0    390    390   5250114   Apartment guides   1,732    1,617  
 1,617    1,617    6,583   5250115   Internet   2,531    749    1,174    1,428  
 5,882   5250118   Mktg resident. retention   36    0    0    0    36 
 5250120   Mktg - furniture rental   192    233    0    0    425   5250122  
Locator fees   1,500    1,500    0    700    3,700   5250100   Total Marketing 
 6,935    4,238    5,166    4,485    20,824                                 
 5260100   General and Administrative                           5260101   Office
expense   264    234    95    75    668   5260102   Office supplies and equip 
 100    91    266    0    457   5260103   Telephone   0    0    0    256    256 
 5260104   Postage/freight/delivery   186    181    207    120    693 
 5260109   Credit reports   23    395    504    321    1,244   5260110  
Answering service   783    783    92    790    2,449   5260112   Copier expense 
 0    0    0    283    283   5260201   Memberships/Dues/Sub.   11,533  
 17,120    11,968    7,648    48,269   5260203   Licenses and permits   0  
 180    0    0    180   5260204   Association fees   31,616    31,616  
 32,815    32,515    128,563   5260301   Travel and entertainment   192    29  
 0    58    279   5260303   Meals Expense   60    0    0    0    60   5260601  
MIS expenses   1,647    1,373    1,442    1,434    5,896   5260701   Bank
charges   459    398    514    482    1,852   5260707   Common Area
Reimbursable   -45    -45    -45    -45    -180   5260100   Total General and
Administrative   46,818    52,355    47,859    43,938    190,970              
                    5269999   Total Expenses   75,626    79,715    68,509  
 70,991    294,842                                       Controllable Net
Operating Income   205,728    199,405    210,990    230,175    846,298         
                         5600000   Non Controllable Expense                     
                                     5280900   Management Fee                
          5280901   Property management fee   9,681    9,889    9,044  
 10,136    38,750   5280902   Prop Mgmt Fees - Incentive fees   0    0  
 3,213    0    3,213   5280900   Total Management Fees   9,681    9,889  
 12,257    10,136    41,963                                   5240100  
Insurance                           5240101   Insurance exp - property   5,077  
 5,077    5,077    5,132    20,364   5240102   Insurance exp - liab.   979  
 979    979    990    3,928   5240103   Insurance exp - other   1,401    -104  
 648    655    2,600   5240100   Total Insurance   7,458    5,952    6,705  
 6,778    26,892 

 

Thursday May 22, 2014
03:32 PM

 

 

 

 

Page 4

 

Enders at Baldwin Park (410201)

Income Statement (12 months)

Period = Jan 2014-Apr 2014

Book = Accrual,GAAP Tree = enders_is

 

       Jan 2014   Feb 2014   Mar 2014   Apr 2014   Total   5501000   Property
Taxes                           5010101   Real estate tax expense   46,826  
 46,608    46,608    46,608    186,650   6020202   Personal property tax   189  
 189    189    189    756   5501000   Total Property Taxes   47,015    46,797  
 46,797    46,797    187,406                                   5600000   Total
Non Controllable Expense   64,154    62,638    65,759    63,711    256,261      
                                Net Operating Income   141,575    136,767  
 145,231    166,464    590,037                                   6000000  
Non-Operating Expense                                                         
 6000000   Professional Fees                           5280101   Legal   150  
 0    7,213    1,731    9,094   5280204   Tax preparation fees   420    420  
 420    420    1,680   6001000   Total Professional Fees   570    420    7,633  
 2,151    10,774                                   6020200   Condominium
Related                           6050107   Tax Fees   0    0    0    1,210  
 1,210   6020200   Total Condominium Related   0    0    0    1,210    1,210 
                                 8100100   Interest Expense                     
     8100101   Mortgage int exp - first   59,826    54,036    59,826    57,896  
 231,583   8100100   Total Interest Expense   59,826    54,036    59,826  
 57,896    231,583                                       Total Non-Operating
Expense   60,396    54,456    67,459    61,256    243,567                   
                   Net Income   81,179    82,311    77,773    105,208  
 346,470                                   1800000   Capital                
                                          1080800   FF & E                     
     1080802   Office equipment   719    0    0    0    719   1081305   Res BI -
HVAC replace   0    0    617    3,182    3,799   1081306   Res BI - carpet
replace   7,037    12,199    5,717    4,987    29,939   1081309   Res BI -
appliance repic.   341    1,210    3,041    330    4,922   1081313   Res BI -
plumbing   458    0    0    0    458   1080800   Total FF & E   8,554  
 13,408    9,374    8,499    39,836                                       Total
Capital   8,554    13,408    9,374    8,499    39,836                        
              CASH FLOW FROM RECURRING OPERATIONS   72,625    68,902    68,398  
 96,709    306,634                                   1090000   Renovations &
Other Non-Recurring Capital                         

 

Thursday May 22, 2014
03:32 PM

 

 

 

 

Page 5

 

Enders at Baldwin Park (410201)

Income Statement (12 months)

Period = Jan 2014-Apr 2014

Book = Accrual,GAAP; Tree = enders_is

 

       Jan 2014   Feb 2014   Mar 2014   Apr 2014   Total   1090100   Exterior
Renovations                           1090114   Start Up Costs   2,121    0  
 0    0    2,121   1090100   Total Exterior Renovations   2,121    0    0    0  
 2,121                                   1090200   Unit Renovations           
               1090201   Vinyl/Floors   5,160    9,095    4,477    0    18,731 
 1090204   Lighting   1,432    5,037    4,780    0    11,249   1090205  
Appliances   268    1,515    5,728    0    7,510   1090206   Other   3,979  
 8,808    10,860    2,087    25,734   1090207   Payroll - Site Work   5,245  
 4,292    4,224    4,406    18,168   1090200   Total Unit Renovations   16,083  
 28,747    30,069    6,493    81,392                                   1090300  
Other Non-Recurring Capital                           1090309   Other   363  
 0    0    0    363   1090300   Total Other Non-Recurring Capital   363    0  
 0    0    363                                   1090599   Total Renovations &
Other Non-Recurring Capital   18,567    28,747    38,069    6,493    83,876 
                                     NET CASH FLOW   54,058    40,155  
 38,330    90,215    222,758 

 

Thursday May 22, 2014
03:32 PM

 

 

 

 





 

Exhibit H

 

WEO II INFORMATION

 

[ATTACHED ON FOLLOWING PAGES]

 



 

 



 

       $5,025,000                      Capital Call 10/29/2013   45%  $2,261,250
     Capital Call 2/24/2014   40%  $2,010,000  

Estimate as of May 14, 2014

      85%  $4,271,250     

 

       CASH FLOW
NET OF     13.00%              EXPENSES    Accrual     PREF   10/29/13  Capital
Call 1   (2,261,250)   (2,261,250)       02/24/14  Capital Call 2   (2,010,000) 
 (2,010,000)       03/31/14  Distributions   0    0        05/30/14  TOTAL SALE 
$4,271,250   $4,503,382  $ 232,132,26                        XIRR      0.00% 
 13.00%                                             $118,387.45 Paid by
JV/Bluerock                    $113,744.81 Paid by Waypoint  

 

 

 

 

 

ENDERS - CONDO CLOSINGS

 

Closing
Date  

[Illegible]

  Purchase Price   Apprised
value  Due from Buyer
@ Closing      Adjustments   Adjusted Total      As per [Illegible]
Book                   [Illegible]      12/20/13  [Illegible]   115,000     
 [Illegible]            119,689.09   2-103   #VALUE                      
 #VALUE      8/20/13  2-108   165,000       172,685.26            172,698.20  
2-100   #VALUE                        #VALUE      12/20/13  2-206   185,000     
 194,317.52            194,317.52   2-206   #VALUE                      
 #VALUE      3/2/14  5-103   200,000       243,477.43            249,477.43  
5-103   #VALUE                        #VALUE      12/17/13  10-206 
 [Illegible]       100,215.21            100,215.21   10-205   #VALUE       
                #VALUE      2/20/14  11-101   148,000       170,118.94          
 170,116.94   11-101   #VALUE                        #VALUE      8/15/13 
11-105   85,000       88,533.98            88,533.88   11-105   #VALUE       
                #VALUE      9/30/13  16-102   

[Illegible]

       265,722.31            265,722.31   16-102   #VALUE                      
 #VALUE      2/28/14  17-102   210,000       223,614.15            223,614.15  
17-102   #VALUE                        #VALUE      [Illegible]  18-101 
 130,000       [Illegible]       10,000.00    145,797.41   18-101   #VALUE  
                     #VALUE   Moving Exp  2/20/14  18-105   120,000     
 136.675.43            136,675.43   18-105   #VALUE                      
 #VALUE      12/16/13  19-105   [Illegible]       106.735.19          
 106,736.19   19-105   #VALUE                        #VALUE      1/16/14 
22-101   148,500       156,245.08       6,500.00    102,745.08   22-101 
 #VALUE                        #VALUE   Moving Exp  12/20/13  27-103   125,000  
    131,430.25       7,500.00    138,939.25   27-103   #VALUE                 
      #VALUE   Moving Exp  12/16/13  27-106   178,980       188,266.34          
 

[Illegible]

   27-106   #VALUE                        #VALUE      12/16/13  [Illegible] 
 244,795       256,486.40            256,486.40   28-101   #VALUE            
           #VALUE                      [Illegible]            2,721,131.00     
                                                                              
                      Option Closings / Payments                                
                3020.83      12/20/13  20-103           3,028.83   Option
Closing        3,028.83   20-103                           #VALUE      

[Illegible]

  20-103           5,000.00   Option Payment        5,000.00   20-103   #VALUE  
                     #VALUE                                           #VALUE  
                     [Illegible]      12/18/13  27-208           2,666.38  
Option Closing        2,666.38   27-208                           #VALUE    
 7/28/13  27-208           8,000.00   Option Payment        5,000.00   27-208 
 #VALUE                        #VALUE                                         
 #VALUE                               8/28/13  12-101           5,000.00  
Option Payment        5,000.00  

[Illegible]

   #VALUE                        #VALUE                      20,635.22          
 20,696.22                                                                  
                                  -     Lender Review [Illegible]   

[Illegible]

            25,000.00                                -     Other Fees Paid   

[Illegible]

       (7.09)   478.91   Lender Review Fees   #VALUE                      
 #VALUE     Credits for Rent and Security Dep   

[Illegible]

       (5,318.17)   8,760.00   [Illegible]   4,760.00                      
 #VALUE                                           #VALUE                 
 5760    -   Non-Cash Entry Total Paid prior to Termination   2,757,390.39     
      2,176,055.13       2,776,089.13                                          
                                                                              
                                       #VALUE                                 
                                                                            
 [Illegible]                             

 

                             closing stmt   other payments       total paid  
liabilites   [Illegible]  Termination Plan                                     
                        4/14/14  20-103        127,000.00   Appraised Value 
      127,000.00         257,000.00              287,000.00            4/14/14 
27-208        160,000.00   Appraised Value        160,000.00       
 668,000.00              668,000.00            4/14/14  12-101      
 200,000.00   Appraised Value        200,000.00    O/S M1g                   -  
         4/14/14  10-105        100,000.00   Appraised Value        100,000.00  
 73,500                   -            4/14/14  22-202        200,000.00  
Appraised Value        200,000.00    242,775                   -           
4/14/14  27-106        

[Illegible]

   Appraised Value        [Illegible]    0                                     
      956,000.00            

[Illegible]

    316,275    956,000.00              

956,000.00

                                                                          
Mortgage Related Indemnifications - Per Option [Illegible]                    
                                                                             
         20-103  Outstanding Mortgage   142,795    15,785   [Illegible]      
 15,795.00                        -    15,795.00                              
                                       27-206   Outstanding Mortgage   254,900  
 94,880  

[Illegible]

       94,960.00                      -   94,900.00                             
                                                                             
                       12-101   Outstanding Mortgage   302,114    102,112  

[Illegible]

       102,114.13                     -   65,550.00             [Illegible]  
 [Illegible]   [RESERVED        212,889.13                            -    -    
                                                            Add Fees and
Expenses                                                        Closing costs
      29,150.00            29,150.00         6,551.50              6,551.50  
 22,098.50    500.00  Balance of Broker Comm     21,630.00          
 21,630.00         21,630.00              21,630.00         -  Buyer Legal Fees
- est     [Illegible]   RESERVED        60,000.00         17,500.00  
 36,574.70         54,074.70    5,925.30    -  Lender Legal Fees - est   
 40,000.00   RESERVED        40,000.00         15,000.00            
 15,000.00    25,000.00    -  Environment Excrow     10,000.00          
 10,000.00         10,000.00              10,000.00         -  Tide insurance   
 [Illegible]            52,000.00         52,580.00              52,580.00  
      -  Dos Stamps     [Illegible]            4,676.00                     
 4,676.00         -  Interest paid to WP             9,807.83    9,807.83       
 4,676.00         8,807.83    9,807.83         -  Legal reserve     128,276.48  
RESERVED   (20,824.57)   89,451.81                        -    [Illegible]    - 
            [Illegible]            327,295.74                        -       
 -                                                    -         -            
                                                    Due upon Termination     

[Illegible]

            1,495,184.87         [Illegible]    36,574.70    9,607.33 -
 1,129,320.03    337,510.71    37,114.13                                   
 [Illegible]                           Total Paid prior to
Termination[Illegible]   RESERVED        2,776,088.13                           
         Due upon Termination     [Illegible] $ 441,165.61        1,495,184.87  
                                  [Illegible]    4,271,290.00          
 4,271,250.00                                                                 
                               191,804.84                                   
                          (24,480.00)                                       
                     207,500.00             $4,271,250.00                    
                                        $(441,165.61)                        
                     374,024.04             $-                              
                                                                             
 (37,114.13)            $3,830,034.39 $ 3,830,034.39                          
                              $3,888,813.33                                   
           #VALUE                                                            
                4,271,250                                                       
      (3,888,813)                                                           
$384,432.87                                                                    
                                                       $4,271,250.00          
                                                  $(207,500.00)              
                                                                             
                              $4,083,790.00                                   
             

 



 

 

 

EXHIBIT I

 

SUMMARY OF CONDOMINIUM UNITS STATUS

 

[ATTACHED ON FOLLOWING PAGES]

 



 

 

 

 

 

[texilogo.jpg]
888.491.1120
www.gmlaw.com

From the desk of:

Mark F. Grant, Esq.

200 East Broward Boulevard, Suite 1500

Fort Lauderdale, Florida 33301

Phone: 954.764.6660

Fax: 954.764.4996

Direct Phone: 954.527.2404

Direct Fax: 954.333.4004

Email: mark.grant@gmlaw.com

 

MEMORANDUMs

 

TO: Eric Wilensky     FROM: Mark F. Grant     DATE: May 20, 2014     SUBJECT:
Enders Place at Baldwin Park – 6 Remaining Unit Owners     cc: Eric Hade  
Joshua Leventhal

 



 

 

Pursuant to your request I am writing to set forth the status of the six units
not acquired by WEO II, LLC.

 

Resolved Units:

 

The payouts for Unit 20-103, formerly owned by Mulligan, and Unit 27-108,
formerly owned by JESZ Holdings, have been completed. Mulligan’s unit had a
mortgage held by Wells Fargo. $127,000.00 was sent to Wells Fargo in full
satisfaction. We are told Wells Fargo will be recording a satisfaction of
mortgage. The Unit owned by JESZ Holdings had no mortgage. It was entitled to
$160,000.00, less a $1,250.00 security deposit. Payment was sent to the owner.
See attached letter transmitting the payment to JESZ and the wire transfer
confirmation for payment to Wells Fargo for Mulligan.

 

Pending Units:

 

Unit 27-208 owned by Reyes: I have tried repeatedly to speak with the two
mortgage holders, PHH Mortgage and USAA. I’ve spoken with approximately a dozen
people at these two lending institutions and have been unable to find anyone who
could understand the termination of the condominium. Recently Mr. Reyes
forwarded to us letters which are attached to this Memorandum. I will be
following up with the contact people mentioned in the letters.

 

Miami | Ft. Lauderdale | Orlando | Tallahassee | W. Palm Beach | Boca Raton |
Stuart | Port St. Lucie | Naples | Aventura

 

 

 

 

May 20, 2014

Page No. 2

 

Unit 12-101 owned by Gibbons: Eric Hade is in final negotiations with Gibbons’
attorney for the payoff. This unit was valued at $200,000.00. We thought the
mortgage amount was $265,500.00. It turned out this was a reverse mortgage and
the balance has increased to $302,114.43. Eric Hade is close to finalizing the
negotiations at approximately $315,000.00 and is in the process of sending to me
the additional funds to pay off the loan. Attached is a copy of the payoff
statement.

 

Unit 22-202 owned by Bell. This unit was valued at $200,000.00. The mortgage
amount was $242,775.00. There is a $2,450.00 security deposit due to the tenant.
I am waiting to hear that the tenant has vacated the property or signed a new
lease. I will be following up with the mortgage holder, Quicken Loans, Inc.

 

Unit 10-105 owned by Hartley: This unit was valued at $108,000.00 with a
$73,500.00 mortgage. I have been in touch with Ms. Hartley. We have agreed to
settle this by paying her the $108,000.00 valuation less the current outstanding
mortgage balance. We are waiting for the payoff letter requested by Ms. Hartley.
In addition, Ms. Hartley will receive a $5,000.00 payment for a new air
conditioning system she installed and she will be signing a lease for up to six
months at $750.00 per month. Ms. Hartley will have the right to terminate the
lease on 15 days’ notice.

 

Currently we have $672,676.00 in our escrow account to pay the amounts due on
these four remaining units.

 

 

 

 

[texilogo1.jpg]
888-491-1120
www.gmlaw.com

From the desk of:

Mark F. Grant, Esq.

200 East Broward Boulevard, Suite 1500

Fort Lauderdale, Florida 33301

Phone: 954.764.6660

Fax: 954.764.4996

Direct Phone: 954.527.2404

Direct Fax: 954.333.4004

Email: mark.grant@gmlaw.com

 

May 6, 2014

 

JESZ Holdings, LLLP

7503 Chancellor Drive

Orlando, FL 32809

 

RE:Unit 27-208, Enders Place at Baldwin Park

 

Dear Sir:

 

 Pursuant to our recent telephone conversations and the Plan of Termination of
Enders Place at Baldwin Park, a Condominium, there is $160,000 available to JESZ
Holdings, LLLP as the former owner of the above unit. As we discussed, the
Termination Trustee is deducting $1,250.00 from the $160,000 amount because of
the security deposit due to the tenant in this unit.

 

 Enclosed please find my law firm’s trust account check in the amount of
$158,750 which represents payment in full to JESZ Holdings, LLLP as the former
owner of this unit.

 

  Very truly yours,       GREENSPOON MARDER, P.A.       /s/ Mark F. Grant, Esq.
  Mark F. Grant, Esq.

 

cc:Waypoint Enders Owner, LLC (as
Termination Trustee)

 

Aventura | Boca Raton | Ft. Lauderdale | Miami | Naples | Orlando | Port St.
Lucie | Tampa | West Palm Beach

 

 

 

 

  BB&T     Fort Lauderdale, FL 33301 3082



    63-9138/2631                         

[texilogo2.jpg]

 

Trust Account   May 6, 2014 100 W Cypress Creek Rd, Suite 700   AMOUNT Port
Laudordale, FL 33309   *****************$158,750.00*

 

Pay to the

Order of JESZ HOLDING, LLLP

 

The Sum of One Hundred Fifty-Eight Thousand Seven Hundred FIfty and 00/100 Void
after 180 Days

Dollar(s)

 

  [texisigpg4.jpg]  32581.0001 - Release of funds to Owner. [illegible]

 

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 

Greenspoon Marder, P.A.   Check Date   Check Number: 3082 20165 - JESZ HOLDINGS,
LLLP   05/06/2014    



Date  Description  Client.Matter   Amount  05/06/14  Release of funds to Owner. 
 32581.0001   $158,750.00 

 

Account - 14477 Trust - BB&T - Real Estate FTL   Check Amount: $158,750.00

 

Greenspoon Marder, P.A.   Check Date   20165 - JESZ HOLDINGS, LLLP   05/06/2014
  Check Number: 3082



Date  Description  Client.Matter   Amount  05/06/14  Release of funds to Owner. 
 32581.0001   $158,750.00 

 

Account - 14477 Trust - BB&T - Real Estate FTL      11 - FLL-D / Sheila
Goldstein Check Amount: $158,750.00

 

 

 

 

Susan Scheid  

 

From: Marcia Schmalz Sent: Thursday, April 17, 2014  4:06 PM To: Sheila
Goldstein Subject: FW: BB&T Debit Wire Confirmation #secure# 2014041700008968

 

From: DoNotReply.WireConfirmations@BBandT.com
[mailto:DoNotReply.WireConfirmations@BBandT.com]

Sent: Thursday, April 17, 2014 4:02 PM

To: banking

Subject: BB&T Debit Wire Confirmation #secure# 2014041700008968

 

[texilogo3.jpg]

 

Treasury Management Client Support

800-774-8179 (option 1, then option 1)

 

DEBIT CONFIRMATION

 

Transaction Reference Number:   2014041700008968 Value Date:   04/17/2014
Account Number:   XXXXXXXXX Account Name:   GREENSPOON MARDER PA Reference
Number:   0417233 Transaction Posting Time:   2014/04/17 15:58:52       Amount:
127,000.00   Currency: US DOLLAR       Debit Party Information:  
D/0000241402630/     GREENSPOON MARDER PA     IOTA ACCT     100 W CYPRESS CREEK
RD STE 700     FT LAUDERDALE FL 33309-2195       Sender’s Reference:  
3699162WTQP       Credit Party Information:   P/0407     WELLS FARGO SAN
FRANCISCO     420 MONTGOMERY ST, 7TH FL     SAN FRANCISCO     CA 94104-1298    
  Originator to Beneficiary Information:   /3002182198

 

1

 

 

    WELLS FARGO HOME MORTGAGE     8480 STAGECOACH CIRCLE     FREDERICK, MD
21701       Originating to Beneficiary Information:   LOAN #
0290896257 WAYPOINT ENDERS/

 

NOTE: THE INFORMATION CONTAINED IN THIS EMAIL MESSAGE IS PRIVILEGED AND
CONFIDENTIAL INFORMATION INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY
NAMED ABOVE. IF THE READER OF THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU
ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPY OF THIS
COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONE AND RETURN THE ORIGINAL MESSAGE
TO US. THANK YOU.

 

[illegible]

 

** To protect your confidential information, this message has been securely
delivered to you by BB&T using either Cisco Registered Envelope Service (CRES)
or Transport Layer Security (TLS) secure email protocol. **

 

2

 

 

PHH Mortgage

[texiheader.jpg]

2001 Bishops Gate Boulevard Tel 1-800-449-8722 Mt. Laurel NJ 08054 Fax
1-856-917-8300

 

May 14, 2014

  Loan Number: 0038866042   Property Address:   4225 Fox St Unt 208 Joseph L
Reyes Jr Orlando FL 32814

Kelly R Reyes

1701 Meeting Place #218

Orlando FL 32814

 

Attorney Name : SHAPIRO & FISHMAN Attorney Phone No. : (813)880-8888

 

Dear Customer:

 

At this time your mortgage account is paid through 12-01-13 and has been
referred to an attorney to begin the foreclosure process. You may have received
one or more communications regarding assistance opportunities previously. We are
sending this letter as an additional attempt to assist you while your account is
in foreclosure proceedings. Even if you have not inquired previously or your
prior attempts at loss mitigation options were unsuccessful, you can still be
evaluated for alternatives to foreclosure. These programs were implemented on
behalf of your Mortgage Investor in order to provide the proper assistance
needed to cure any delinquencies due to any unexpected hardships you may have
experienced. Your Case Manager is available to review any of these programs with
you and will be able to provide a loss mitigation application package to get you
started. Their contact information is as follows:

 

Case Manager:    MICHAEL CARTER

Telephone Number:    800-750-2518  ext,  88769

Email:    Michael.Carter2@mortgagefamily.com

 

Again, it is imperative you realize that your account has been sent to an
attorney. This process cannot and will not be postponed and/or cancelled until
we have an approval from your Mortgage Investor for an appropriate Workout
program. You must submit a loss mitigation application package to request
consideration for available foreclosure prevention alternatives.

 

Please call us as soon as possible so that we may assist you in saving your home
from foreclosure.

 

Additionally, upon written request we will provide you with the following
information about your loan:

 

1.   A copy of your payment history since you were last less than 60 days past
due; or 2.   A copy of your note; or 3.   Copies of assignments of mortgage or
deed of trust to demonstrate that the foreclosing party has the right to
foreclose; or 4.   The name of the investor that holds your loan; or 5.   The
total amount needed to reinstate or bring your loan current, and the amount of
the principal obligation under the mortgage; or 6.   The date through which your
loan is paid; or 7.   The date of the last full payment; or 8.   The
current  interest rate in effect for your loan; or 9.   The date on which the
interest rate may next reset or adjust; or 10.   The amount of any prepayment
fees to be charged (if applicable); or

 

Log in to www.mortgagequestions.com — your servicing website connection.

 

 

 

 

PHH Mortgage

[texiheader.jpg]

2001 Bishops Gate Boulevard Tel 1-800-449-8722 Mt. Laurel NJ 08054 Fax
1-856-917-8300

 

  11. A description of any late payment fees; or   12. The names, addresses,
telephone numbers and Internet addresses of one or more counseling agencies or
programs approved by HUD; or   13. A statement outlining loss mitigation efforts
undertaken prior to foreclosure referral; including contact or attempted contact
attempts, as well as information on why you were ineligible for a loan
modification or other loss mitigation program options (if applicable).

 

Requests can be sent to the below address:

Mortgage Service Center

2001 Bishops Gate Blvd

Mt Laurel NJ 08054

Mailstop SV-01

Attention: Documentation Requests

 

Thank you in advance for your cooperation.

 

Sincerely,

 

Foreclosure Department

Mortgage Service Center

 

FC017 5NB

 

Log in to www.mortgagequestions.com — your servicing website connection.

 

 

 

 

PHH Mortgage

[texiheader.jpg]

2001 Bishops Gate Boulevard Tel 1-800-449-8722 Mt. Laurel NJ 08054 Fax
1-856-917-8300

 

*** PAYOFF STATEMENT ***

 

May 12, 2014

 

Joseph L Reyes Jr

Kelly R Reyes

1701 Meeting Place #218

Orlando, FL 32814

 

  LOAN NO: 0038866042   LOAN TYPE: Conventional   INVESTOR: 499-1701791381  
BILL MODE: 9

 

MORTGAGOR(S): PROPERTY INFORMATION: Joseph L Reyes Jr 4225 Fox St Unt 208 Kelly
R Reyes Orlando 32814   (954)527-2404  (407)738-5853

 

Due Date of Monthly Payment: January 01, 2014      Interest Rate 3.37500%    
The Current Principal Balance is:  $188,501.99  Total Interest Due as of
06-01-14   3,180.96  Unpaid Late Charges   148.86  Lien Release Fee   35.00 
Recording Fee   10.00  Payoff valid through (June 01, 2014)     TOTAL AMOUNT DUE
TO PAY LOAN IN FULL BY 06-01-14  $191,876.81         Wire Fee  $25.00  TOTAL
AMOUNT DUE TO PAY LOAN IN FULL BY WIRE BY 06-01-14  $191,901.81 

 

THIS STATEMENT REFLECTS THE TOTAL AMOUNT DUE UNDER THE TERMS OF THE
NOTE/SECURITY INSTRUMENT THROUGH THE CLOSING DATE WHICH IS 06-01-14

If this obligation is not paid in full by this date, then you should obtain from
us an updated payoff amount before closing.

 

IF PAYING BY WIRE

Domestic wire transfers provide the fastest way to receive payoff funds and
thereby minimize the possibility of additional per diem interest being due and
payable. Please note that we do not accept international wire transfers. If
paying by wire transfer there may be a processing fee included in the “Total Due
to Pay Loan In Full Via Wire” figure above.

 

SEND WIRES TO:

Wells Fargo Bank (Standard Bank Format)

707 Wilshire Blvd., Los Angeles, CA 90017

XXXXXXXXXXXXXXXXXXXXXXXXX

Credit To: Mortgage Service Center

Payoff Funds for Loan No: 0038866042

 

XP031/M01

 

Log in to www.mortgagequestions.com — your servicing website connection.

 

 

 

 

PHH Mortgage

[texiheader.jpg]

2001 Bishops Gate Boulevard Tel 1-800-449-8722 Mt. Laurel NJ 08054 Fax
1-856-917-8300

 

Page 2 Loan No.: 0038866042  (XP032-133/M01)  05-12-14

 

A wire transfer received by 5:00 PM Eastern Time will be applied as of the date
of the wire. Please ensure all wire information is accurate and complete.
Receipt of inaccurate wire information will result in the wire being returned
within 10 days. Should that occur you will be responsible for the additional
interest due.

 

Funds received after the “Total Amount Due to Pay Loan in Full” date indicated
require additional interest of $ 17.43 per day. If your loan has mortgage
insurance (“MIP”) you may also be required to pay an additional month of MIP if
the payment is received in the calendar month following the “Total Amount Due to
Pay Loan in Full” date.

 

IF PAYING BY CHECK

If you choose to send funds via check, only certified funds or attorney trust
checks will be accepted for payment in full. Personal checks and/or third party
checks will be returned. Checks must be made payable to Mortgage Center and be
attached to the form at the bottom of this page.

 

SEND CHECKS TO:

Overnight Mail Address

Mortgage Service Center

Attention: Mail Stop SV-20

2001 Bishops Gate Blvd

Mount Laurel, NJ 08054

 

The payoff balance above does not include any additional charges (other than
interest) that may be generated from today’s date through the date of payoff
These additional charges may include escrow advances for taxes and insurance
late charges, adjustments for returned checks etc. CONTACT OUR OFFICE. AT THE
ABOVE REFERENCED NUMBER, PRIOR TO CLOSING TO DETERMINE IF THIS STATEMENT STILL
ACCURATE. Our lien will not be satisfied until any and all amounts secured by
the mortgage or deed of trust have been paid in full.

 

Last paid tax amount $ 1,508.43 on 11-07-13

Current Escrow Balance $ 352.35

 

Issuance of this statement does not suspend the requirement to make the monthly
payments when due. A late charge of $ 49.62 will be assessed 15 days after the
due date if payoff funds have not been received.

 

We do not provide verbal updates. However, with proper authorization, we may
provide you with the principal and escrow balances in order to assist you in
determining if any changes were made.

 

Log in to www.mortgagequestions.com — your servicing website connection.

 

 

 

 

PHH Mortgage

[texiheader.jpg]

2001 Bishops Gate Boulevard Tel 1-800-449-8722 Mt. Laurel NJ 08054 Fax
1-856-917-8300

 

If you have automatic debit of your monthly mortgage payment from your bank
account, please be aware this will continue to debit each month until you notify
us or the loan pays in full. Please contact the above number at least 15 days
prior to the next scheduled withdrawal if you wish to stop this service.

 

Note:

-In accordance with the Code of Federal Regulations Title 24 202.5(d), the
Lender or Mortgagee shall not use escrow funds for any purpose other than that
for which they were received.

-This means even if you have funds in your escrow account when you pay off your
loan with us, they will not be credited towards your unpaid principal balance,
interest due, or any fees that are due.

-If there are funds in your escrow account when you pay the loan in full, the
escrow will be settled in accordance with applicable Federal law.

 

Upon receipt of funds to pay the loan in full, the debt is considered closed and
a lien release will be automatically processed and sent to the county for
recording. You are not required to submit a request to close the debt or release
the lien, but at your option such requests can be submitted to Mortgage Service
Center at the address provided above.

 

Log in to www.mortgagequestions.com — your servicing website connection.

 

 

 

 

877-443-0672 5/5/2014 1:57:59 PM  PAGE    2/002 Fax Server

 

REPRESENTATION OF PRINTED DOCUMENT

 

  MORTGAGE PAYOFF STATEMENT

 

[texilogo4.jpg] CONTACT INFORMATION
Customer Service: 1-888-480-2432
Monday – Thursday: 8:00a.m. – 8p.m. CST
Friday: 8:00a.m. – 6p.m. CST
www.MyNationstarMtg.com

 

  Statement Date: 05/05/2014 3-892-02307.0000135-001 Payment Due Date:
05/01/2014   Loan Number: 0600381602   Loan Type: CONV   Investor Number: AIH
MICHAEL GIBBONS       Property MICHAEL R GIBBONS   Address: 4265 CENTERGATE LANE
    ORLANDO FL 32814         Recipient Fax: (407) 843-4444   Recipient Email:  
  Third Party Email:  

 

[illegible]

 

Current Unpaid Principal Balance:
(at annual interest rate of 2.625%)  $300,772 52  Interest calculated from
04/01/2014 to 05/31/2014  $1,306 87  Escrow Advances  $04  Fax Fee  $25.00 
County Recording Fee  $10.00 

 

Total Amount to Pay Loan in Full
(through 05/31/2014)  $302,114.43 

 

[illegible]

 

Principal and Interest  $657.94  Escrow Payment  $241.34  Monthly Mortgage
Payment  $899.28         Escrow Balance*      Suspense Balance**      Daily
Interest Per Diem  $21.93 

 

* Escrow balance cannot be used as credit toward payoff. Escrow Balance is
subject to change and may not be used towards the payoff of the loan unless
written authorization from mortgagor(s) is received.

 

** Suspense balance is subject to change.

 

[illegible]

 

Estimated Disbursements  Due Date   Amount  BORR PAID MI100   04/01/2014 
$241.34 

 

We will continue to make disbursements of all escrow items (hazard, [illegible],
taxes, etc.) up to the date of payoff. It is the responsibility of the
borrower(s) and their closing agent to obtain a refund should a double payment
occur.

 

Continue to make scheduled payments. If payoff is received after 05/31/2014 and
a payment has not been made, a late charge may be assessed and should be added
to the payoff amount due. Do not stop payment on any payments remitted prior to
your payoff closing date. If any payment previously applied to this account is
returned or dishonored for any reason, the payoff amount will be insufficient

 

Total amount due is good through 05/31/2014. Funds received alter that date or
funds that cannot be posted due to missing or incorrect information will require
an additional $21.93 of interest per day. Funds that cannot be clearly
identified will be returned and additional fees, costs and disbursements will
continue to accrue

 

[illegible]

 

WIRING INSTRUCTIONS:   CASHIERS CHECKS* VIA MAIL/OVERNIGHT: XXXXXXXXXX
Bank Name: Wells Fargo Bank, NA
Bank Address: 420 Montgomery Street, San Francisco, CA 94104  

Cashiers Checks* must be made payable to
Nationstar Mortgage and mailed to:
Nationstar Mortgage LLC
ATTN: Account Services
350 Highland Drive
Lewisville TX 75007

* Customer Name, Loan Number, and Property Address should be provided on all
cashier’s checks and correspondence

 

[illegible]

 

PAYOFF FUNDS MUST BE REMITTED VIA WIRE TRANSFER OR CASHIER’S CHECK ONLY

 

We do not accept personal checks third party checks, attorney/trustee checks,
money orders, och/arc entries direct deposit internal bank-to-bank adjustments
or other negotiable instruments. Check instruments stamped with [illegible]
certified funds do not suffice. Any payoff proceeds received that are not in the
form of a cashier’s check or wire will be returned to the sender. Additional
fees costs disbursements and interest may continue to accrue on the loan until
the adequate payoff funds are recovered to satisfy the mortgage

 

Funds must be received by 5:00pm Central Time for same day processing. Funds
received after 5:00 pm Central time will be posted the following business day
Payoff funds are not posted on weekends or holidays. Interest will continue to
accrue on the loan for these days

 

All payoff figures are subject to final verification of the note holder. We may
adjust any portion of this statement at anytime, for the following reasons,
including but not limited to escrow disbursements made on behalf of the
customer, fee advances, items returned by your financial institution including
previously made payments, additional fees of charges, and any good faith and/or
inadvertent clerical errors

 

If you do not send sufficient funds to pay your loan in full we will complete
the payoff utilizing funds from your escrow account when express written
authorization is received. Interest will continue to accrue until we receive
full payment

 

Upon processing of payment in full and within State specified guidelines, the
necessary documents will be forwarded to the Trustee and/or County Recorder’s
Office to release our lien. When applicable, and as mandated by state
guidelines, any over payment or remaining escrow funds will be disbursed off the
loan no more than 20 business days after the payoff has occurred and will
subsequently be mailed thereafter. If you are moving please provide your new
mailing address for refunds year-end statements and other documents

 

Nationstar Mortgage is a debt collector Nationstar is attempting to collect a
debt and any information obtained will be used for that purpose. However, if you
are in bankruptcy or received a bankruptcy discharge of this debt, this
communication is not an attempt to collect the debt against, you personally, but
is notice of possible enforcement of the lien against the collateral property

Nationstar will not provide a verbal payoff quote.

 

If you are currently enrolled in an E-Pay/Direct Pay/ACH Payment Program, please
ensure you discontinue that service in an effort to avoid any unnecessary debits
against your bank account.

POVC

INTERNET REPRINT

 



 

 

 



Exhibit J

 

NOTICES OF DEFAULT

 

NONE

 

 

 

 

Exhibit K

 

BUY-SELL TRANSFER RIDER

 

[ATTACHED ON FOLLOWING PAGES]

 



 

 

 

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

(CME)

 

BUY-SELL TRANSFER

 

(Revised 9-1-2011)

 

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.Section 7.03(d) is deleted and replaced with the following:

 



(d)Buy-Sell Transfer. (1) A one-time Transfer pursuant to a buy-sell agreement
or similar agreement of the interests in Borrower of WAYPOINT BLUEROCK ENDERS
JV, LLC (“Managing Interest”) to WAYPOINT ENDERS INVESTORS LP (“Equity
Interest”) (either by purchase of the ownership interest of the Managing
Interest or replacement of the Managing Interest as the general partner, manager
or managing member) or (2) a one-time Transfer pursuant to buy-sell agreement or
similar agreement of the Equity Interest to the Managing Interest, together with
a simultaneous one-time Transfer of the interest of Waypoint Enders GP, LLC in
Managing Interest to BR Enders Managing Member, LLC (each alternative a
“Buy-Sell Transfer”), provided that each of the following conditions is
satisfied:

 

(i)Borrower provides Lender with at least 30 days prior Notice of the proposed
Buy-Sell Transfer and pays to Lender the Transfer Review Fee.

 

(ii)At the time of the proposed Buy-Sell Transfer, no Event of Default has
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default; provided, however, if the Buy-Sell Transfer
would cure the Event of Default, the Buy-Sell Transfer must occur within 60 days
after all conditions in this Section have been met to Lender’s satisfaction.

 

(iii)Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys’ Fees and Costs, incurred by Lender in
connection with the Buy-Sell Transfer.

 

(iv)At the time of the Buy-Sell Transfer, Borrower pays to Lender a Transfer Fee
in the following amount, as applicable:

 

(A)$25,000 $50,000 if the Managing Interest will retain the managing member
interest or general partnership interest, as applicable, in Borrower,

 

(B)$50,090 $25,000 if the Equity Interest will obtain directly or indirectly the
managing member interest or general partnership interest in, or would become the
non-member manager of Borrower, as application (“New Borrower Principal”)

 

Rider to Multifamily Loan and Security Agreement (CME)
Buy-Sell TransferPage 1

 

  

(V)If there is a New Borrower Principal, New Borrower Principal At the time of
the Buy-Sell Transfer, if the Equity interest is transferred to Managing
Interest then Managing Interest or its Affiliate provides a replacement
guarantor (‘‘New Guarantor") acceptable to Lender in Lender’s Discretion, and
each of the following requirements is met:

 

(A)New Guarantor has a net worth of at least $10,000,000, and liquid assets of
at least $1,750,000.

 

(B)Lender has received all information and organizational documents requested by
Lender in Lender’s Discretion, with respect to New Guarantor.

 

(C)New Guarantor executes a Guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date (“New
Guaranty”), however, if New Guarantor is an entity, the New Guaranty has been
modified to include, at New Guarantor’s option, either the Rider to Guaranty -
Material Adverse Change, or the Rider to Guaranty - Minimum Net Worth/Liquidity.

 

(D)Section 9.01 will be deemed to be modified to insert the following as a new
subsection:

 

(t)Any failure by Guarantor to comply with the Minimum Net Worth/Liquidity Rider
to the Guaranty, or the Material Adverse Change Rider to the Guaranty, if
applicable.

 

(vi)The Mortgaged Property continues to be managed by the initial Property
Manager or a successor Property Manager satisfactory to Lender pursuant to a
property management agreement approved by Lender in writing, provided that such
successor Property Manager and Borrower execute an assignment of the management
agreement in form acceptable to Lender,

 

(vii)At the time of the proposed Buy-Sell Transfer, if the Equity Interest
becomes a New Borrower Principal, it certifies to Lender that its net worth and
liquidity are substantially the same as its net worth and liquidity as of the
date of this Loan Agreement and there is not any pending bankruptcy,
reorganization or litigation which would substantially negatively affect such
net worth and/or liquidity,

 

(viii)Lender receives organizational charts reflecting the structure of Borrower
prior to and after the Buy-Sell Transfer.

 

Rider to Multifamily Loan and Security Agreement (CME)
Buy-Sell TransferPage 2

 

 

(ix)If a nonconsolidation opinion was delivered on the Closing Date and if,
after giving effect to the Buy-Sell Transfer and all prior Transfers, 50% or
more in the aggregate of direct or indirect interests in Borrower are owned by
any Person and its Affiliates that owned less than a 50% direct or indirect
interest in Borrower as of the Closing Date, Borrower delivers to Lender an
opinion of counsel for Borrower, in form and substance satisfactory to Lender
and to the Rating Agencies, with regard to nonconsolidation.

 

(x)Lender receives confirmation acceptable to Lender that the requirements of
Section 6.13 continue to be satisfied.

 

(xi)For purposes of the Preapproved Intrafamily Transfers set forth in Section
7.04, if applicable, New Guarantor will be deemed to be the person or entity set
forth in Section 7.04(b)(ii),

 

B.The following definitions are added to Article XII:

 

“Buy-Sell Transfer” is defined in Section 7.03(d).

 

“Equity Interest” is defined in Section 7.03(d).

 

“Managing Interest” is defined in Section 7.03(d).

 

Rider to Multifamily Loan and Security Agreement (CME)
Buy-Sell TransferPage 3

 

 



 

Exhibit L

 

PHASE I UPDATE

 

[FIRST 7 PAGES OF 329 PAGES
ATTACHED ON FOLLOWING PAGES; THE FULL PHASE I UPDATE FILE
WAS SENT ELECTRONICALLY TO PURCHASER AND PURCHASER ACKNOWLEDGES RECEIPT THEREOF]

  



 

 



 

[tex10-115exl.jpg]

 

FREDDIE MAC

MULTI-FAMILY SELLER/SERVICER

PHASE I ENVIRONMENTAL SITE ASSESSMENT

 

Enders Place at Baldwin Park

4248 New Broad Street

Orlando, Orange County, Florida 32814

 

Prepared For:

 

Waypoint Enders Owner, LLC

555 North Point Center East, Suite 400

Alpharetta, Georgia 30022

 

and

 

Freddie Mac

 

and

 

Deutsche Bank Trust Company Americas,

as Trustee for the Registered Holders of Wells Fargo Commercial Mortgage
Securities, Inc.,

Multifamily Mortgage Pass-Through Certificates, Series 2013-K26,

having an address at c/o Wells Fargo Bank, National Association, Commercial
Mortgage

Servicing, 2010 Corporate Ridge, Suite 1000, McLean, VA 22102

 

Prepared By:

 

Blackstone Consulting LLC

Project No. WAYRGA001.02

 

March 10, 2014

 

Offices Nationwide Tel 866-635-8515 www.blackstoneconsulting.com

 

 

 

 



Blackstone Consulting LLC

 

TABLE OF CONTENTS

 

SIGNATURES OF ENVIRONMENTAL PROFESSIONALS i EXECUTIVE SUMMARY ii 1.0
INTRODUCTION 1   1.1 Purpose 1   1.2 Special Terms and Conditions 2   1.3 Scope
of Services 2   1.4 Significant Assumptions and Data Gaps 3 2.0 USER PROVIDED
INFORMATION 5   2.1 Reason For Performing the Phase I ESA 5   2.2 Environmental
Liens and Activity Use And Limitations (AULs) 5   2.3 Specialized Knowledge,
Commonly Known & Degree of Obviousness     6   2.4 Value Reduction for
Environmental Issues 6   2.5 Owner, Key Site Manager, and Occupant Information 6
  2.6 Past Owners, Operators and Occupant Interviews 7   2.7 Reliance 7 3.0 SITE
DESCRIPTION 8   3.1 Site Characteristics arid Features 8   3.2 Utilities 9 4.0
VICINITY RECONNAISSANCE 10 5.0 PHYSICAL SETTING 11 6.0 HISTORICAL INFORMATION
REVIEW 12   6.1 Historical Fire Insurance Maps 12   6.2 Aerial Photographs 13  
6.3 Historical Topographic Maps 14   6.4 Agency Records, Interviews and Other
Historical Sources 15   6.5 City Directories 16   6.6 Environmental Lien/AUL
Search 16   6.7 Previous Environmental Reports 16   6.8 Historical Information
Conclusions 17 7.0 ENVIRONMENTAL DATABASE SEARCH AND REVIEW 18   7.1 Federal,
State, Local, Tribal and Proprietary Databases 18   7.2 Unmappable Facilities 21
  7.3 Affirmation 22   7.4 Environmental Database Search and Review Conclusions
22 8.0 SITE INSPECTION 23   8.1 Underground Storage Tanks (USTs) 23   8.2
Aboveground Storage Tanks (ASTs) 23   8.3 Chemicals and Materials Usage 24   8.4
Hazardous Wastes 24   8.5 Non-Hazardous Wastes 24   8.6 Polychlorinated
Biphenyls (PCBs) 25   8.7 Wastewater Discharges 25   8.8 Stormwater Discharges
26   8.9 Pits, Ponds, and Lagoons (On-site Process Water Discharge) 26   8.10
Wells 26   8.11 Underground Product Pipelines 27   8.12 Odors 27

 



Project No. WAYRGA001.02 Enders Place at Baldwin Park   Orlando, Orange County,
Florida

 

 

 

 



Blackstone Consulting LLC

 

  8.13 Pools of Liquid 27   8.14 Stressed Vegetation or Stained Surfaces 27  
8.15 Site Inspection Conclusions 27 9.0 ASTM NON-SCOPE CONSIDERATIONS 28   9.1
Asbestos-Containing Materials (ACM) 28   9.2 Lead-Based Paint (LBP) 28   9.3
Radon Gas 29   9.4 Apparent Mold Growth (AMG) 30   9.5 Lead In Drinking Water 31
  9.6 Environmental Superlien 31 10.0 CONCLUSIONS, RECOMMENDATIONS AND O&M
PROGRAMS 32

 

APPENDICES

 

Appendix A: Freddie Mac Multi-Family Seller/Servicer Guide Form 1103 Appendix B:
Site Maps, Plans and Photographs



  ■ Site Location Map   ■ Site Plan   ■ Site Photographs   ■ List of Parcel
Identification Numbers



Appendix C: Historical Sources



  ■ Historical Fire Insurance Maps   ■ Historical Aerial Photographs   ■
Historical Topographic Maps



Appendix D: Previous Environmental Report Appendix E: Environmental Database
Search Report Appendix F: AAI User Questionnaire Appendix G: Qualifications of
Professionals

 



Project No. WAYRGA001.02 Enders Place at Baldwin Park   Orlando, Orange County,
Florida

 

 

 

 



Blackstone Consulting LLC

 

SIGNATURES OF ENVIRONMENTAL PROFESSIONALS

 

This Phase I Environmental Site Assessment (ESA) Report documents the research
methodology used by qualified environmental professionals of Blackstone
Consulting LLC (Blackstone) to identify recognized environmental conditions
using the scope and limitations of ASTM Standard E 1527-13, the Freddie Mac
Phase I ESA Guidelines, and the March 5, 2014 proposal (Agreement) between
Waypoint Residential and Blackstone.

 

We declare that, to the best of our professional knowledge and belief, we meet
the definition of Environmental Professional as defined in §312.10 of 40 CFR
312, and we have the specific qualifications based on education, training, and
experience to assess a property of the nature, history, and setting of the site.
We have developed and performed the all appropriate inquiries in conformance
with the standards and practices set forth in 40 CFR Part 312.

 

Prepared By:               /s/ Porter P. Morgan   03/10/14   Porter P. Morgan  
Date   Senior Project Manager               Technical Review and Concurrence By:
              /s/ Russell K. Balderson   03/10/14   Russell K. Balderson   Date
  Associate               Principal Review By;               /s/ Stephen E.
Manelis   03/10/14   Stephen E. Manelis   Date   Principal      

 

  DD QA/QC

 



Project No. WAYRGA001.02 Enders Place at Baldwin Park   Orlando, Orange County,
Florida

 

i

 

 

Blackstone Consulting LLC

 

EXECUTIVE SUMMARY

 

Blackstone Consulting LLC (Blackstone) performed a Phase I Environmental Site
Assessment (Phase I ESA) of the Enders Place at Baldwin Park apartments located
at 4248 New Broad Street in Orlando, Orange County, Florida (site). The purpose
of the Phase I ESA is to identify recognized environmental conditions (RECs) in
general accordance with ASTM Standard E 1527-13, the Freddie Mac Multi-Family
Seller/Servicer Phase I ESA Guidelines (Freddie Mac Phase I ESA Guidelines), and
other agreed-upon ASTM Non-Scope Considerations (Business Environmental Risk
Issues). It is understood that the site is being evaluated for loan
considerations.

 

SITE INSPECTION       Name of Inspector: Porter Morgan     Date of Inspection:
March 6, 2014     Site Representative: Ms. Mimi Garcia, Property Manager, and
Mr. Jose Arguinzoni, Maintenance Manager, both with Enders Place at Baldwin
Park,     SITE DESCRIPTION       Street Address: 4248 New Broad Street     City
and State: Orlando, Florida     County: Orange     Legal Description: There are
198 Parcel Identification Numbers (PINs) associated with the site. Please see
Appendix B for a complete list of the PINs.     Owner(s): Waypoint Enders Owner,
LLC     Site Size: Approximately 8.9 acres     Site Use: The site is a
multi-family residential apartment community developed with 27 two- and
three-story apartment buildings containing 220 total dwelling units.
Additionally, the site is developed with a single-story maintenance building, 14
detached garages, and 18 storage units,     Year(s) Built: 2003

 



Project No. WAYRGA001.02 Enders Place at Baldwin Park   Orlando, Orange Country,
Florida

 

ii

 

 



Blackstone Consulting LLC

 

Structure(s)   Location   Number of Stories   Size   On Site       (approx.
square feet)               Apartment Buildings   Throughout   2 and 3   234,600
              Detached Garages and Storage Units   Throughout   1   Not provided
              Maintenance Building   South   1   Not provided              
Other Site Features:   Amenities at the site consist of a leasing office,
storage areas, a coin-operated car wash bay, asphalt-paved parking and drive
areas and landscaping.      

 

HISTORICAL INFORMATION

 

Reasonably ascertainable historical records indicate the site consisted of
undeveloped land from least 1940 until 1954. The site was situated on the
southwestern corner of the Orlando Naval Training Center (ONTC), which operated
recreational fields and parking facilities at the site from at least 1954 until
1999. The present-day apartment community was constructed in 2003.

 

The north and east adjoining properties consisted of undeveloped land and
buildings associated with the ONTC from at least 1940 until 1999, when the ONTC
was divested to private sector commercial and residential entities for
redevelopment. The north and east adjoining properties were developed with
single-family residences and parks sometime between 2002 and 2007. Adjoining
properties to the south consisted of Lake Gear and undeveloped land from at
least 1940 until 1954, and multi-family residential and commercial development
from 1969 until the present. A wastewater treatment plant was present on the
west adjoining property from at least 1954 until 1980. The west adjoining
properties were developed with the present-day FedEx service center, community
parks, and multi-family residential properties sometime between 1994 and 2002.

 

Blackstone performed a Phase I ESA of the site in conformance with the scope and
limitations of ASTM Standard Practice E 1527-13, the Freddie Mac Phase I ESA
Guidelines, and the March 5, 2014 proposal (Agreement) between Waypoint
Residential and Blackstone. Any exceptions to or deletions from this practice
are described in Sections 1.2 through 1.4 of this report. This assessment has
revealed no evidence of recognized environmental conditions (RECs) in connection
with the site. No further investigation is recommended.

 

The following Business Environmental Risk Issues were identified in connection
with the site:

 

■Asbestos-Containing Materials (ACM): Based on the construction date of the site
buildings (2003) and Blackstone's limited visual survey, no further evaluation
of ACM is recommended. However, per the Freddie Mac Multifamily Seller/Servicer
Guide Chapter 13.6, an Abbreviated Asbestos Operations & Maintenance (O&M)
Program is required, as Freddie Mac has determined that there is no date of
construction that allows the O&M requirement to be dismissed. Therefore,
Blackstone recommends preparing and implementing a site-specific Abbreviated
Asbestos O&M Program.

 



Project No. WAYRGA001.02 Enders Place at Baldwin Park   Orlando, Orange Country,
Florida

 

iii

 

 



Blackstone Consulting LLC

 

■Apparent Mold Growth (AMG): No AMG was observed within the dwelling units or
common areas accessed. The Site Representative was not aware of AMG issues at
the site and no tenant complaints were reported. As such, no further evaluation
is recommended. However, as required by the Freddie Mac Phase I ESA Guidelines,
a Moisture Management Plan (MMP) must be prepared for the site.

 

This section is only intended to represent a brief summary of our findings, and
is not a detailed account of all the information provided in this report. The
report should be reviewed in its entirety prior to drawing any final conclusions
as to potential environmental conditions associated with the site.

 



Project No. WAYRGA001.02 Enders Place at Baldwin Park   Orlando, Orange Country,
Florida

 

iv

 

 



 

Exhibit M

 

RESERVED

  

 

 

 




Exhibit N

 

CALCULATION OF NET PURCHASE PRICE
AND MEMBER DISTRIBUTIONS

 

[ATTACHED ON FOLLOWING PAGE]

 



 

 



 

Enders Place waterfall   TRD                     Sale Date  6/30/14   Promote  
  Waypoint Own %   49    20.0%  Promote Bluerock JV Own %   51.00% includes GP 
 10.0%  Threshold                Bluerock Own % of JV   99.96%  Preferred     GP
Own % of JV   0.10%   13.0%  Promote Rate               

 

WATERFALL SUMMARY

Sales Price   37,000,000           Less Commission [Pre Forma]*   (92,500) 
 0.25%     Less Doc. Stamps (Deed)   (259,000)   0.70%     Less First Mortgage 
 (17,500,000)          Plus Net Current Assets   659,761(A)          Sale
Proceeds Available for [Illegible]   19,818,261                          
Requirement of [Illegible] Loan to [Illegible]   (4,524,387)   *for 22 units   
  Available for distribution to JV   15,281,874           Bluerock JV ROC &
Preferred Return   (4,887,744)          [Illegible] ROC & Preferred Return 
 (4,696,068)          Available for Promote   [Illegible]           [Illegible]
GP Promote   (1,140,012)          Available for LP’s   4,560,049    Excess vs
[Illegible]    Total Profit At Sale Bluerock JV Share   (2,325,625)   (84,054) =
(2,409,679) Waypoint Share   (2,234,424)                          Total to
Waypoint   (12,594,892)          Total to Bluerock JV (includes JV GP) 
 (7,213,369)         

 

[Illegible]

 

Seller and Purchaser agree that this Exhibit N (MS Excel spreadsheet) shall be
used to calculate promote and allocated net proceeds to the respective parties.

 

To supplement Section 6(d)(iv) of the calculation of Net Current Assets included
on this Exhibit N shall be updated by the purchaser and approved by the Seller
as of 90 and 180 days after closing. The net change between revised Net Current
Asset amount and shall be settled between the Purchaser and Seller by wire
within five (5) business days after the parties agree on the revised amount.

 

SUM PROCEEDS            Sale Price  $37,000,000  Less Debt  $(17,500,500) Less
Costs  $(351,500) Plus Net Current Assets  $659,761(A) Equity Proceeds 
$19,808,261  Preferred (WP)  $4,524,387  Warrants (WP)  $6,930,492  GP promote
(WP)  $1,140,312  JV GP (WP)  $7,213  Bluerock  $7,206,156  Total Allocated 
$19,808,261         Total Waypoint (WP)  $12,602,105  Total Bluerock 
$7,206,156 

 

(A) CASH ADJUSTMENT

Cash (est)  $1,052,678  Less: Net [Illegible] (est)  $(799,761) Plus: Lender
Escures (est)  $406,844  Total Net Current Assets (est)  $659,761 

 

* Per Working Capital [Illegible]. All Illegible

 

BLUEROCK = 99.90%

OF ALL AMOUNTS BELOW

 

PROJECT  WAYPOINT PRIORITY LOANS   BLUEROCK JV - ROC & PREFERRED RETURN  
BLUEROCK JV - NET OF PROMOTE  Dates  Capital Call   Distribution   Sale
Proceeds   Net Cash Flow   Dates   Loan  Preferred Payments   Payoff (at 13%)  
Net Cash Flow   Capital Call   Distribution   Req. for Pref   Net Cash Flow  
ROC & Pref.   Profit Over Pref   Net Cash Flow  10/2/2012   (9,188,000)      
 0    (9,188,000)                     0    (4,685,880)             (4,685,880) 
 (4,685,880)   0    (4,685,880) 12/13/2012        60,000    0    60,000       
    0    0    0         30,600         30,600    30,600    0    30,600 
12/28/2012        75,000    0    75,000            0    0    0         38,250  
      38,250    38,250    0    38,250  2/7/2013        77,220    0    77,220  
         0    0    0         39,382         39,382    39,382    0    39,382 
2/27/2013        77,000    0    77,000            0    0    0         39,270  
      39,270    39,270    0    39,270  4/9/2013        80,000    0    80,000  
         0    0    0         40,800         40,800    40,800    0    40,800 
5/2/2013        81,483    0    81,483            0    0    0         41,556  
      41,556    41,556    0    41,556  5/28/2013        77,000    0    77,000  
         0    0    0         39,270         39,270    39,270    0    39,270 
6/20/2013        77,000    0    77,000            0    0    0         39,270  
      39,270    39,270    0    39,270  7/26/2013        50,000    0    50,000  
         0    0    0         25,500         25,500    25,500    0    25,500 
7/30/2013        77,000    0    77,000            0    0    0         39,270  
      39,270    39,270    0    39,270  9/10/2013        14,000    0    14,000  
         0    0    0         7,140         7,140    7,140    0    7,140 
10/15/2013   (231,000)   77,000    0    (150,000)   10/29/2013  (2,261,250) 
 0    0    (2,261,250)   (117,810)   39,270         (78,540)   (78,540)   0  
 (78,540) 11/15/2013        77,000    0    77,000    11/15/2013      0    0  
 0         39,270         39,270    39,270    0    39,270  12/19/2013      
 154,000    0    154,000    12/19/2013      0    0    0         78,540       
 78,540    78,540    0    78,540  1/22/2014        57,000    0    57,000  
 1/22/2014      0    0    0         29,070         29,870    29,870    0  
 39,270  2/24/2014        77,000    0    77,000    2/24/2014  (2,010,000)   0  
 0    (2,010,000)        39,270         39,270    39,270    0    39,270 
3/20/2014        77,000    0    77,000    3/20/2014      0    0    0       
 39,270         39,270    39,270    0    39,270  4/22/2014        77,000    0  
 77,000    4/22/2014      0    0    0         39,270         39,270    39,270  
 0    39,270  5/20/2014        51,370    0    51,370    5/20/2014      25,630  
 0    25630         26,199         26,199    26,199    0    26,199  [Illegible] 
      0    0    0    6/20/2014      0    0    0         0         0    0    0  
 0  6/30/2014        0    19,808,261    19,808,261    6/30/2014      0  
 4,524,387    4,524,387         0    4,887,744    4,887,744    4,887,744  
 2,325,625    

[Illegible]

  7/30/2014        0    0    0    7/30/2014      0    0    0         0       
 0    0    0    0  8/31/2014        0    0    0    8/31/2014      0    0    0  
      0         0    0    0    0  9/30/2014        0    0    0    9/30/2014    
 0    0    0         0         0    0    0    0  10/31/2014        0    0    0  
 10/31/2014      0    0    0         0         0    0    0    0  11/30/2014 
      0    0    0    11/30/2014      0    0    0         0         0    0    0  
 0  12/31/2014        0    0    0    12/31/2014      0    0    0         0  
      0    0    0    0      (9,419,000)   1,393,073    19,808,261  
 11,782,334        (4,271,250)   25,630    4,524,387    278,767    (4,803,690) 
 710,467    4,887,744    794,521    794,521    2,325,625    3,120,147         
                                                                        IRR 
                63.5%                     13.0000%                  10.0000% 
           35.9% EM                  2.25x                     0.01x           
      1.17x             1.65x Profit                  11,782,334               
      278,767                   794,521              3,120,147 



 



 

 

 



Exhibit O
 

PENDING LAWSUITS

 

NONE

  

 

 

 

Exhibit P
 

OPTION/INDEMNIFICATION AGREEMENTS

  

[ATTACHED ON FOLLOWING PAGES]

 

 

 

 

OPTION TO PURCHASE CONDOMINIUM UNIT

 

THIS OPTION TO PURCHASE (hereinafter “Agreement”) is entered into this 21st day
of July 2013 by and between Ann Marie Mulligan & Florence M. Hall (hereinafter
“Owners”) and WAYPOINT ENDERS OWNER, LLC, a Delaware limited liability company
(hereinafter “Purchaser”).

 

WHEREAS, Owners own a condominium unit located at , 4216 Centergate Lane #103
Winter Park Florida 32814, being Unit #20-103 (the “Unit”) of Enders Place at
Baldwin Park, A Condominium (the “Condominium”), according to the Declaration of
Condominium recorded in Official Records book 8664, Page 4447, of the Public
Records of Broward County, Florida; and

 

WHEREAS, Purchaser is desirous of purchasing the Unit and Owners are willing to
grant Purchaser an option to purchase the Unit; and

 

WHEREAS both parties mutually agree to enter into this Agreement and this
Agreement is intended to be the full and complete understanding between the
parties with respect to Purchaser’s right to purchase the Unit and Purchaser’s
and Owners obligations with respect to the Unit, as more particularly described
herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows;

 

1.     Recitals. The foregoing recitals are incorporated herein as true and
accurate.

 

2.     Option. Owners grant an option to Purchaser to purchase the Unit for the
sum of Ten Dollars ($10.00), subject to the existing mortgage on the Unit. This
option is granted in consideration of (a) the payment by Purchaser to Owners of
Five Thousand Dollars ($5,000.00) upon the execution of this Agreement and (b)
the indemnification set forth below.

 

3.     Owner’s Obligation. During the “Option Period” Owners shall keep current
in the payment of all expenses and routine maintenance and utilities with
respect to the Unit.

 

4.     Option Period. Purchaser shall have the option, but not the obligation,
to purchase the Unit up to and including the date of November 30, 2013 (“Option
Period”).

 

5.     Assignment of Rights. Owners hereby assign and grant to Purchaser all
voting rights with respect to the Unit, including but not limited to the right
to vote the Unit for a plan to terminate the condominium in which the Unit is
situated. Owners shall promptly deliver to Purchaser a proxy in this regard upon
request.

 

Owners hereby expressly grant to Purchaser the, right to contact and negotiate
with the mortgagee (“Mortgagee”) that holds the mortgage that encumbers the Unit
(“Mortgage”) for a reduction in the amount to pay off such mortgage and receive
a satisfaction thereof.

 

1

 

 

6.     Indemnification. Provided Purchaser exercises the Option and closes upon
the purchase of the Unit, Purchaser shall indemnify and hold Owners harmless
from and against any claim or action by the Mortgagee that the amount due under
the Mortgage (and the promissory note it secures) has not been paid in full.
This provision shall survive the closing of the purchase of the Unit pursuant to
the exercise of the Option.

 

7.     Manner of Exercising Option. At any point following the execution of this
Agreement but no later than sixty (60) days prior to the expiration of the
Option Period, Purchaser may provide written notice to Owner of its intention to
exercise its option to purchase the Unit as more particularly described herein.
Said notice shall be accompanied by a Contract in the form attached hereto as
Exhibit A signed by Purchaser and with the information regarding the Purchase
Price, closing date, etc. properly completed. Said notice shall be deemed
effective if in writing and provided by email, facsimile, email, registered or
certified mail or private courier such as DHL or Federal Express with proof of
receipt that the written exercise of the option has been received by the Owners.
If Purchaser effectively exercises its option to purchase the Unit, the dosing
shall occur no later than forty-five (45) days following the date upon which the
option was exercised. Closing Costs shall be apportioned as is normal and
customary in real estate transactions in Orange County, Florida. Exercise of the
option shall not be contingent upon any financing contingencies.

 

8.     Expiration of Option. If Purchaser fails to exercise its option as more
particularly described herein or otherwise fails or refuses to perform its
obligations as more particularly described herein, the option will expire and
have no legal effect whatsoever.

 

9.     Florida Law and Merger. This Agreement shall be interpreted and construed
in accordance with the laws of the State of Florida. All prior discussions and
negotiations are merged into this Agreement and this Agreement is deemed to be
the full and complete understanding between the parties with respect to the
Agreement.

 

10.    Parties in Interest - Provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by, each of the parties to this
Agreement, their respective heirs, executors, administrators, successors and
assignees, if any.

 

11.    Dispute Resolution. If there is any dispute relating to the terms or
enforcement of this Agreement, the parties agree to submit their dispute to
non-binding mediation within sixty (60) days of said dispute arising as a
precondition to any litigation. If litigation arises, jurisdiction shall
exclusively lie in the state court having jurisdiction in Orange County,
Florida. The prevailing party in any litigation shall be entitled to recover its
reasonable attorney fees and costs both at the trial and appellate levels.

 

12.    Notices. All notices to Owners and Purchaser shall be sent to the
addresses set forth below.

 

13.    Assignment. This Agreement is freely assignable by Purchaser.

 

14.    Proxy. Owners shall simultaneously herewith deliver to Purchaser a
Limited Proxy in the form attached hereto as Exhibit B which grants to Purchaser
the right to vote the Unit for the termination of the Condominium. In that
regard Owners agree that they shall not take any action to stop or delay the
termination.

 

2

 

 

15.    Waiver of Jury Trial. The respective parties hereto shall and they hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy relating hereto under any statute, emergency or otherwise. The
provisions of this section shall survive the closing or earlier termination of
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 23rd day of
July, 2013.

 

PURCHASER: OWNERS:     WAYPOINT ENDERS OWNER, LLC Ann Marie Mulligan & Florence
M. Hall

 

By: /s/ Eric Hade   By: /s/ Ann Marie Mulligan



Print Name: ERIC HADE   Print Name: ANN MARIE MULLIGAN



Title: AUTHORIZED SIGNATORY   By: /s/ Florance M. Hall



  Print Name: FLORANCE M. HALL



Address: 3475 PIEDMONT RD, NE, SUITE 1640   Address: 4216 CENTER GATE LN UNIT
103   Atlanta, Georgia 30305     ORLANDO FL 32814

 

3

 

 

OPTION TO PURCHASE CONDOMINIUM UNIT

 

THIS OPTION TO PURCHASE (hereinafter “Agreement”) is entered into this 24th day
of July, 2013 by and between Joseph L. Reyes and Kelly R. Reyes (hereinafter
“Owners”) and WAYPOINT ENDERS OWNER, LLC, a Delaware limited liability company
(hereinafter “Purchaser”).

 

WHEREAS Owners own a condominium unit located at 4225 Fox Street #208, Orlando,
Florida 32814, being Unit #27-208 (the “Unit”) of Enders Place at Baldwin Park,
A Condominium (the “Condominium”), according to the Declaration of Condominium
recorded in Official Records book 8664, Page 4447, of the Public Records of
Broward County, Florida; and

 

WHEREAS, Purchaser is desirous of purchasing the Unit and Owners are willing to
grant Purchaser an option to purchase the Unit; and

 

WHEREAS both parties mutually agree to enter into this Agreement and this
Agreement is intended to be the full and complete understanding between the
parties with respect to Purchaser’s right to purchase the Unit and Purchaser’s
and Owners obligations with respect to the Unit, as more particularly described
herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1.     Recitals. The foregoing recitals are incorporated herein as true and
accurate.

 

2.     Option. Owners grant an option to Purchaser to purchase the Unit, subject
to the existing mortgage on the Unit. This option is granted in consideration of
(a) the payment by Purchaser to Owners of Five Thousand Dollars ($5,000.00) upon
the execution of this Agreement and (b) the indemnification set forth below.

 

3.     Owner’s Obligation. During the “Option Period” Owners shall keep current
in the payment of all expenses and routine maintenance and utilities with
respect to the Unit.

 

4.     Option Period. Purchaser shall have the option, but not the obligation,
to purchase the Unit up to and including the date of December 31, 2013. (“Option
Period”).

 

5.     Assignment of Rights. Owners hereby assign and grant to Purchaser all
voting rights with respect to the Unit, including but not limited to the right
to vote the Unit for a plan o terminate the condominium in which the Unit is
situated. Owners shall promptly deliver to Purchaser a proxy in this regard upon
request.

 

Owners hereby expressly grant to Purchaser the right to contact and negotiate
with the mortgagee (“Mortgagee”) that holds the mortgage that encumbers the Unit
(“Mortgage”) for a reduction in the amount to pay off such mortgage and receive
a satisfaction thereof.

 

1

 

 

6.     Indemnification. Provided Purchaser exercises the Option and closes upon
the purchase of the Unit or votes on the buyer’s behalf to terminate the
condominium, Purchaser shall indemnify and hold Owners harmless from and against
any claim or action by the Mortgagee that the amount due under the Mortgage (and
the promissory note it secures) has not been paid in full. This provision shall
survive the closing of the purchase of the Unit pursuant to the exercise of the
Option.

 

7.     Manner of Exercising Option. At any point following the execution of this
Agreement but no later than sixty (60) days prior to the expiration of the
Option Period, Purchaser may provide written notice to Owner of its intention to
exercise its option to purchase the Unit as more particularly described herein,
Said notice shall be accompanied by a Contract in the form attached hereto as
Exhibit A signed by Purchaser and with the information regarding the Purchase
Price closing date, etc. properly completed. Said notice shall be deemed
effective If in writing and provided by email, facsimile, email, registered or
certified mail or private courier such as DHL or Federal Express With proof of
receipt that the written exercise of the option has been received by the Owners.
If Purchaser effectively exercises its option to no later than sixty (60) days
following the date upon which the option was exercised. Closing Costs shall be
appointed as is normal and customary in real estate transactions in Orange
County, Florida. Exercise of the option shall not be contingent upon any
financing contingencies.

 

8.     Expiration of Option. If Purchaser fails to exercise its option as more
particularly described herein or otherwise fails or refuses to perform its
obligations as more particularly described herein, the option will expire and
have no legal effect whatsoever.

 

9.     Florida Law and Merger. This Agreement shall be interpreted and construed
in accordance with the laws of the State of Florida. All prior discussions and
negotiations are merged into this Agreement and this Agreement is deemed to be
the full and complete understanding between the parties with respect to the
Agreement.

 

10.    Parties in Interest - Provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by, each of the parties to this
Agreement, their respective heirs, executors, administrators, successors and
assignees, if any.

 

11.    Dispute Resolution. If there is any dispute relating to the terms or
enforcement of this Agreement the parties agree to submit their dispute to
non-binding mediation within sixty (60) days of said dispute arising as a
precondition to any litigation. If litigation arises, jurisdiction shall
exclusively lie in the state court having jurisdiction in Orange County,
Florida. The prevailing party in any litigation shall be entitled to recover its
reasonable attorney fees and costs both at the trial and appellate levels.

 

12.    Notices. All notices to Owners and Purchaser shall be sent to the
addresses set forth below.

 

13.    Assignment. This Agreement is freely assignable by Purchaser.

 

14.    Proxy. Owners shall simultaneously herewith deliver to Purchaser a
Limited form attached hereto as Exhibit B which grants to Purchaser the right to
vote the Unit for the termination of the Condominium. In that regard Owners
agree that they shall not take any action to stop or delay the termination.

 

2

 

 

15.    Waiver of Jury Trial. The respective parties hereto shall and they hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy relating hereto under any statute, emergency or otherwise. The
provisions of this section shall survive the closing or earlier termination of
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 24th day of
July, 2013.

 

PURCHASER: OWNERS: WAYPOINT ENDERS OWNER, LLC Joseph L. Reyes and Kelly R. Reyes

 

By: /s/ Eric Hade       By: /s/ Joseph L. Reyes Print: ERIC HADE   Print: Joseph
L. Reyes Name:     Name:   Title: AUTHORIZED SIGNATORY   By: /s/ Kelly R. Reyes



      Print: Kelly R. Reyes       Name:  



Address: 3475 PIEDMOUNT RD, NE   Address: 4225 FOX ST. UNIT 208   SUITE 1640    
ORLANDO, FL 32814   ATLANTA, GA 30305      

 

3

 

 

Exhibit B

 

LIMITED PROXY

 

The undersigned, owner(s) or designated voter of Unit #27-208 in Enders Place at
Baldwin Park, a Condominium, appoint(s) WAYPOINT ENDERS OWNER, LLC, a Delaware
limited liability company.

 

(or the President of the Association if no name if filled in) as my proxy holder
to attend the Meeting of Enders Place at Baldwin Park Condominium Association,
Inc. to be held on _________, 2013, at ____ p.m. at ________________, Florida.
The proxy holder named above has the authority to vote and act for me to the
same extent that I would if personally present, with full power of substitution,
except that my proxy holder’s authority is limited as indicated below:

 

GENERAL POWERS (You may choose to grant general powers, limited powers or both.
Please place your Initials on the line before “General Powers” below if you want
your proxy holder to vote on other issues which may come up at the meeting and
for which a limited proxy is not required).

 

x      General Powers. I authorize and instruct my proxy to use his or her best
judgment on all other matters which property come before the meeting and for
which a general power may be used.

 

LIMITED POWERS (FOR YOUR VOTE TO BE COUNTED ON THE FOLLOWING ISSUE, YOU MUST
INDICATE YOUR PREFERENCE IN THE BLANK(S) PROVIDED BELOW).

 

I SPECIFICALLY AUTHORIZE AND INSTRUCT MY PROXYHOLDER TO CAST MY VOTE IN
REFERENCE TO THE FOLLOWING MATTER AS INDICATED BELOW:

 



1.)       x FOR         ¨ AGAINST The Plan of Termination of Enders Place at
Baldwin Park,
a Condominium

 

  /s/ Joseph L. Reyes    /s/ Kelly R. Reyes   SIGNATURE(S) OF OWNER(S) OR
DESIGNATED VOTER

 

  Dated: 7/23/2013

 

SUBSTITUTION OF PROXYHOLDER

 

The undersigned, appointed as proxy holder above, designates ________________ to
substitute for me in voting the proxy set forth above.

 

    Date:   Signature of proxy holder    

 

 

 

 

OPTION TO PURCHASE CONDOMINIUM UNIT

 

THIS OPTION TO PURCHASE (hereinafter “Agreement”) is entered into this 12th day
of August, 2013 by and between Michael Gibbons and Ivana Gibbons (hereinafter
“Owners”) and WAYPOINT ENDERS INVESTORS, LP, a Delaware limited partnership
(hereinafter “Purchaser”).

 

WHEREAS, Owners own a condominium unit located at 4265 Centergate Lane, Orlando,
Florida 32814, being Unit 12-101 (the “Unit”) of Enders Place at Baldwin Park, A
Condominium (the “Condominium”), according to the Declaration of Condominium
recorded in Official Records book 8664, Page 4447, of the Public Records of
Orange County, Florida, and

 

WHEREAS, Purchaser Is desirous of purchasing the Unit and Owners are willing to
grant Purchaser an option to purchase the Unit; and

 

WHEREAS, both parties mutually agree to enter into this Agreement and this
Agreement is intended to be the full and complete understanding between the
parties with respect to Purchaser’s right to purchase the Unit and Purchaser’s
and Owner’s obligations with respect to the Unit as more particularly described
in this Agreement.

 

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows;

 

1.     Recitals. The foregoing recitals are incorporated herein as true and
accurate.

 

2.     Option. Owners grant an option to Purchaser to purchase the Unit for the
sum of Ten Dollars ($10.00), subject to the existing mortgage on the Unit. This
option is granted in consideration of (a) the payment by Purchaser to Owners of
Five Thousand Dollars ($5,000.00) upon the execution of this Agreement and (b)
the indemnification set forth below.

 

3.     Owner’s Obligation. During the “Option Period” Owners shall keep current
in the payment of all expenses and routine maintenance and utilities with
respect to the Unit.

 

4.     Option Period. Purchaser shall have three (3) years from the date of this
Agreement (“Option Period”) to purchase and close on the Unit. Provided,
however, if, prior to Purchaser purchasing and closing on the Unit, title to the
Unit is transferred pursuant to an approved Plan of Termination of the
Condominium, then Purchaser agrees to assume the indemnification obligations set
forth below in Section 6 including 6.1 through 6,4, At any closing of the
transfer of the Unit pursuant to this section 4, Owners shall pay the sum of
$1200.00 to Purchaser and Purchaser shall then be solely liable and accountable
to the current tenant of the Unit, Jeremy Palma, for the return of the deposit
in accordance with Florida law and the provisions of the lease agreement between
Jeremy Palma and Purchaser (“Lease”). Owners represent and warrant that attached
hereto as Exhibit A is a true and correct copy of the Lease which has expired
and tenant Is on a month to month basis where tenant has timely made all monthly
payments of $1200.00 for the past 10 months.

 

1

 

 

5.     Assignment of Rights. Owners hereby assign and grant to Purchaser all
voting rights with respect to the Unit, including but not limited to the right
to vote the Unit for a plan to terminate the Condominium and further expressly
grant to Purchaser the right to contact and negotiate with the mortgagee or its
servicing agent (collectively, “Mortgagee”) that owns and holds the Note and the
mortgage that encumbers the Unit (“Mortgage”) as of the date hereof which
secures a promissory note (“Note”), in the original principal amount of $265,500
for a reduction in the amount to pay off such Mortgage and receive a
satisfaction thereof and of the related Note. Provided, however, the Purchaser
shall not negotiate a short sale or payoff figure with the Mortgagee of the Unit
for less than the sum of $167,000.00, Owners are simultaneously herewith
delivering to Purchaser a proxy in the form attached hereto as Exhibit C which
grants to Purchaser the right to vote in favor of the termination of the
Condominium. Owners hereby grant Purchaser the right to complete the proxy by
filling in the date of the meeting.

 

6.     Indemnification. Upon the earlier to occur of (a) Purchaser’s closing on
the Unit pursuant to Section 4 above or (b) the transfer of title to the Unit
pursuant to an approved Plan of Termination of the Condominium, Purchaser agrees
to defend, indemnify and hold Owners harmless with respect to any deficiency
claim, lawsuit, arbitration or other monetary claim(s) (collectively, “Lawsuit”)
asserted by the Mortgagee pursuant to the Note, Mortgage and other loan
documents evidencing or securing the Note. Purchaser agrees to be wholly
responsible to the Owners for the difference in amount between any short sale or
satisfaction of Mortgage and Note price negotiated by Purchaser (consistent with
this Agreement) and the outstanding Mortgage and Note principal balance
(“Principal Balance”). During negotiations between Purchaser and Mortgagee,
Purchaser shall use commercially reasonable efforts to obtain from the Mortgagee
a general release of the Owners from any deficiency claim assertable by the
current Mortgagee and Note holder against Owners, jointly or severally, arising
out of or related to the prior execution by Owners of the Note, Mortgage and
loan documents evidencing or securing the Note.

 

       6.1    In the event Purchaser successfully negotiates a short sale or
satisfaction of the Mortgage and Note for an amount less than the Principal
Balance but is unable to secure a general release in favor of the Owners from
the Mortgagee and Note holder, then Purchaser shall defend, indemnify and hold
Owners harmless from any subsequent Lawsuit filed by or on behalf of Mortgagee
and/or Note holder against Owners seeking to collect deficiency amounts claimed
to be due from Owners related to the Note. Owners shall provide Purchaser with a
copy of the summons, complaint, or arbitration demand for the Lawsuit within
five (5) business days following service of process of such Lawsuit. Within ten
(10) days of receipt of a copy of any such Lawsuit provided to Purchaser by
Owners, Purchaser shall advise Owners of the identity and contact information
for the law firm that Purchaser has retained to defend the interests of Owners
In any such Lawsuit.

 

2

 

 

       6.2    Prior to Purchaser disposing of all or substantially all of its
assets in connection with any future sale or assignment, in the event that
Purchaser has failed to (i) obtain a general release of Owners from the
Mortgagee/Note holder and/or the servicing agent and (ii) pay to Owners any
additional federal income tax liability in accordance with section 6.3 below,
then Purchaser shall be obligated to place in escrow the sum of $100,000.00
(“the “Escrow”) with First American Title Company to secure the indemnity
obligations set forth herein. The Escrow may be used by Owners to obtain a
general release from Mortgagee and Note holder in the event Purchaser defaults
on its obligations set forth in this Agreement. The Escrow shall be returned to
Purchaser or its assignee upon (i) evidence of satisfaction in full of the Note,
(ii) delivery to Owners of a general release executed by Mortgagee/Note holder
and payment by Purchaser to Owners of any additional federal income tax owed by
Owners to the IRS pursuant to the terms of section 6.3 below or (iii) the
passage of 5 years from the closing date of any short sale applicable to the
Note and Mortgage, whichever occurs first.

 

       6.3    In connection with any short sale or general release in favor of
Owners obtained by Purchaser from Mortgagee related to the satisfaction of the
Note and Mortgage for an amount less than the Principal Balance, Purchaser shall
be responsible to Owners for payment of any additional income tax liability
incurred by Owners solely as a result of issuance by Mortgagee of a Form 1099-C
attributing forgiveness of debt income to Owners related to the Unit. In this
regard, Owners after receiving a Form 1099-C from Mortgagee, shall provide
Purchaser with a copy of such Form 1099-C and two (2) unsigned income tax
returns prepared using Quicken Tax software. The two forms shall include all
income received by Owners and deductions claimed by Owners during the applicable
tax year and be identical with the exception that one of the two forms shall
include the income attributed to Owners as reflected in the Form 1099-C and one
tax return shall not. Purchaser shall, within 10 days of submission by Owners to
Purchaser of the two completed and unsigned tax return forms, pay directly to
Owners the difference in federal Income taxes owed by Owners as a result of
inclusion of the additional Form 1099-C Income. Purchaser agrees to keep the tax
return information and documentation provided by Owners strictly confidential.

 

6.4   The provisions of this Section 6 shall survive until that date that is
five (5) years following the closing of the acquisition of the Unit by
Purchaser, five (5) years following termination of the Condominium or five (5)
years following the closing of the short sale of the Note and Mortgage,
whichever is later.

 

7.     Manner of Exercising Option. At any point following the execution of this
Agreement but no later than fifteen (15) days prior to the expiration of the
Option Period, Purchaser may provide written notice to Owner of its intention to
exercise Its option to purchase the Unit as more particularly described herein.
Said notice shall be accompanied by a Contract in the form attached hereto as
Exhibit B signed by Purchaser and with the information regarding the Purchase
Price, closing date, etc. properly completed. Said notice shall be deemed
effective if in writing and provided by email, facsimile, registered or
certified mail or private courier such as DHL or Federal Express with proof of
receipt that the written exercise of the option has been received by the Owners.
If Purchaser effectively exercises its option to purchase the Unit, the closing
shall occur no later than thirty (30) days following the date upon which the
option was exercised. Purchaser shall be responsible for all closing costs.
Exercise of the option shall not be contingent upon any financing contingencies.

 

8.     Expiration of Option. If Purchaser fails to exercise its option as more
particularly described herein or transfer of title to the Condominium is not
effected pursuant to an approved Plan of Termination of the Condominium , the
option will expire and have no legal effect whatsoever.

 

3

 

 

9.     Florida Law and Merger. This Agreement shall be interpreted and construed
in accordance with the laws of the State of Florida. All prior discussions and
negotiations are merged into this Agreement and this Agreement is deemed to be
the full and complete understanding between the parties with respect to the
Agreement.

 

10.    Parties in Interest - Provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by, each of the parties to this
Agreement, their respective heirs, executors, administrators, successors and
assignees, if any.

 

11.    Dispute Resolution. If there is any dispute relating to the terms or
enforcement of this Agreement, the parties agree to submit their dispute to
non-binding mediation within thirty (30) days of said dispute arising. If
litigation arises, jurisdiction shall exclusively lie in the state court having
jurisdiction in Orange County, Florida, The prevailing party in any litigation
shall be entitled to recover its reasonable attorney fees and costs both at the
trial and appellate levels.

 

12.    Notices. All notices to Owners and Purchaser shall be sent to the
addresses set forth below.

 

13.    Assignment. This Agreement Is freely assignable by Purchaser, provided,
however, in the event of any such assignment, Purchaser shall remain primarily
liable for the obligations set forth herein at Section 6 including subsections
6.1 through 6,4. Provided further that in the event Purchaser sells, assigns or
transfers all or substantially all of its assets, then Purchaser shall contract
with the assignee/transferee entity for that entity to be jointly and severally
liable with Purchaser for the performance of the indemnity obligations as set
forth in Section 6 including subsections 6.1 through 6.4.

 

14.    Intentionally Deleted.

 

15.    Waiver of Jury Trial. The respective parties hereto shall and they hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy relating hereto under any statute, emergency or otherwise, The
provisions of this section shall survive the closing or earlier termination of
this Agreement.

 

16.    In the event of any conflict or inconsistency between the terms of this
Agreement 2nd the terms of any Exhibit attached hereto, the terms of this
Agreement shall govern 2nd control.

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 13 day of
August, 2013.

 

PURCHASER: OWNERS:

 

WAYPOINT ENDERS INVESTORS, LP Michael R. Gibbons and Ivana D. Gibbons

 

By: /s/ Eric Hade   /s/ Michael R. Gibbons



Print Name: ERIC HADE   Print Name: Michael R. Gibbons Title: Authorized
Signatory      



Address:     /s/ Ivana D. Gibbons       Print Name: Ivana D. Gibbons            
    Address: 2161 Snow Road, Orlando, FL 32814.

 

5

 

 

EXHIBIT A

 

 

 

 

RESIDENTIAL LEASE FOR UNIT IN CONDOMINIUM OR COOPERATIVE

 

WARNING: IT IS VERY IMPORTANT TO READ ALL OF THE LEASE CAREFULLY.

THE LEASE IMPOSES IMPORTANT LEGAL OBLIGATIONS.

 

I.TERM AND PARTIES. This is a lease (“the Lease”) for a period of twelve (12)
months (the “Lease Term”), beginning on September 1, 2011 and ending on August
31, 2012, between MICHAEL R. GIBBONS and IVANA D. GIBBONS, Owners of the
Properly, and JEREMY PALMA hereinafter called “Tenant”.

 

II.PROPERTY RENTED. Landlord leases to Tenant unit no. 101 in the building
located al 4265 Centergate Lane, part of the Enders Place at Baldwin Park
Condominium, Orlando, Florida, 32814.

 

Together with the following furniture and appliances: Refrigerator, Oven,
Microwave, Dishwasher, Washer and Dryer.

 

III.COMMON AREAS. Landlord grants to Tenant permission to use, along with
others, the common areas of the building and the development of which the
Premises are a part.

 

IV.RENT PAYMENTS AND CHARGES. Tenant acknowledge and agree to pay to Landlord
Fourteen Thousand Four Hundred and No/100 Dollars ($14,400.00) and shall pay
said rent for the Premises in installments of $1,200.00 each (the “Lease
Payment”) on the 1st day of each month during the Lease Term beginning on
October 1, 2011 as qualified by paragraph V. below. (A “Rental Installment
Period, as used in the Lease, shall be a month). Tenant shall pay the rent and
all other charges required to be paid under the Lease by cash, valid check,
electronic funds transfer or money order. Landlord may appoint an agent to
collect the Lease Payment and to perform Landlord s obligations.

 

V.DEPOSITS, ADVANCE RENT, AND LATE CHARGES. Tenant shall pay: first month’s rent
upon execution of this Lease; a security deposit in the sum of $1,200.00 payable
by no later than August 25, 2011; a late charge in the amount of $150.00 for
each Lease Payment made more than five (5) days after the date it is due; a bad
check fee in the amount of $90.00 if Tenant makes any Lease Payment with a bad
check, Further, if Tenant makes any Lease Payment with a bad check, Landlord can
require Tenant to pay all future Lease Payments in cash or by money order.

 

VI.SECURITY DEPOSITS AND ADVANCE RENT. If Tenant has paid a security deposit or
advance rent the following provisions apply:

 

A.Landlord shall hold the money in a noninterest bearing account in a Florida
banking institution for the benefit of the Tenant. Landlord cannot mix such
money with any other funds of Landlord or pledge, mortgage, or make any other
use of such money until the money is actually due to Landlord; or

 

 

 

 

B.Landlord must post a surety bond in the manner allowed by law. If Landlord
posts the bond, Landlord shall pay Tenant 5% interest per year. At the end of
the Lease, Landlord will pay Tenant, or credit against rent, the interest due
Tenant. No interest will be due Tenant if Tenant wrongfully terminates the Lease
before the end of the Lease Term.

 

VII.NOTICES. MICHAEL GIBBONS is Landlord’s Agent. All notices to Landlord and
all Lease Payments must be sent to Landlord’s Agent at 2161 Snow Road, Orlando,
Florida 32814, unless Landlord gives Tenant written notice of a change.
Landlord’s Agent may perform inspections on behalf of Landlord, All notices to
Landlord shall be given by certified mail, return receipt requested, or by hand
delivery to Landlord.

 

Any notice to Tenant shall be given by certified mail, return receipt requested,
or delivered to Tenant at the Premises, If Tenant is absent from the Premises, a
notice to Tenant may be given by leaving a copy of the notice at the Premises.

 

VIII.USE OF PREMISES. Tenant shall use the Premises only for residential
purposes, Tenant shall obey and require anyone on the Premises to obey all laws
and any covenants and restrictions that apply to the Premises, Landlord will
give Tenant notice of any restrictions that apply to the Premises.

 

The Premises are located in a condominium development. The Lease and Tenant’s
rights under the Lease shall be subject to all terms, conditions, provisions and
restrictions set out in the Declaration of Condominium, the plat and
restrictions, rules and regulations as now exist or may be adopted, modified,
amended or repealed by the governing association during the Lease Term. Tenant
acknowledges and agrees he has received and read all such covenants and
restrictions.

 

Tenant acknowledges that the governing association may adopt, modify, amend or
repeal rules and regulations for the use of the common areas and the Premises
during the Lease Term.

 

*Tenant may not keep or allow pets or animals on the Premises without Landlord
approval of the pet or animal in writing, Tenant shall not keep any dangerous or
flammable items that might increase the danger of fire or damage on the Promises
without the Landlord’s written consent, Tenant shall not create any
environmental hazards on or about the Premises.

 

*Tenant shall not destroy, damage, impair or remove any part of the Premises
belonging to Landlord, nor permit any person to do so.

 

*Tenant may not make any alteration or improvement to the Premises without first
obtaining Landlord’s written consent to such alteration or improvement.

 

2

 

 

*Tenant must act and require all other persons on the Premises to act in a
manner that does not unreasonably disturb any neighbors or constitute a breach
of the peace.

 

IX.MAINTENANCE. Landlord and Tenant agree that the maintenance of the Premises
must be performed by the person indicated below:

 

A.Structural and Building Codes. Landlord and Tenant acknowledge that the
maintenance of the structural elements and common areas is performed by the
condominium association as part of the common area maintenance, Landlord shall
assure that the association complies with applicable building, housing and
health codes relating to the Premises. If there are no applicable building,
housing or health codes, Landlord shall assure that the association maintains
and repairs the roofs, porches, windows, exterior walls, screens foundations,
floors, structural components and steps and keeps the plumbing in reasonable
working order. Landlord will be responsible for the maintenance of any items
listed above for which the association is not responsible.

 

*B.Elective Maintenance, Fill in each blank space in this section with the
letter “L” for Landlord or the letter “T” for Tenant, to show who will take care
of the item noted, If a space is left blank, Landlord will be required to take
care of that item.

 

T Smoke Detectors L Running Water L Appliances             T Extermination of
rats, L Hot Water L Fixtures   Mice, ronches, nuts, wood           Destroying
organisms & bedbugs n/a Lawn L Heat & Air Cond n/a Pool (including filters. L
Locks & Keys L Clean & Safe condition   Machinery & Equipment       of outside
areas             T Heating & Air Cond Filters T Furniture T Garbage Removal &
outside           Receptneles

 

T   TENANT MUST CHANGE A/C FILTER EVERY 30 DAYS

 

*Tenant’s responsibility, if any, indicated above, shall not include major
maintenance of equipment, Landlord shall be responsible for major maintenance or
major replacement of equipment, except for equipment for which Tenant has
accepted responsibility for major maintenance or major replacement in the
previous paragraph.

 

Major maintenance or major replacement means and is defined as a repair or
replacement that costs more than Two Hundred ($200.00) dollars.

 

Nothing in this section makes Landlord responsible for any condition created or
caused by the negligent or wrongful act or omission of Tenant, any member of
Tenant s family, or any other person on the Premises with Tenant’s consent.

 

C.Tenant’s Required Maintenance, At all times during the Lease Term, Tenant
shall:

1.Comply with all obligations imposed upon tenants by applicable provisions of
building, housing and health codes;

2.keep the Premises clean and sanitary;

3.remove all garbage from the dwelling unit in a clean and sanitary manner;

 

3

 

 

4.keep all plumbing fixtures in the dwelling unit clean, sanitary and in repair;
and

5.use and operate all facilities on the Premises in a reasonable manner,
including all electrical, plumbing sanitary, heating, ventilating, air
conditions and other facilities and appliances , including elevators.

 

X.UTILITIES. Tenant shall pay all charges for hook-up, connection and deposit
for providing all utilities and utility services (including electric, alarm,
phone and cable) to Premises during this Lease.

 

XI.LANDLORD’S ACCESS TO PREMISES. Landlord or its Agent may enter the Premises
in the following circumstances:

A.At any time for the protection or preservation of the Premises.

 

B.After reasonable notice to Tenant at reasonable times for the purpose of
repairing the Premises.

 

C.To inspect the Premises; make necessary or agreed-upon repairs, decorations,
alterations, or improvements; supply agreed services; or exhibit the Premises to
prospective or actual purchasers, mortgagees, tenants, workers, or contractors
under any of the following circumstances:

1.with Tenant’s consent;

2.in case of emergency;

3.when Tenant unreasonably withholds consent; or

4.if Tenant is absent from the Premises for a period of at least fifteen (15)
consecutive days, (If the rent payment is current and Tenant notifies Landlord
of an intended absence, then Landlord may enter only with Tenant’s consent or
for the protection or preservation of the Premises.)

 

XII.PROHIBITED ACTS OF LANDLORD.

A.Landlord cannot cause, directly or indirectly, the termination or unreasonable
interruption of any utility service furnished to Tenant, including, but not
limited to, water, heat, light, electricity, gas, elevator, garbage collection
or refrigeration (whether or not the utility service is under the control of, or
payment is made by, Landlord).

 

B.Landlord cannot prevent Tenant’s access to the Premises by any means,
including but not limited to, changing the locks or using any boot lock or
similar device, provided that Tenant is not in default of its rent/leas payments
or other default set out herein.

 

C.Landlord cannot remove the outside doors, locks, roof, walls or windows of the
Premises except for purposes of maintenance, repair, or replacement, provided
that Tenant is not in default of its rent/leas payments or other default set out
herein. Landlord cannot remove Tenant’s personal property from the Premises
unless the action is taken after surrender, abandonment, or a lawful eviction or
default of this Agreement. If provided a written agreement separate from the
Lease, upon surrender or abandonment by Tenant, Landlord shall not be liable or
responsible for storage or disposition of Tenant’s personal property. (For the
purposes of this section, abandonment means Tenant is absent from the Premises
for at least fifteen (15) days without paying rent or giving Landlord reasonable
notice of Tenant’s absence.)

 

4

 

 

XIII.CASUALTY DAMAGE. If the Premises are damaged or destroyed other than by
wrongful or negligent acts of Tenant or persons on the Premises with Tenant’s
consent, so that the use of the Premises is substantially impaired, Tenant may
terminate the Lease within 30 days after the damage or destruction and Tenant
will immediately vacate the Premises. If Tenant vacates, Tenant is not liable
for rent that would have been due after the date of termination, Tenant may
vacate the part of the Premises rendered unusable by the damage or destruction,
in which case Tenant s liability for rent shall be reduced by the fair rental
value of the part of the Premises that was damaged or destroyed.

 

XIV.DEFAULT.

A.Landlord’s Default. Except as noted below, Landlord will be in default if
Landlord fails to comply with Landlord’s required maintenance obligations under
Section IX(A) or fails to comply with other material provisions of the Lease and
such failure continues for more than 7 days after Tenant delivers written Notice
to Landlord advising Landlord how it has violated the Lease.

 

If Landlord’s failure to comply is due to causes beyond Landlord’s control and
if Landlord has made, and continues to make, every reasonable effort to correct
the problem, the Lease may be altered by the parties as follows:

1.If Landlord’s failure to comply makes the Premises uninhabitable and Tenant
vacates, Tenant shall not be liable for rent during the period the Premises
remains uninhabitable.

2.If Landlord’s failure to comply does not make the Premises uninhabitable and
Tenant continues to occupy the Premises, the rent for the period of
noncompliance will be reduced by an amount in proportion to the loss of rental
value caused by the noncompliance.

 

B.Tenant’s Default. Tenant will be in default if any of the following occur:

1.Tenant fails to pay rent when due and the default continues for 3 days,
excluding Saturday, Sunday and legal holidays, after delivery of written demand
by Landlord for payment of the rent or possession of the Premises.

2.Tenant fails to perform its obligations under the Lease, and the failure is
such that Tenant should not be given an opportunity to correct it or the failure
occurs within 12 months of a written warning by Landlord of a similar failure.
Examples of such failures which do not require an opportunity to correct
include, but are not limited to, destruction, damage or misuse of Landlord’s or
other Tenant’s property by an intentional act or a subsequent or continued
unreasonable disturbance.

 

5

 

 

3.Except as provided above, Tenant fails to perform any other obligation under
the Lease and the default continues for more than 7 days after delivery of
written notice to Tenant from Landlord specifying the default.

 

C.Waiver of Default, If Landlord accepts rent knowing of Tenant’s default or
accepts performance by Tenant of any provision of the lease different from the
performance required by the Lease, or if Tenant pays rent knowing of Landlord s
default or accepts performance by Landlord of any provision of the Lease
different from the performance required by the Lease, the party accepting the
rent or performance or making the payment shall not have the right to terminate
the Lease or to bring a lawsuit for that default, but may enforce any later
default.

 

XV.REMEDIES AND DEFENSES.

A.Tenant’s Remedies.

1.If Landlord has defaulted under the Lease and if Tenant has given Landlord a
written notice describing the default and Tenant’s intention to withhold rent if
the default is not corrected within 7 days, Tenant may withhold an amount of
rent equal to the loss in rental value caused by the default. If Tenant’s notice
advises Landlord that Tenant intends to terminate the Lease if the default is
not cured with 7 days and the default is not cured within the 7 days, Tenant may
terminate the Lease.

2.If Tenant has given the notice referred to in subparagraph (1) above, and if
Landlord has not corrected the default within 7 days, Tenant may, in addition to
withholding the applicable amount of rent, file a lawsuit in county court to
require Landlord to correct the default and for damages.

3.If Landlord’s default makes the Premises uninhabitable, and if Tenant has
given Landlord a notice describing the default and informing Landlord that
Tenant intends to terminate the Lease, then if Landlord does not cure the
default within the 7 day period, Tenant may terminate the Lease at the end of
the 7 days.

4.If Landlord violates the provisions of Section XII, Landlord shall be liable
to Tenant for actual damages for such violation.

 

B.Landlord’s Remedies.

1.If Tenant remains on the Premises after expiration or termination of the Lease
without Landlord’s permission, Landlord may recover possession of the Premises
in the manner provided for by law. Landlord also may recover double rent for the
period during which Tenant refuses to vacate the Premises.

2.If Tenant defaults under the Lease by failing to pay rent as set forth in
Section XIV(B)(1), Landlord may terminate Tenant’s rights under the Lease and
Tenant shall vacate the Premises immediately. If Tenant defaults under the Lease
for any other reason, as set forth in Sections XIV(B)(2) or (3) above, Landlord
may terminate Tenant’s rights under the Lease and Tenant shall vacate the
Premises within 7 days of delivery of the Notice of Termination.

 

6

 

 

3.If Tenant fails to cure a default within the time specified in the notice to
Tenant, Landlord may recover possession of the Premises as provided by law.

4.Landlord shall nor recover possession of the Premises except:

a.in a lawsuit for possession;

b.when Tenant has surrendered possession of the Premises to Landlord; or

c.when Tenant has abandoned the Premises. Absent actual knowledge of
abandonment, the Premises shall be considered abandoned if Tenant is absent from
Premises tor at least 15 days and the rent is NOT current, and Tenant has not
notified Landlord in writing, of an intended absence.

5.If Tenant has defaulted under the Lease and Landlord has obtained a writ of
possession, if Tenant has surrendered possession of the Premises to Landlord, or
if Tenant has abandoned the Premises, Landlord may:

a.treat the Lease as terminated, retake possession for Landlord’s own account,
and any further liability of Tenant will be ended;

b.retake possession of the Premises for Tenant’s account, Tenant will remain
liable for the difference between rent agreed to be paid under the Lease and
rent Landlord is able to recover in good faith from a new tenant; or

c.do nothing, and tenant will be liable for the rent as it comes due.

6.If Landlord retakes possession of the Premises for Tenant’s account, Landlord
must make a good faith effort to re-lease the premises. Any rent received by
Landlord as a result of the new lease shall be deducted from the rent due from
Tenant. For purposes of this section, “good faith” in trying to re-lease the
Premises means that Landlord shall use at least the same efforts to re-lease the
Premises as were used in the initial rental or at least the same efforts as
Landlord uses in attempting to lease other similar property. It does not require
Landlord to give a preference in leasing the Premises over other vacant
properties that Landlord owns or has the responsibility to rent.

 

C.Other Remedies, Each party also may have other remedies available at law or in
equity.

 

D.Defenses. In a lawsuit by Landlord for possession of the Premises based upon
nonpayment of rent or in a lawsuit by Landlord seeking to obtain unpaid rents,
Tenant may assert as a defense Landlord’s failure to perform required
maintenance, as set forth in Section IX(A) above, Landlord s failure to provide
elective maintenance, as set forth in Section IX(B) above, shall not be a
defense to any lawsuit by Landlord for possession of the Premises unless
otherwise provided by the Lease or applicable law. Tenant may also raise any
other defense, whether legal or equitable, that Tenant may have, including the
defense of retaliatory conduct.

 

7

 

 

E.Payment of Rent to Court. In any lawsuit by Landlord for possession of the
Premises, if Tenant raises any defense other than payment, Tenant must pay into
the registry of the court the past due rent set forth in Landlord s complaint,
or an amount determined by the court, and the rent which conies due during the
lawsuit, ass it comes duo. Failure of Tenant to pay the rent into the registry
of the court will be a waiver of Tenant’s defenses other than payment.

 

F.Attorney’s Fees. In any lawsuit brought to enforce the Lease or under
applicable law, the party who wins may recover its reasonable court costs and
attorney’s fees from the party who loses.

 

XVI.ASSIGNMENT AND SUBLEASING. Tenant may not assign the Lease or sublease all
or any part of the Premises without first obtaining Landlord’s written approval
and consent. Tenant and any guarantors shall remain liable and responsible for
the lease payments for the balance of the Lease term.

 

XVII.RISK OF LOSS. Landlord shall not be liable for any loss by reason of
damage, injury, theft or otherwise, to the persons, contents, belongings and
personal effects of the Tenant or Tenant’s family, agents, employees, guests or
visitors located in or about the Premises, Landlord shall not be liable if such
damage, injury, theft or loss is caused by Tenant, Tenant’s family, agents,
employees, guests, or visitors. Nothing contained in this provision shall
relieve Landlord or Tenant from responsibility for loss, damage or injury caused
by its own negligence or willful conduct.

 

XVIII.SUBORDINATION. The Lease is subordinate to the lien of any mortgage
encumbering the fee title to the Premises from time to time.

 

XIX.LIENS. Tenant shall not have the right or authority to encumber the Premises
or to permit any person to claim or assert any lien for the improvement or
repair of the Premises made by Tenant. Tenant shall notify all parties
performing work on the Premises at Tenant’s request that the Lease does not
allow any liens to attach to Landlord’s interest.

 

XX.APPROVAL CONTINGENCY. The Lease is not conditioned upon approval of Tenant by
the association that governs the Premises.

 

XXI.RENEWAL, EXTENSION. The Lease can be renewed or extended only by a written
agreement signed by both Landlord and Tenant.

 

XXII.MISCELLANEOUS.

A.Time is of the essence of the Lease.

 

8

 

 

B.The Lease shall be binding upon and for the benefit of the heirs, personal
representatives, successors, and permitted assigns of Landlord and Tenant,
(including Tenant’s shareholders and successors in interest), subject to the
requirements specifically mentioned in the Lease. Whenever used, the singular
numbers shall include the plural or singular and the use of any gender shall
include all appropriate genders.

 

C.The Agreements contained in the Lease set forth the complete understanding of
the parties and may not be changed or terminated orally.

 

D.No agreement to accept surrender of the Premises from Tenant will be valid
unless in writing and signed by Landlord.

 

E.All questions concerning the meaning, execution, construction, effect,
validity, and enforcement of the Lease shall be determined pursuant to the laws
of Florida.

 

F.The place for filing any suits or other proceedings with respect to the Lease
shall be in the county where the Premises is located.

 

G.Landlord and Tenant will use good faith in performing their obligations under
the Lease.

 

H.Tenant’s initial payment of $1,200.00 upon Lease execution is a non-refundable
payment, This Lease is contingent upon Tenant paying the security deposit
specified in paragraph V. above by no later than August 25, 2011. If Tenant
fails to timely pay the security deposit, this Lease shall immediately be null
and void and Tenant shall forfeit the first month’s rent payment as liquidated
damages.

 

THIS LEASE HAS BEEN EXECUTED BY THE PARTIES ON THIS ______ DAY OF _______ 2011.

 

LANDLORD: TENANT:         MICHAEL R. GIBBONS JEREMY PALMA         IVANA D.
GIBBONS  

 

9

 

 



 

EXHIBIT B

 

 

 

 

“AS IS” Residential Contract

For Sale And Purchase

THIS FORM HAS BEEN APPROVED BY

THE FLORIDA REALTORS AND THE FLORIDA BAR

 

PARTIES:     (“Seller”), and       (“Buyer”),

agree that Seller shall sell and Buyer shall buy the following described Real
Property and Personal Property (collectively “Property”) pursuant to the terms
and conditions of this AS IS Residential Contract For Sale And Purchase and any
riders and addenda (“Contract”):

1.PROPERTY DESCRIPTION:

(a)Street address, city, zip:
_________________________________________________________________________

(b)Property is located in: _______________________ Country, Florida. Real
Property Tax ID No: _______________

(c)Legal description of the Real Property:
_____________________________________________________________

____________________________________________________________________________________________

together with all existing Improvements and fixtures, Including built-in
appliances, built-in furnishings and attached wall-to-wall carpeting and
flooring (“Real property”) unless specifically excluded below.

(d)Personal Property: The following Items owned by Seller and existing on the
Property as of the date of the Initial offer are Included In the purchase
(“Personal Property”): (I) range(s)/oven(s), dishwasher(s), disposal, ceiling
fan(s), Intercom, light fixtures, rods, draperies and other window treatments,
garage door openers, and security gate and other access devices; and (ii) those
additional Items checked below. If additional details are necessary, specify
below. If left blank, the Item below is not Included.

 

¨   Refrigerator(s)   ¨   Smoke detector(s)   ¨   Pool barrier/fence   ¨  
Storage shed ¨   Microwave oven   ¨   Security system   ¨   Pool equipment   ¨  
TV antenna/satellite dish ¨   Washer   ¨   Window/wall a/c   ¨   Pool heater   ¨
  Water softener/purifier ¨   Dryer   ¨   Generator   ¨   Spa or hot tub with
heater   ¨   Storm shutters and panels ¨   Stand-alone Ice maker           ¨  
Above ground pool        

 

The only other items of Personal Property included in this purchase, and any
additional details regarding Personal Property, If necessary, are:
_____________________________________________________________________

Personal Property is Included in the Purchase Prlce, has no contributory value,
and shall be left for the Buyer.

(e)The following Items are excluded from the purchase:
________________________________________________





2. PURCHASE PRICE (U.S. currency): $___________________   (a) Initial deposit to
be held in escrow In the amount of (checks subject to COLLECTION)
$___________________     The Initial deposit made payable and delivered to
“Escrow Agent” named below       (CHECK ONE): ¨ accompanies offer or ¨ is to be
made upon acceptance (Effective Date) or ¨ is to be made within ____ (if blank,
then 3) days after Effective Date       Escrow Agent Information: Name:
___________________________________       Address:
___________________________________ Phone: ______________       E-mail:
____________________________________ Fax: ________________     (b) Additional
deposit to be delivered to Escrow Agent within (If blank, then 3) days alter
Effective Date     (All deposits paid or agreed to be paid, are collectively
referred to as the Deposit”) $___________________   (c) Financing: Express as a
dollar amount or percentage (“Loan Amount”) see Paragraph B ____________________
  (d) Other: ____________________________________________________________
$___________________   (e) Balance to close (not Including Buyer’s closing
costs, prepaids and prorations) by wire transfer or other COLLECTED funds
$___________________       NOTE: For the definition of “COLLECTION” or
“COLLECTED” See STANDARDS.



3.TIME FOR ACCEPTANCE OF OFFER AND COUNTER-OFFERS; EFFECTIVE DATE.

(a)If not signed by Buyer and Seller, and an executed copy delivered to all
parties on or before ________________, this offer shall be deemed withdrawn and
the Deposit, If any, will be returned to Buyer. Unless otherwise stated, time
for acceptance of any counter-offers shall be within 2 days after the day the
counter-offer is delivered.

(b)The effective date of this Contract will be the date when the last one of the
Buyer and Seller has signed or initialed this offer or final counter-offer
(“Effective Date”).

4CLOSING DATE: Unless modified by other provisions of this Contract, the closing
of this transaction shall occur and the closing documents required to be
furnished by each party pursuant to this Contract shall be delivered (“Closing”)
on ____________________ (“Closing Date”), at the time established by the Closing
Agent.

 

Buyer’s Initials __________________   Page 1 of 10   Seller’s Initials
__________________

Florida Realtors/Florida Bar-ASIS-1 Rev, 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

Software and added formatting © 2012 Alta Star Software, all rights reserved. ·
www.altastar.com · (677) 279-8898

User Reg# S-0Y0YPD03D38C3Q26-1021

 

 

 

 

5.EXTENSION OF CLOSING DATE:

(a)If Closing funds from Buyer’s lender(s) are not available at time of Closing
due to Truth In Lending Act (TILA) notice requirements, Closing shall be
extended for such period necessary to satisfy TILA notice requirements, not to
exceed 7 days.

(b)If extreme weather or other condition or event constituting “Force Majeure”
(see STANDARD G) causes: (I) disruption of utilities or other services essential
for Closing, or (II) Hazard, Wind, Flood or Homeowners’ Insurance, to become
unavailable prior to Closing, Closing will be extended a reasonable time up to 3
days after restoration of utilities and other services essential to Closing, and
availability of applicable Hazard, Wind, Flood or Homeowners’ Insurance. If
restoration of such utilities or services and availability of Insurance has not
occurred within __________ (If left blank, 14) days after Closing Date, then
either party may terminate this Contract by delivering written notice to the
other party, and Buyer shall be refunded the Deposit, thereby releasing Buyer
and Seller from all further obligations under this Contract.

7.ASSIGNABILITY: (CHECK ONE) Buyer ¨ may assign and thereby be released from any
further liability under this Contract; ¨ may assign but not be released from
liability under this Contract; or ¨ may not assign this contract.

 

FINANCING

 

8.FINANCING:

¨(a) Buyer will pay cash or may obtain a loan for the purchase of the Property.
There is no financing contingency to Buyer’s obligation to close.

¨(b) This Contract is contingent upon Buyer obtaining a written loan commitment
for a ¨ conventional ¨ FHA ¨ VA loan on the following terms within _____ (If
blank, then 30) days after Effective Date (“Loan Commitment Date”) for: (CHECK
ONE): ¨ fixed, ¨ adjustable, ¨ fixed or adjustable rate loan in the principal
amount of $ _____________ or ________ % of the Purchase Price, at an Initial
interest rate not to exceed ______ % (If blank, then prevailing rate based upon
Buyer’s creditworthiness), and for a term of ______ years (“Financing”).

 

Buyer will make mortgage loan application for the Financing within ______ (If
blank, then 5) days after Effective Date and use good faith and diligent effort
to obtain a written loan commitment for the Financing (“Loan Commitment”) and
close this Contract, Buyer shall keep Seller and Broker fully Informed about the
status of mortgage loan application and Loan Commitment and authorizes Buyer’s
mortgage broker and Buyer’s lender to disclose such status and progress to
Seller and Broker.

 

If Buyer does not receive Loan Commitment, then Buyer may terminate this
Contract by delivering written notice to Seller, and the Deposit shall be
refunded to Buyer, thereby releasing Buyer end Seller from all further
obligations under this Contract.

 

If Buyer does not deliver written notice to Seller of receipt of Loan Commitment
or Buyer’s written waiver of this financing contingency, then after Loan
Commitment Date Seller may terminate this Contract by delivering written notice
to Buyer and the Deposit shall be refunded to Buyer, thereby releasing Buyer and
Seller from all further obligations under this Contract.

 

If Buyer delivers written notice of receipt of Loan Commitment to Seller and
this Contract does not thereafter close, the Deposit shall be paid to Seller
unless failure to close is due to: (1) Seller’s default; (2) Property related
conditions of the Loan Commitment have not been met (except when such conditions
are waived by other provisions of this Contract); (3) appraisal of the Property
obtained by Buyer’s lender is insufficient to meet terms of the Loan Commitment;
or (4) the loan Is not funded due to financial failure of Buyer’s lender, In
which event(s) the Deposit shall be returned to Buyer, thereby releasing Buyer
and Seller from all further obligations under this Contract.



¨(c) Assumption of existing mortgage (see rider for terms).

¨(d) Purchase money note and mortgage to Seller (see riders; addenda, or special
clauses for terms).

 

Buyer’s initials __________________   Page 2 of 10   Seller’s Initials
__________________

Florida Realtors/Florida Bar-ASIS-1 Rev, 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

CLOSING COSTS, FEES AND CHARGES

9.CLOSING COSTS; TITLE INSURANCE; SURVEY; HOME WARRANTY; SPECIAL ASSESSMENTS:

(a)COSTS TO BE PAID BY BUYER:





• Documentary stamp taxes and surtax on deed, If any   • HOA/Condominium
Association estoppel fees • Owner’s Policy and Charges (If Paragraph 9(c)(I) is
checked)   • Recording and other fees needed to cure title • Title search
charges (If Paragraph 9(c)(III) is checked)   • Seller’s attorneys’ fees •
Other:
_______________________________________________________________________________



If, prior to Closing, Seller is unable to meet the AS IS Maintenance Requirement
as required by Paragraph 11 a sum equal to 125% of estimated cost to meet the AS
IS Maintenance Requirement shall be escrowed at Closing. If actual costs to meet
the AS IS Maintenance Requirement exceed escrowed amount, Seller shall pay such
actual costs. Any unused portion of escrowed amount shall be returned to Seller.

(b)COSTS TO BE PAID BY BUYER:



• Taxes and recording fees on notes and mortgages   • Loan expenses • Recording
fees for deed and financing statements   • Appraisal fees • Owner’s Policy and
Charges (If Paragraph 9(c)(II) is checked)   • Buyer’s inspections • Survey (and
elevation certification, If required)   • Buyer’s attorneys’ fees • Lender’s
title policy and endorsements   • All property related insurance •
HOA/Condominium Association application/transfer fees     • Other:
_______________________________________________________________________________



(c)TITLE EVIDENCE AND INSURANCE: At least _______ (if blank, than 5) days prior
to Closing Date, a title Insurance commitment issued by a Florida licensed title
insurer, with legible copies of Instruments listed as exceptions attached
thereto (“Title Commitment”) and, after Closing, an owner’s policy of title
Insurance (see STANDARD A for terms) shall be obtained and delivered to Buyer.
If Seller has an owner’s policy of title Insurance covering the Real property, a
copy shell be furnished to Buyer and Closing Agent within 5 days after Effective
Date. The owner’s title policy premium and charges for owner’s policy
endorsements, title search, and closing services (collectively, “Owner’s Policy
and Charges”) shall be paid, as set forth below (CHECK ONE):

¨ (I) Seller will designate Closing Agent and pay for Owner’s Policy and Charges
(but not including charges for closing services related to Buyer’s lender’s
policy and endorsements and loan closing, which amounts shall be paid by Buyer
to Closing Agent or such other provider(s) as Buyer may select); or

¨ (II) Buyer will designate Closing Agent and pay for Owner’s Policy and Charges
and charges for closing services related to Buyer’s lender’s policy,
endorsements, and loan closing; or

¨ (III) [MIAMI-DADE/BROWARD REGIONAL PROVISION]: Seller will furnish a copy of a
prior owner’s policy of title insurance or other evidence of title and pay fees
for: (A) a continuation or update of such title evidence, which is acceptable to
Buyer’s title insurance underwriter for reissue of coverage; (B) tax search; and
(C) municipal lien search. Buyer shall obtain and pay for post-Closing
continuation and premium for Buyer’s owner’s policy, and If applicable, Buyer’s
lender’s policy. Seller shall not be obligated to pay more than $
_______________ (if blank, $200.00) for abstract continuation or title search
ordered or performed by Closing Agent.

(d)SURVEY: At least 5 days prior to Closing, Buyer may, at Buyer’s expense, have
the Real Property surveyed and certified by a registered Florida surveyor
(“Survey”). If Seller has a survey covering the Real Property, a copy shall be
furnished to Buyer and Closing Agent within 5 days after Effective Date.

(e)HOME WARRANTY: At Closing, □ Buyer □ Seller □ N/A will pay for a home
warranty plan issued by
________________________________________________________________________________
at a cost not to exceed $ ____________________. A home warranty plan provides
for repair or replacement of many of a home’s mechanical systems and major
built-in appliances in the event of breakdown due to normal wear and tear during
the agreement’s warranty period.

(f)SPECIAL ASSESSMENTS: At Closing, Seller will pay: (I) the full amount of
liens imposed by a public body (“public body” does not include a Condominium or
Homeowner’s Association) that are certified, confirmed and ratified before
Closing; and (II) the amount of the public body’s most recent estimate or
assessment for an improvement which is substantially complete as of Effective
Date, but that has not resulted in a lien being imposed on the Properly before
Closing. Buyer will pay all other assessments. If special assessments may be
paid in Installments (CHECK ONE):

¨(a) Seller shall pay Installments due prior to Closing and Buyer shall pay
Installments due after Closing. Installments prepaid or due for the year of
Closing shall be prorated.

¨(b) Seller shall pay the assessment(s) in full prior to or at the time of
Closing.

IF NEITHER BOX IS CHECKED, THEN OPTION (a) SHALL BE DEEMED SELECTED.

This Paragraph 9(f) shall not apply to a special benefit tax lien imposed by a
community development district (CDD) pursuant to Chapter 190 F.S. which lien
shall be treated as an ad valorem tax and prorated pursuant to STANDARD K.

 

Buyer’s Initials ___________   ___________ Page 3 of 10   Seller’s Initials
___________   ___________

FloridaRealtors/FloridaBar-ASIS-1 Rev. 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

DISCLOSURES

10.DISCLOSURES

(a)RADON GAS: Radon is a naturally occurring radioactive gas that, when it is
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida, Additional information
regarding radon and radon testing may be obtained from your county health
department.

(b)PERMITS DISCLOSURE: Except as may have been disclosed by Seller to Buyer in a
written disclosure, Seller does not know of any improvements made to the
Property which were made without required permits or made pursuant to permits
which have not been properly closed.

(c)MOLD: Mold is naturally occurring and may cause health risks or damage to
property. If Buyer is concerned or desires additional information regarding
mold, Buyer should contact an appropriate professional.

(d)FLOOD ZONE; ELEVATION CERTIFICATION: Buyer is advised to verify by elevation
certificate which flood zone the Property is in, whether flood insurance is
required by Buyer’s lender, and what restrictions apply to improving the
Property and rebuilding in the event of casualty. If Property is in a “Special
Flood Hazard Area” or “Coastal High Hazard Area” and finished floor elevation is
below minimum flood elevation, Buyer may terminate this Contract by delivering
written notice to Seller within 20 days after Effective Date, falling which
Buyer accepts existing elevation of buildings and flood zone designation of
Property.

(e)ENERGY BROCHURE: Buyer acknowledges receipt of Florida Energy-Efficiency
Rating Information Brochure required by Section 553-996, F.S.

(f)LEAD-BASED PAINT: If Property includes pre-1978 residential housing, a
lead-based paint rider is mandatory.

(g)HOMEOWNERS’ ASSOCIATION/COMMUNITY DISCLOSURE, BUYER SHOULD NOT EXECUTE THIS
CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE HOMEOWNERS’ ASSOCIATION/COMMUNITY
DISCLOSURE., IF APPLICABLE.

(h)PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER’S
CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE
OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR
PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT
IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION,
CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR INFORMATION.

(i)TAX WITHHOLDING: If Seller is a “foreign person” as defined by the Foreign
investment in Real Property Tax Act (“FIRPTA”), Buyer and Seller will comply
with FIRPTA, which may require Seller to provide additional cash at Closing.

(j)SELLER DISCLOSURE: Seller knows of no facts materially affecting the value of
the Real Property which are not readily observable and which have not been
disclosed to Buyer. Except as stated in the preceding sentence or otherwise
disclosed in writing: (1) Seller has received no written or verbal notice from
any governmental entity or agency as to a currently uncorrected building,
environmental or safety code violation, and (2) Seller extends and intends no
warranty and makes no representation of any type, either express or implied, as
to the physical condition or history of the Property.

 

PROPERTY MAINTENANCE, CONDITION, INSPECTIONS AND EXAMINATIONS

11.PROPERTY MAINTENANCE Except for ordinary wear and tear and Casualty Loss,
Seller shall maintain the Property, Including, but not limited to, lawn,
shrubbery, and pool, in the condition existing as of Effective Date (“AS IS
Maintenance Requirement”).

 



Buyer’s Initials ___________   ___________ Page 4 of 10   Seller’s Initials
___________   ___________

FloridaRealtors/FloridaBar-ASIS-1 Rev. 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

ESCROW AGENT AND BROKER

13.ESCROW AGENT: Any Closing Agent or Escrow Agent (collectively “Agent”)
receiving the Deposit, other funds and other items is authorized, and agrees by
acceptance of them, to deposit them promptly, hold same in escrow within the
State of Florida and, subject to COLLECTION, disburse them in accordance with
terms and conditions of this Contract. Failure of funds to become COLLECTED
shall not excuse Buyer’s performance. When conflicting demands for the Deposit
are received, or Agent has a good faith doubt as to entitlement to the Deposit,
Agent may take such actions permitted by this Paragraph 13, as Agent deems
advisable. If in doubt as to Agent’s duties or liabilities under this Contract,
Agent may, at Agent’s option, continue to hold the subject matter of he escrow
until the parties agree to its disbursement or until a final Judgment of a court
of competent Jurisdiction shall determine the rights of the parties, or Agent
may deposit same with the clerk of the circuit court having Jurisdiction of the
dispute. An attorney who represents a party and also acts as Agent may represent
such party in such action. Upon notifying all parties concerned of such action,
all liability on the part of Agent shall fully terminate, except to the extent
of accounting for any items previously delivered out of escrow. If a licensed
real estate broker, Agent will comply with provisions of Chapter 476, F.S., as
amended and FREC rules to timely resolve escrow disputes through mediation,
arbitration, Interpleader or an escrow disbursement order. Any proceeding
between Buyer and Seller wherein Agent Is made a party because of acting as
Agent hereunder, or In any proceeding where Agent Interpleads the subject matter
of the escrow, Agent shall recover reasonable attorney’s fees and costs
Incurred, to be paid pursuant to court order out of the escrowed funds or
equivalent. Agent shall not be liable to any party or person for mis-delivery of
any escrowed Items, unless such mis-delivery Is due to Agent’s willful breach of
this Contract or Agent’s gross negligence. This Paragraph 13 shall survive
Closing or termination of this Contract.

14.PROFESSIONAL ADVICE; BROKER LIABILITY: Broker advises Buyer and Seller to
verify Property condition, square footage, and all other facts and
representations made pursuant to this Contract and to consult appropriate
professionals for legal, tax, environmental, and other specialized advice
concerning matters affecting the Property and the transaction contemplated by
this Contract. Broker represents to Buyer that Broker does not reside on the
Property and that all representations (oral, written or otherwise) by Broker are
based on Seller representations or public records. BUYER AGREES TO RELY SOLELY
ON SELLER, PROFESSIONAL INSPECTORS AND GOVERNMENTAL AGENCIES FOR VERIFICATION OF
PROPERTY CONDITION, SQUARE FOOTAGE AND FACTS THAT MATERIALLY AFFECT PROPERTY
VALUE AND NOT ON THE REPRESENTATIONS (ORAL, WRITTEN OR OTHERWISE) OF BROKER.
Buyer and Seller (Individually, the “Indemnifying Party”) each individually
indemnifies, holds harmless, and releases Broker and Broker’s officers,
directors, agents and employees from all liability for loss or damage, Including
all costs and expenses, and reasonable attorney’s fees at all levels, suffered
or Incurred by Broker and Broker’s officers, directors, agents and employees In
connection with or arising from claims, demands or causes of action Instituted
by Buyer or Seller based on: (i) Inaccuracy of Information provided by the
Indemnifying Party or from public records; (ii) Indemnifytng Party’s
misstatement(s) or failure to perform contractual obligations; (iii) Broker’s
performance, at Indemnifying Party’s request, of any task beyond the scope of
services regulated by Chapter 475, F.S., as amended, Including Brokers referral,
recommendation or retention of any vendor for, or on behalf of, Indemnifying
Party; (iv) products or services provided by any such vendor for, or on behalf
of, Indemnifying Party; and (v) expenses Incurred by any such vendor. Buyer and
Seller each assumes full responsibility for selecting and compensating their
respective vendors and paying their other costs under this Contract whether or
not this transaction closes. This Paragraph 14 will not relieve Broker of
statutory obligations under Chapter 475, F.S., as amended. For purposes of this
Paragraph 14, Broker will be treated as a party to this Contract. This Paragraph
14 shall survive Closing or termination of this Contract.

 

Buyer’s initials ___________   ___________ Page 5 of 10   Seller’s initials
___________   ___________

Florida Realtors/FloridaBar-ASIS-1 Rev, 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

DEFAULT AND DISPUTE RESOLUTION

15.DEFAULT:

(a)BUYER DEFAULT: If Buyer falls, neglects or refuses to perform Buyer’s
obligations under this Contract, Including payment of the Deposit, within the
time(s) specified, Seller may elect to recover and retain the Deposit for the
account of Seller as agreed upon liquidated damages, consideration for execution
of this Contract, and In full settlement of any claims, whereupon Buyer and
Seller shall be relieved from all further obligations under this Contract, or
Seller, at Seller’s option, may, pursuant to paragraph 16, proceed In equity to
enforce Seller’s rights under this Contract. The portion of the Deposit, If any,
paid to Listing Broker upon default by Buyer, shall be split equally between
Listing Broker and Cooperating Broker; provided however, Cooperating Broker’s
share shall not be greater then the commission amount Listing Broker had agreed
to pay to Cooperating Broker.

(b)SELLER DEFAULT; If for any reason other than failure of Seller to make
Seller’s title marketable after reasonable diligent effort, Seller falls,
neglects or refuses to perform Seller’s obligations under this Contract, Buyer
may elect to receive return of Buyer’s Deposit without thereby waiving any
action for damages resulting from Seller’s breach, and, pursuant to Paragraph
16, may seek to recover such damages or seek specific performance. This
Paragraph 15 shall survive Closing or termination of this Contract,

16.DISPUTE RESOLUTION; Unresolved controversies, claims end other matters in
question between Buyer and Seller arising out of, or relating to, this Contract
or its breach, enforcement or Interpretation (“Dispute”) will be settled as
follows:

(a)Buyer and Seller will have 10 days after the date conflicting demands for the
Deposit are made to attempt to resolve such Dispute, falling which, Buyer and
Seller shall submit such Dispute to mediation under Paragraph 16(b).

(b)Buyer and Seller shall attempt to settle Disputes In an amicable manner
through mediation pursuant to Florida Rules for Certified and Court-Appointed
Mediators and Chapter 44, F.S., as amended (the “Mediation Rules”). The mediator
must be certified or must have experience in the real estate Industry.
Injunctive relief may be sought without first complying with this Paragraph
16(b). Disputes not settled pursuant to this Paragraph 16 may be resolved by
Instituting action in the appropriate court having Jurisdiction of the matter.
This Paragraph 16 shall survive Closing or termination of this Contract.

17.ATTORNEY’S FEES; COSTS; The parties will split equally any mediation fee
Incurred In any mediation permitted by this Contract, and each party will pay
their own costs, expenses and fees, Including attorney’s fees, Incurred in
conducting the mediation, In any litigation permitted by this Contract, the
prevailing party shall be entitled to recover from the non-prevailing party
costs and fees, Including reasonable attorney’s fees, Incurred in conducting the
litigation. This Paragraph 17 shall survive Closing or termination of this
Contract.

 

STANDARDS FOR REAL ESTATE TRANSACTIONS (“STANDARDS”)

18.STANDARDS:

A.TITLE:

(I) TITLE: EVIDENCE; RESTRICTIONS; EASEMENTS; LIMITATIONS: Within the time
period provided In Paragraph 9(c), the Title Commitment, with legible copies of
Instruments listed as exceptions attached thereto, shall be Issued and delivered
to Buyer. The Title Commitment shall set forth those matters to be discharged by
Seller at or before Closing and shall provide that, upon recording of the deed
to Buyer, an owner’s policy of title Insurance In the amount of the Purchase
Price, shall be Issued to Buyer Insuring Buyer’s marketable title to the Real
Property, subject only to the following matters; (a) comprehensive land use
plans, zoning, and other land use restrictions, prohibitions and requirements
imposed by governmental authority; (b) restrictions and matters appearing on the
Plat or otherwise common to the subdivision; (c) outstanding oil, gas and
mineral rights of record without right of entry; (d) unplatted public utility
easements of record (located contiguous to real property lines and not more than
10 feet In width as to rear or front lines and 7 1/2 feet in width as to side
lines); (e) taxes for year of Closing and subsequent years; and (f) assumed
mortgages and purchase money mortgages, If any (If additional items, attach
addendum); provided, that none prevent use of the Property for RESIDENTIAL
PURPOSES. If there exists at Closing any violation of Items Identified In (b) -
(f) above, then the same shall be deemed a title defect, Marketable title shall
be determined according to applicable Title Standards adopted by authority of
The Florida Bar and In accordance with law.

 

Buyer’s initials ___________   ___________ Page 6 of 10   Seller’s initials
___________   ___________

Florida Realtors/FloridaBar-ASIS-1 Rev, 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

STANDARDS FOR REAL ESTATE TRANSACTIONS (CONTINUED)

 

(II) TITLE EXAMINATION: Buyer shall have 5 days after receipt of Title
Commitment to examine it and notify Seller in writing specifying defect(s), if
any, that render title unmarketable. If Seller provides Title Commitment and it
is delivered to Buyer less than 5 days prior to Closing Date, Buyer may extend
Closing for up to 5 days after date of receipt to examine same in accordance
with this STANDARD A. Seller shall have 30 days (“Cure Period”) after receipt of
Buyer’s notice to take reasonable diligent efforts to remove defects. If Buyer
falls to so notify Seller, Buyer shall be deemed to have accepted title as it
then is, If Seller cures defects within Cure Period, Seller will deliver written
notice to Buyer (with proof of cure acceptable to Buyer and Buyer’s attorney)
and the parties will close this Contract on Closing Date (or If Closing Date has
passed, within 10 days after Buyer’s receipt of Seller’s notice). If Seller is
unable to cure defects within Cure Period, then Buyer may, within 5 days after
expiration of Cure Period, deliver written notice to Seller: (a) extending Cure
Period for a specified period not to exceed 120 days within which Seller shall
continue to use reasonable diligent effort to remove or cure the defects
(“Extended Cure Period”); or (b) electing to accept title with existing defects
and close this Contract on Closing Date (or If Closing Date has passed, within
the earlier of 10 days after end of Extended Cure Period of Buyer’s receipt of
Seller’s notice), or (c) electing to terminate this Contract and receive a
refund of the Deposit, thereby releasing Buyer and Seller from all further
obligations under this Contract. If after reasonable diligent effort, Seller Is
unable to timely cure defects, and Buyer does not waive the defects, this
Contract shall terminate, and Buyer shall receive a refund of the Deposit,
thereby releasing Buyer and Seller from all further obligations under this
Contract.

B. SURVEY: If Survey discloses encroachments on the Real Property or that
Improvements located thereon encroach on setback lines, easements, or lands of
others; or violate any restrictions, covenants, or applicable governmental
regulations described In STANDARD A (i) (a), (b) or (d) above, Buyer shall
deliver written notice of such matters, together with a copy of Survey, to
Seller within 5 days after Buyer’s receipt of Survey, but no later than Closing.
If Buyer timely delivers such notice and Survey to Seller, such matters
Identified in the notice and Survey shall constitute a title defect, subject to
cure obligations of STANDARD A above. If Seller has delivered a prior survey,
Seller shall, at Buyer’s request, execute an affidavit of “no change” to the
Real Property since the preparation of such prior survey, to the extent the
affirmations therein are true and correct.

C. INGRESS AND EGRESS: Seller represents that there is ingress and egress to the
Real Property and title to the Real Property is insurable in accordance with
STANDARD A without exception for lack of legal right of access.

D. LEASES: Seller shall, within 5 days after inspection Period, furnish to Buyer
copies of all written leases and estoppel letters from each tenant specifying
nature and duration of tenant’s occupancy, rental rates, advanced rent and
security deposits paid by tenant, and income and expense statements for
preceding 12 months (“Lease Information”), If Seller Is unable to obtain
estoppel letters from tenant(s), the same information shall be furnished by
Seller to Buyer within that time period in the form of a Seller’s affidavit, and
Buyer may thereafter contact tenant(s) to confirm such information. If terms of
the lease(s) differ materially from Seller’s representations, Buyer may deliver
written notice to Seller within 5 days after receipt of Lease Information, but
no later than 5 days prior to Closing Date, terminating this Contract and
receive a refund of the Deposit, thereby releasing Buyer and Seller from all
further obligations under this Contract. Seller shall, at Closing, deliver and
assign all original leases to Buyer who shall assume Seller’s obligation
thereunder.

E. LIENS: Seller shall furnish to Buyer at Closing an affidavit attesting: (i)
to the absence of any financing statement, claims of lien or potential lienors
known to Seller, and (ii) that there have been no improvements or repairs to the
Real Property for 90 days immediately preceding Closing Date. If the Real
Property has been improved or repaired within that time, Seller shall deliver
releases or waivers of construction liens executed by all general contractors,
subcontractors, suppliers and materialmen in addition to Seller’s lien affidavit
setting forth names of all such general contractors, subcontractors, suppliers
and materialmen, further affirming that all charges for Improvements or repairs
which could serve as a basis for a construction lien or a claim for damages have
been paid or will be paid at Closing.

F. TIME: Calendar days shall be used In computing time periods, Any time periods
provided for in this Contract which shall end on a Saturday, Sunday, or a
national legal holiday (see 5 U.S.C. 6103) shall extend to 5:00 p.m. (where the
Property is located) of the next business day. Time is of the essence in this
Contract.

G. FORCE MAJEURE: Buyer or Seller shall not be required to perform any
obligation under this Contract or be liable to each other for damages so long as
performance or non-performance of the obligation is delayed, caused or prevented
by Force Majeure. “Force Majeure’’ means: hurricanes, earthquakes, floods, fire,
acts of God, unusual transportation delays, wars, Insurrections, acts of
terrorism, and any other cause not reasonably within control of Buyer or Seller,
and which, by exercise of reasonable diligent effort, the non-performing party
is unable in whole or in part to prevent or overcome. All time periods,
including Closing Date, will be extended for the period that the Force Majeure
prevents performance under this Contract, provided, however, If such Force
Majeure continues to prevent performance under this Contract more than 14 days
beyond Closing Date, then either party may terminate this Contract by delivering
written notice to the other and the Deposit shall be refunded to Buyer, thereby
releasing Buyer and Seller from all further obligations under this Contract.

H. CONVEYANCE: Seller shall convey marketable title to the Real Property by
statutory warranty, trustee’s, personal representative’s, or guardian’s deed, as
appropriate to the status of Seller, subject only to matters described in
STANDARD A and those accepted by Buyer. Personal Property shall, at request of
Buyer, be transferred by absolute bill of sale with warranty of title, subject
only to such matters as may be provided for in this Contract.

I. CLOSING LOCATION; DOCUMENTS; AND PROCEDURE:

(1) LOCATION: Closing will take place in the county where the Real Property is
located at the office of the attorney or other closing agent (“Closing Agent”)
designated by the party paying for the owner’s policy of title Insurance, or, If
no title insurance, designated by Seller. Closing may be conducted by mail or
electronic means.

 

Buyer’s initials ___________   ___________ Page 7 of 10   Seller’s initials
___________   ___________

Florida Realtors/FloridaBar-ASIS-1 Rev, 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 



 

STANDARDS FOR REAL ESTATE TRANSACTIONS (CONTINUED)

 

(II) CLOSING DOCUMENTS: At Closing, Seller shall furnish and pay for, as
applicable, deed, bill of sale, certificate of title, construction lion
affidavit, owner’s possession affidavit, assignments of leases, and corrective
instruments, Seller shall provide Buyer with paid receipts for all work done on
the Property pursuant to this Contract. Buyer shall furnish and pay for, as
applicable, mortgage, mortgage note, security agreement, financing statements,
survey, base elevation certification, and other documents required by Buyer’s
lender.

(III) PROCEDURE: The deed shall be recorded upon COLLECTION of all closing
funds. If the Title Commitment provides insurance against adverse matters
pursuant to Section 627.7841, F.S., as amended, the escrow closing procedure
required by STANDARD J shall be waived, and Closing Agent shall, subject to
COLLECTION of all closing funds, disburse at Closing the brokerage fees to
Broker and the net sale proceeds to Seller.

J. ESCROW CLOSING PROCEDURE: If Title Commitment issued pursuant to Paragraph
9(o) does not provide for insurance against adverse matters as permitted under
Section 627,7841, F.S., as amended the following escrow and closing procedures
shall apply: (1) all Closing proceeds shall be held in escrow by the Closing
Agent for a period of not more than 10 days after Closing: (2) If Seller’s title
is rendered unmarketable, through no fault of Buyer, Buyer shall, within the 10
day period, notify Seller in writing of the defect and Seller shall have 30 days
from data of receipt of such notification to cure the defect: (3) if Seller
falls to timely cure the defect, the Deposit and Closing funds paid by Buyer
shall, within 5 days after written demand by Buyer, be refunded to Buyer and,
simultaneously with such repayment, Buyer shall return the Personal Property,
vacate the Real Property and re-convey the Property to Seller by special
warranty dead and bill of sale; and (4) If Buyer falls to make timely demand for
refund of the Deposit, Buyer shall take title as is, waiving oil rights against
Seller as to any Intervening defect except as may be available to Buyer by
virtue of warranties contained in the deed or bill of sale.

K. PRORATIONS; CREDITS: The following recurring items will be made current (If
applicable) and prorated as of the day prior to Closing Date, or date of
occupancy If occupancy occurs before Closing Date; real estate taxes (Including
special benefit tax assessments imposed by a CDD), interest, bonds, association
fees, insurance, rents and other expenses of Properly. Buyer shall have option
of taking over existing policies of insurance, If assumable, in which event
premiums shall be prorated. Cash at Closing shall be increased or decreased as
may be required by prorations to be made through day prior to Closing. Advance
rent and security deposits, If any, will be credited to Buyer. Escrow deposits
held by Seller’s mortgagee will be paid to Seller. Taxes shall be prorated based
on current year’s tax with due allowance made for maximum allowable discount,
homestead and other exemptions. If closing occurs on a date when current year’s
milliage is not fixed but current year’s assessment Is available, taxes will be
prorated based upon such assessment and prior year’s millage. If current year’s
assessment is not available then taxes will be prorated on prior year’s tax. If
there are completed Improvements on the Real Property by January 1st of year of
Closing, which Improvements were not in existence on January 1st of prior year,
then taxes shall be prorated based upon prior year’s millage and at an equitable
assessment to be agreed between the parties, falling which, request shall be
made to the County Property Appraiser for an Informal assessment taking into
account available exemptions, A tax proratlon based on an estimate shall, at
either party’s request, be readjusted upon recent of current year’s tax bill,
This STANDARD K shall survive Closing.

L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS, AND WALK-THROUGH:
Seller shall, upon reasonable notice, provide utilities service and access to
Property for appraisals and Inspections, Including a walk-through (or follow-up
walk-through If necessary) prior to Closing.

M. RISK OF LOSS: If, after Effective Date, but before Closing, Property is
damaged by fire or other casually (“Casualty Loss”) and cost of restoration
(which shall Include cost of pruning or removing damaged trees) does not exceed
1.5% of Purchase Price, cost of restoration shall be an obligation of Seller and
Closing shall proceed pursuant to terms of this Contract: If restoration is not
completed as of Closing, a sum equal to 125 % of estimated cost to complete
restoration (not to exceed 1.5% of Purchase Price), will be escrowed at Closing.
If actual cost of restoration exceeds escrowed amount, Seller shall pay such
actual costs (but, not in excess of 1.5% or Purchase Price). Any unused portion
of escrowed amount shall be returned to Seller. If cost of restoration exceeds
1.5 of Purchase Price, Buyer shall elect to either take Property “as is”
together with the 1.5%, or receive refund of the Deposit, thereby releasing
Buyer and Seller from all further obligations under this contact. Seller’s sole
obligation with respect to tree damage by casualty or other natural occurrence
shall be cost of pruning or removal.

N 1031 EXCHANGE: If either Seller or Buyer wish to enter Into a like-kind
exchange (either simultaneous with Closing or deferred) under Section 1031 of
the Internal Revenue Code (“Exchange”), the other party shall cooperate in all
resonable espects effectuate the Exchange, Including execution of documents;
provided, however cooperating party shall incur no liability or expense related
to the Exchange, and Closing shall not be contingent upon, nor extended or
delayed by such Exchange.

O. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; COPIES: Neither this Contract
nor any notice of it shall be recorded in any public records. This Contract
shall be binding on, and inure to the benefit of the parties and their
respective heirs or successors In interest. Whenever the context permits,
singular shall include plural and one gender shall Include all. Notice and
delivery given by or to the attorney or broker (Including such broker’s real
estate licensee) representing any party shall be as effective as If given by or
to that party. All notices must be in writing and may be made by mail, personal
delivery or electronic (Including “pdf”) media. A legible facsimile or
electronic (Including “pdf”) copy of this Contract and any signatures hereon
shall be considered for all purposes as an original.

 

Buyer’s initials __________________   Page 8 of 10   Seller’s Initials
__________________

Florida Realtors/Florida Bar-ASIS-1 Rev, 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

  

 

 

 



STANDARDS FOR REAL ESTATE TRANSACTIONS (CONTINUED)

P. INTEGRATION; MODIFICATION: This Contract contains the full and complete
understanding and agreement of Buyer and Seller with respect to the transaction
contemplated by this Contract and no prior agreements or representations shall
be binding upon Buyer or Seller unless included in this Contract. No
modification to or change in this Contract shall be valid or binding upon Buyer
or Seller unless in writing and executed by the parties intended to be bound by
it.

Q. WAIVER Failure of Buyer or Seller to insist on compliance with, or strict
performance of, any provision of this Contract, or to take advantage of any
right under this Contract, shall not constitute a waiver of other provisions or
rights.

R. RIDERS; ADDENDA; TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Riders, addenda, and
typewritten or handwritten provisions shall control all printed provisions of
this Contract in conflict with them.

S. COLLECTION or COLLECTED: “COLLECTION” or “COLLECTED” means any checks
tendered or received, including Deposits, have become actually and finally
collected and deposited in the account of Escrow Agent or Closing Agent. Closing
and disbursement of funds and delivery of Closing documents may be delayed by
Closing Agent until such amounts have been COLLECTED in Closing Agent’s
accounts.

T. LOAN COMMITMENT: “Loan Commitment” means a statement by the lender setting
forth the terms and conditions upon which the lender is willing to make a
particular mortgage loan to a particular borrower.

U. APPLICABLE LAW AND VENUE: This Contract shall be construed in accordance with
the laws of the State of Florida and venue for resolution of all disputes,
whether by mediation, arbitration or litigation, shall lie in the county in
which the Real Property is located.

X. BUYER WAIVER OF CLAIMS: Buyer waives any claims against Seller and, to the
extent permitted by law, against any real estate licensee involved in the
negotiation of this Contract, for any defects or other damage that may exist at
Closing of this Contract and be subsequently discovered by the Buyer or anyone
claiming by, through, under or against the Buyer.

 

ADDENDA AND ADDITIONAL TERMS

19.ADDENDA: The following additional terms are included in the attached addenda
and incorporated into this Contract (Check If applicable):

¨ A. Condominium Assn. ¨ B. Homeowners’ Assn. ¨ C. Seller Financing ¨ D.
Mortgage Assumption ¨ E. FHA/VA Financing ¨ F. Appraisal Contingency ¨ G. Short
Sale ¨ H. Homeowners’ Insurance ¨ I. FIRPTA ¨ J. Interest-Bearing Acct. ¨ K.
RESERVED ¨ L. RESERVED ¨ M. Defective Drywall ¨ N. Coastal Construction Control
Line ¨ O. Insulation Disclosure ¨ P. Pre-1978 Housing Statement (Lead Based
Paint) ¨ Q. Housing for Older Persons ¨ R. Rezoning ¨ S. Lease Purchase/Lease
Option ¨ T. Pre-Closing Occupancy ¨ U. Post-Closing Occupancy ¨ V. Sale of
Buyer’s Property ¨ W. Back-up Contract ¨ X. Kick-out Clause ¨ Y. Seller’s
Attorney Approval ¨ Z. Buyer’s Attorney Approval ¨ AA. Licensee-Personal
Interest In Property ¨ BB. Binding Arbitration ¨   Other
______________________________________________________________________________

 

20.ADDITIONAL TERMS:
____________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

____________________________________________________________________________________________________

 

Buyer’s initials __________________   Page 9 of 10   Seller’s Initials
__________________

Florida Realtors/Florida Bar-ASIS-1 Rev. 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

COUNTER-OFFER/REJECTION

¨ Seller counters Buyer’s offer (to accept the counter-offer, Buyer must sign or
initial the counter-offered terms and deliver a copy of the acceptance to
Seller).

¨ Seller rejects Buyer’s offer.

 

THIS 1S INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK
THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING.

 

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR.

 

Approval of this form by the Florida Realtors and The Florida Bar does not
constitute an opinion that any of the terms and conditions in this Contract
should be accepted by the parties in a particular transaction. Terms and
conditions should be negotiated based upon the respective interests, objectives
and bargaining positions of all interested persons.

 

AN ASTERISK (*) FOLLOWING A LINE NUMBER IN THE MARGIN INDICATES THE LINE
CONTAINS A BLANK TO BE COMPLETED.

 

Buyer:     Date:             Buyer:     Date:             Seller:     Date:    
        Seller:     Date:  

 

Buyer’s address for purposes of notice   Seller’s address for purposes of notice
                 

 

    Page 10 of 10    

 

Florida Realtors/Florida Bar-ASIS-1 Rev. 6/10 © 2010 Florida Realtors® and The
Florida Bar. All rights reserved.

Software and added formatting © 2012 Alta Star Software, all rights reserved. ·
www.altastar.com · (877) 279-8898

[texppg33.jpg]

 

 

 

 

Comprehensive Rider to the

Residential Contract For Sale And Purchase

[texppg34.jpg]

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR

 

If initiated by all parties, the clauses below will be incorporated into the
Florida Realtors®/Florida Bar Residential Contract

For Sale And Purchase between
________________________________________________________________ (SELLER)

and
_______________________________________________________________________________________
(BUYER)

concerning the Property described as
_____________________________________________________________________

___________________________________________________________________________________________________

 

Buyer’s initials _____________________   Seller’s initials _____________________

 

A. CONDOMINIUM ASSOCIATION DISCLOSURE

 

1.CONDOMINIUM ASSOCIATION APPROVAL:

The Association’s approval of Buyer (CHECK ONE) ¨ is x is not required. If
approval is required, this Contract is contingent upon Buyer being approved by
the Association no later than ______________ days prior to Closing. Within
________ days after Effective Date Seller shall initiate the approval process
with the Association and Buyer shall apply for such approval. Buyer and Seller
shall sign and deliver any documents required by the Association in order to
complete the transfer of the Property and each shall use diligent effort to
obtain such approval, Including making personal appearances if required. If
Buyer is not approved within the stated time period, this Contract will
terminate and Buyer shall be refunded the Deposit, thereby releasing Buyer and
Seller from all further obligations under this Contract.

 

2.RIGHT OF FIRST REFUSAL:

(a)The Association (CHECK ONE) ¨ has x does not have a right of first refusal
(“Right”). If the Association has a Right, this Contract is contingent upon the
Association, within the time permitted for the exercise. of such Right, either
providing written confirmation to Buyer that the Association is not exercising
that Right, or falling to timely exercise such Right pursuant to the terms of
the Declaration of Condominium (“Declaration”, which reference includes all
amendments thereto).

(b)The members of the Association (CHECK ONE) ¨ have x do not have a Right, If
the members do have a Right, this Contract is contingent upon the members,
within the time permitted for the exercise of such Right, either providing
written confirmation to Buyer that the members are not exercising that Right, or
falling to timely exercise such Right pursuant to the terms of the Declaration.

(c)Buyer and Seller shall, within _________ days after Effective Date, sign and
deliver any documents required as a condition precedent to the exercise of the
Right, and shall use diligent effort to submit and process the matter with the
Association and members, including personal appearances, if required.

(d)If, within the stated time period, the Association, the members of the
Association, or both, fail to provide the written confirmation or the Right has
not otherwise expired, then this Contract will terminate and the Deposit will be
refunded to the Buyer, thereby releasing Buyer and Seller from all further
obligations under this Contract.

(e)If the Association or a member timely exercises Its or their Right, this
Contract will terminate and the Deposit will be refunded to Buyer (unless this
Contract provides otherwise), thereby releasing Buyer and Seller from all
further obligations under this Contract, and Seller will pay to Broker the full
commission at Closing in recognition that Broker procured the sale.    

3.FEES; ASSESSMENTS; PRORATIONS; LITIGATION:

(a)Assessments and Rents: Seller represents that the current annual assessment
installments are $______________ per month and the current rent on recreation
areas is $_______________ per month. All annual assessments levled by the
Association and rent on recreational areas, If any, shall be made current by
Seller at Closing, and Buyer shall reimburse Seller for prepayments.*

(b)Fees; Seller will pay all fines imposed against the Unit as of Closing Date
and any fees the Association charges to provide information about its fees on
the Property, and will bring annual assessment installments and similar periodic
fees and rents on any recreational areas current as of Closing Date.

 

*Annual assessments and rent applicable to seller limited to the total sum of
$300.00 (three hundred dollars) per year.

 

(SEE CONTINUATION)

 

Page _____ of Comprehensive Rider to the Residential Contract For Sale And
Purchase

CR-1a Rev. 9/12 © 2010 Florida Realtors® and The Florida Bar. All rights
reserved.

 

 

 

 

A. CONDOMINIUM ASSOCIATION DISCLOSURE (CONTINUED)

 

(c)Special Assessments and Prorations:

(i)Seller represents that Seller is not aware of any special or other assessment
that has been levied by the Association or that has been an Item on the agenda,
or reported in the minutes, of the Association within twelve (12) months prior
to Effective Date, (“pending”) except as follows: Seller is not responsible for
payment of any special assessments levied after August 1, 2013.

(ii)If special assessments levied or pending exist as of the Effective Date are
disclosed above by Seller and may be paid in Installments (CHECK ONE): ¨ Buyer ¨
Seller (If left blank, Buyer) shall pay Installments due after Closing Date. If
Seller is checked, Seller will pay the assessment in full prior to or at the
time of Closing.

(iii)If special assessments levied or pending exist as of the Effective Date and
have not been disclosed above by Seller, then Seller shall pay such assessments
in full at the time of Closing.

(iv)If, after Effective Date, the Association imposes a special assessment for
improvements, work or services, which was not pending as of the Effective Date,
then Seller will pay all amounts due before Closing Date and Buyer will pay all
amounts due after Closing Date.

(v)A special assessment shall be deemed levied for purposes of this paragraph on
the date when the assessment has been approved as required for enforcement
pursuant to Florida law and the condominium documents listed in Paragraph 5,

(vi)Association assets and liabilities, including Association reserve accounts,
shall not be prorated.

(d)Litigation: Seller represents that Seller is not aware of pending or
anticipated litigation affecting the Property or the common elements, if any,
except as follows: ____________________________________________________________

________________________________________________________________________________________________

________________________________________________________________________________________________

 

4.SPRINKLER SYSTEM RETROFIT:

If, pursuant to Sections 718.112(2)(l), F. S., the Association has voted to
forego retrofitting its fire sprinkler system or handrails and guardrails for
the condominium units, than prior to Closing Seller shall furnish to Buyer the
written notice of Association’s vote to forego such retrofitting.

 

5.NON-DEVELOPER DISCLOSURE:

(CHECK ONE)

 

x(a) THE BUYER HEREBY ACKNOWLEDGES THAT BUYER HAS BEEN PROVIDED A CURRENT COPY
OF THE DECLARATION OF CONDOMINIUM, ARTICLES OF INCORPORATION OF THE ASSOCIATION,
BYLAWS AND RULES OF THE ASSOCIATION, AND A COPY OF THE MOST RECENT YEAR-END
FINANCIAL INFORMATION AND FREQUENTLY ASKED QUESTIONS AND ANSWERS DOCUMENT MORE
THAN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, PRIOR TO
EXECUTION OF THIS CONTRACT.

¨(b) THIS AGREEMENT IS VOIDABLE BY BUYER BY DELIVERING WRITTEN NOTICE OF THE
BUYER’S INTENTION TO CANCEL WITHIN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND
LEGAL HOLIDAYS, AFTER THE DATE OF EXECUTION OF THIS AGREEMENT BY THE BUYER AND
RECEIPT BY BUYER OF A CURRENT COPY OF THE DECLARATION OF CONDOMINIUM, ARTICLES
OF INCORPORATION, BYLAWS AND RULES OF THE ASSOCIATION, AND A COPY OF THE MOST
RECENT YEAR-END FINANCIAL INFORMATION AND FREQUENTLY ASKED QUESTIONS AND ANSWERS
DOCUMENT IF SO REQUESTED IN WRITING. ANY PURPORTED WAIVER OF THESE VOIDABILITY
RIGHTS SHALL BE OF NO EFFECT, BUYER MAY EXTEND THE TIME FOR CLOSING FOR A PERIOD
OF NOT MORE THAN 3 DAYS, EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS, AFTER
THE BUYER RECEIVES THE DECLARATION, ARTICLES OF INCORPORATION, BYLAWS AND RULES
OF THE ASSOCIATION, AND A COPY OF THE MOST RECENT YEAR-END FINANCIAL INFORMATION
AND FREQUENTLY ASKED QUESTIONS AND ANSWERS DOCUMENT IF REQUESTED IN WRITING,
BUYER’S RIGHT TO VOID THIS AGREEMENT SHALL TERMINATE AT CLOSING.

 

6.BUYER’S REQUEST FOR DOCUMENTS:

Buyer is entitled, at Seller’s expense, to current copies of the condominium
documents specified in Paragraph 5, above. Buyer (CHECK ONE) ¨ requests x does
not request a current copy of the documents specified in Paragraph 5, above. If
this Contract does not close, Buyer shell immediately return the documents to
Seller or reimburse Seller for the cost of the documents.

 

(SEE CONTINUATION)

 

Page _____ of Comprehensive Rider to the Residential Contract For Sale And
Purchase

CR-1a Rev. 9/12 © 2010 Florida Realtors® and The Florida Bar. All rights
reserved.

 

 

 

 

A. CONDOMINIUM ASSOCIATION DISCLOSURE (CONTINUED)

 

7.BUYER’S RECEIPT OF DOCUMENTS:

(COMPLETE AND CHECK ONLY IF CORRECT) ¨ Buyer received the documents described in
Paragraph 5, above, on _________________________________________.

 

8.COMMON ELEMENTS; PARKING:

The Property includes the unit being purchased and an undivided interest in the
common elements and an appurtenant limited common elements of the condominium,
as specified in the Declaration. Seller’s right and interest in or to the use of
the following parking space(s), garage, and other areas are included in the sale
of the Property and shall be assigned to Buyer at Closing, subject to the
Declaration:

Parking Space(s) # ______________ Garage # _________________ Other:
___________________________________

 

9.INSPECTIONS AND REPAIRS:

The rights and obligations arising under Paragraphs 11 and 12 of this Contract
to maintain, repair, replace or treat are limited to Seller’s individual
condominium unit and unless Seller is otherwise responsible do not extend to
common elements, limited common elements, or any other part of the condominium
property.

 

Page _____ of Comprehensive Rider to the Residential Contract For Sale And
Purchase

CR-1a Rev. 9/12 © 2010 Florida Realtors® and The Florida Bar. All rights
reserved.

 

 

 

 

EXHIBIT C

 

 

 

 

Exhibit C

 

LIMITED PROXY

 

The undersigned, owner(s) or designated voter of Dwelling Unit No. 12-101 in
Enders Place at Baldwin Park, a Condominium, appoint(s)

 

(PRINT NAME OF PROXYHOLDER, NOT YOUR NAME)

 

(or the President of the Association if no name if filled in) as my proxyholder
to attend the Special Meeting of the Members of ENDERS PLACE AT BALDWIN PARK
CONDOMINIUM ASSOCIATION, INC., to be held on ____________________, at________.m.
at the Enders Place leasing office, 4248 New Broad Street, Orlando, Florida
32814. The proxyholder named above has the authority to vote and act for me to
the same extent that I would if personally present, with full power of
substitution, except that my proxyholder’s authority is limited as indicated
below:

 

LIMITED POWERS (FOR YOUR VOTE TO BE COUNTED ON THE FOLLOWING ISSUE, YOU MUST
INDICATE YOUR PREFERENCE IN THE BLANK[S] PROVIDED BELOW),

 

I SPECIFICALLY AUTHORIZE AND INSTRUCT MY PROXYHOLDER TO CAST MY VOTE IN
REFERENCE TO THE FOLLOWING MATTER AS INDICATED BELOW:

 

x FOR ¨ AGAINST                           To approve the Plan of Termination

 

  SIGNATURE(S) OF OWNER(S) OR   DESIGNATED VOTER       /s/ Michael R. Gibbons  
Michael R. Gibbons       /s/ Ivann D. Gibbons   Ivann D. Gibbons       Dated:
8/13/13

 

SUBSTITUTION OF PROXYHOLDER

 

The undersigned, appointed as proxyholder above, designates
_______________________________ to substitute for me in voting the proxy set
forth above.

 

Date:

Signature of Proxyholder

 

THIS PROXY IS REVOCABLE BY THE UNIT OWNER AND IS VALID ONLY FOR THE MEETING FOR
WHICH IT IS GIVEN AND ANY LAWFUL ADJOURNMENT, IN NO EVENT IS THE PROXY VALID FOR
MORE THAN NINETY (90) DAYS FROM THE DATE OF THE ORIGINAL MEETING FOR WHICH IT IS
GIVEN.

  



 

 







 

EXHIBIT Q

 

REMAINING OBLIGATIONS UNDER THE TERMINATION PLAN

 

Disburse funds remaining in the Title Company’s trust account to the following
unit owners and/or mortgagees:

 

1.Unit 27-208 (Reyes) - $160,000

 

[Notes from Mark Grant at Title Company: Such amount in escrow is less than owed
on two mortgages.  First mortgagee has informed me that the matter has been
turned over to a law firm for collection.  I placed a call to the lawyer and am
waiting for a call back.  I will try calling her again on Tuesday.]

 

2.Unit 22-202 (Bell) - $200,000

 

[Notes from Mark Grant at Title Company: Such amount in escrow is less than owed
on a mortgage to Quicken Loans, Inc.  Unit is leased and a $2450 security
deposit is due to the tenant.  I am waiting to hear if tenant has signed a new
lease. I am not yet in contact with anyone at Quicken Loans to pay down the
mortgage. Eric Hade has been in discussions with Bell’s attorney to work out a
settlement amount.]

 

3.Unit 10-105 (Hartley) - $46,992.87

 

[Notes from Mark Grant at Title Company: We had $108,000 in escrow but I just
paid the mortgage in full at $61,007.13 which leaves $46,992.87 due to Ms.
Hartley.  We agreed to pay her an additional $2500 for a new A/C she installed
bringing the total to $49,492.87.  I am waiting to hear that Ms. Hartley has
signed a 6 month lease at $750/month with a right for her to terminate upon 15
days prior notice, at which time I will send her the $46,992.87 and the $2500 is
to be paid from the “other account”.]

 

[Additional notes from Mark Grant at Title Company: I currently have $412,231.67
in my trust account (which includes $562.80 which is an overage from the last
closing because the recording costs were less than estimated).  Based upon the
foregoing there is $406,992.87 to be paid from my trust account.  Once than
required amounts for the three units have been disbursed, I will be able to wire
the overage to Waypoint Enders Owner LLC.]

 

 

 

 

EXHIBIT R

 

LIST OF TERMINATION UNITS

  

2-103   2-108   2-206   5-103   10-105   10-205   11-101   11-105   12-101  
16-102   17-102   18-101   18-105   19-105   20-103   22-101   22-202   27-103  
27-106   27-108   27-208   29-101  

 

 

 